ACCEPTED
                                                          12-15-00206-CV
                                             TWELFTH COURT OF APPEALS
                                                           TYLER, TEXAS
                                                     8/20/2015 5:40:38 PM
                                                            CATHY LUSK
                                                                   CLERK


No._____________________________
                                          FILED IN
                                   12th COURT OF APPEALS
                                        TYLER, TEXAS
                In the             8/20/2015 5:40:38 PM
                                        CATHY S. LUSK
                                            Clerk
   Twelfth Court of Appeals



   In re Wendell Reeder


   Mandamus Record




         Marisa M. Schouten
         Bar I.D. No. 24039163
      John F. (Jack) Walker, III
         Bar I.D. No. 00785167
         Martin Walker, P.C.
          The Arcadia Theater
          121 N. Spring Street
          Tyler, Texas 75702
       (903) 526-1600 Telephone
        (903) 595-0796 Telefax


        Attorney for Relator,
           Wendell Reeder
                                           In the


                           Twelfth Court of Appeals




                         In re Wendell Reeder



                                     Affidavit


STATE OF TEXAS              §

COUNTY OF SMITH             §


       BEFORE ME,the undersigned notary public, on this day personally appeared

Marisa Schouten, who being duly sworn by me on her oath deposed and said:

(1)she is one of the attorneys for relator in the above entitled and numbered cause and is

one of relator's counsel in the underlying cause (No. 2015-184, J. Bennett White, P.C. v.

Wendell Reeder, in the District Court of Wood County, Texas);

(2)she has personal knowledge ofthe documents prepared, issued, filed, and/or served in

the underlying cause;
(3)she has reviewed all volumes of the mandamus Record; and

(4)each document contained in these volumes is a true and correct copy of a document

prepared, issued, filed, and/or served in the underlying cause.




                                                   Marisa c       n




SUBSCRIBED AND SWORN TO BEFORE ME on this the 20~' day of August, 2015,to

certify which witness my hand and official seal.



        ~~"~^'`      BARBARA GORMAN                             ~ ~ ~
      *•      '= MY COMMISSION EXPIRES                         (:v~-w
     ':~~'
      '~-~;~~'~     '4"9ost2~ 2019                 Notary Public in and for the State of
                                                   Texas
                                               Mandamus Record Index

Volume 1                                                                                                           Page

Docket Sheet . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Court’s Order Granting Motion to Disqualify J. Keith Mayo and Mayo, Mendolia and Vice,
L.L.P. as Attorneys for Defendant, Wendell Reeder . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
(Signed 7/14/15)

Plaintiff’s Original Petition . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
(filed April 14, 2015)

Defendant Wendell Reeder’s Original Answer and General Denial . . . . . . . . . . . . . . . . 10
(filed June 1, 2015)

Motion to Disqualify J. Keith Mayo and Mayo Mendolia and Vice, L.L.P.
as attorneys for defendant, Wendell Reeder . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
(filed June 11, 2015)

Notice of Hearing on Motion to Disqualify for June 23, 2015 . . . . . . . . . . . . . . . . . . . . 16
(filed June 16, 2015)

Plaintiff’s Motion for Summary Judgment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
(filed June 19, 2015)

Defendant Wendell Reeder’s Response and Brief in Support to Plaintiff’s Motion to
Disqualify . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 82
(filed June 22, 2015)

Notice of Appearance as Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 93
(filed July 23, 2015)

Motion for Continuance of Summary Judgment Hearing . . . . . . . . . . . . . . . . . . . . . . . . 95
(filed July 23, 2015)

Letter Notice of Hearing on Plaintiff’s Motion for Summary Judgment, set for August 25,
2015 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 98
(filed August 4, 2015)

Request for Setting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 99
(filed August 6, 2015)
Notice of Hearing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101
(filed August 6, 2015)

Response to Motion for Summary Judgment, Subject to Motion for Continuance of Summary
Judgment Hearing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 103
(filed August 18, 2015)

First Amended Answer with Affidavit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 117
(filed August 18, 2015)

Transcript of June 11, 2015 Hearing on Motion to Disqualify . . . . . . . . . . . . . . . . . . . . . . . 122
                                                                   CIVIL DOCKET                                           CASENo.c;}OIS- f                ~~
}AM #160036 - BUSINESS INK. CO


                                                                                                            Kind of Action                  DATE OF FILING.
NUMBER OF CASE                              NAMES OF PARTIES                     ATIORNEYS             and Party Demanding Jury     Mo.          Day       Year


  0                                                                                                                                              I   cf
                                                   vs.
        FEE BOOK
    Vol.              Page                                                            ~                                           Paid By


                                                                                    Oft.                                          Jury No.
   DATE OF ORDERS                Was                                                                       MINUTE BOOK
                                                               ORDERS OF COURT                                                       PROCESS
Month      I   Day 1 Year                                                                                    Vol.   I   Page
                      1




~~ ~7                     1;--




           1· -- --   r--------,---------                                                    - -----




 0001
                      I

                      i
                                      CAUSE NO. 2015-184

J. BENNETT WHITE, P.C.                            §             IN THE 402nd DISTRICT COURT
                                                  §
vs.                                               §             IN AND FOR
                                                  §
WENDELL REEDER                                    §             WOOD COUNTY, TEXAS

        ORDER GRANTING MOTION TO DISQUALIFY J. KEITH MA YO AND
                    MA YO MENDOLIA & VICE, L.L.P.
            AS ATTORNEYS FOR DEFENDANT WENDELL REEDER

       On June 23, 2015, came to be considered Plaintiffs Motion to Disqualify J. Keith Mayo

and Mayo Mendolia & Vice, L.L.P. as Attorneys for Defendant Wendell Reeder.                       Plaintiff

appeared through counsel of record, J. Bennett White. Defendant appeared through counsel of

record, J. Keith Mayo.

       The Court, having considered the pleadings on file and the evidence and argument

presented, is of the opinion that a conflict exists sufficient to disqualify J. Keith Mayo and Mayo

Mendolia & Vice, L.L.P. as attorneys for Defendant Wendell Reeder. Therefore, the Court finds

that Plaintiffs motion should be Granted.

       IT IS THE ORDER OF THE COURT that J. Keith Mayo and Mayo Mendolia & Vice,

L.L.P shall have until July 23, 2015 to withdrawal from this matter as attorneys for Defendant.

Should J. Keith Mayo and Mayo Mendolia & Vice, L.L.P fail to withdrawal by July 23, 2015




       S!GNEDTHISDAY             ¥/
then this order shall deem them disqualified as of that date.


                                pi                              ,2015.


                                                         L~~
                                                        ~~ ·,~
                                                      -JUDGE     PRESI~E
                                                                     - ___; , I




                                                                                                   co

                                                                                   i;   -·-
                                                                                        ,, .. _    -l




                                                                                                              0002
                                                                                 ~,

                                                                                {·II r
                                                                                 ,, , J ;f:)fJ
                                                                                             ' fj / t
                                                                                 .                            '-I
J. BENNETT WHITE, P.C.                           §           IN THE DISTRICT, COURT
                                                                               . ·' t
                                                 §
                                                                                         ..
                                                                                         ".''    ..
                                                                                      . :-- ): _: -
                                                                                             .' . ~ ~.,,- :
VS.                                              §           IN AND FOR
                                                 §
WENDELL REEDER                                   §           WOOD COUNTY, TEXAS

                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE:

       COMES NOW J. BENNETT WHITE, P.C., hereinafter called "Plaintiff", complaining of

WENDELL REEDER, hereinafter called "Defendant", and would show the Court as follows:

        1.       Discovery is intended to be conducted under Level Two as set forth in Tex. R.

Civ. P. 190.3.

       2.        Wendell Reeder is an individual who may be served with process at U.S. Hwy 37

and Star St., Clarksville, Texas.

       3.        Venue is proper in Wood County, Texas because part of the services provided by

Plaintiff were performed in Wood County, Texas; therefore, Plaintiffs cause of action occurred

it least in part, in Wood County Texas.

                             Cause of Action No. l(Appeal- JJ"' Court)

       4.        On or about June, 2008, Plaintiff was hired by Defendant Wendell Reeder

("Reeder") to appeal a judgment that had been rendered against him in Cause No. 2004-299

styled Wood County Energy, LLC and Wood County Oil & Gas, Ltd. v. Wendell Reeder, Nelson

Operating, Inc., et al. (the "Wood County Judgment")

       5.        Beginning in June, 2008, and continuing through and including March, 2012,

Plaintiff, at the special instance and request of Reeder, provided services as requested by Reeder.

In connection therewith, Reeder promised to pay Plaintiff on an hourly basis for legal services




                                                                                                                    0003
provided at Plaintiffs regular hourly rates. As of March 20, 2015, after allowing all just and

lawful offsets and payments and credits, Reeder is indebted to Plaintiff in the sum of

$114,904.40 for legal services in this matter.

                                           Cause of Action No. Urlppeal - Sup.   Ct.)


           6.         In October, 2010, Reeder hired Plaintiff to seek review of the Wood County

Judgment be the Texas Supreme Court.

           7.         Beginning in October, 2010, and continuing through and including April, 2013,

Plaintiff, at the special instance and request of Reeder, provided services as requested by Reeder.

In connection therewith Reeder promised to pay Plaintiff on an hourly basis for legal fees

provided at Plaintiffs' regular hourly rates. As of March 20, 2015, after allowing all just and

lawful offsets and payments and credits, Reeder is indebted to Plaintiff in the sum of $7,642.43

for legal services before the Texas Supreme Court.

                                            Cause of Action No. 3(Reetler 1•. Fn1)

           8.         In November, 2011, Defendant Reeder hired Plaintiff to represent him in

attempting to prevent collection of the Wood County Judgment while the proceeding was on

appeal.         Once the Supreme Court reversed the Wood County Judgment, Defendant Reeder

sought Plaintiffs assistance in removing the judgment liens pertaining to the Wood County

Judgment.

           9.         From November, 2011 and continuing through and including January, 2015

Plaintiff, at the special instance and request of Reeder, provided services as requested by Reeder.

In connection therewith, Reeder promised to pay Plaintiff on an hourly basis for legal services

provided at Plaintiffs regular hourly rates. /\s of March 20, 2015, after allowing all just and




Plaintijf"s Original Petition
J. Bennet/ White. P.C '" Wendell /leeder
                                                                                              Puge2


                                                                                                      0004
 lawful offsets and payments and credits, Reeder is indebted to Plaintiff in the sum of $22,366.80

 for legal services provided in the trial court pertaining to the Wood County Judgment.

                                           Cause of Action No. 4(Forest Hill/H11rris Sand)

             10.         In October, 2008, Defendant Reeder hired Plaintiff to represent him m

 conjunction with various activities concerning the Forest Hill/Harris Sand Unit.

             11.         From October, 2008 and continuing through and including June, 2014, Plaintiff,

at the special instance and request of Reeder, provided services as requested by Reeder.              In

connection therewith, Reeder promised to pay Plaintiff on an hourly basis for legal services

provided at Plaintiffs regular hourly rates. As of March 20, 2015, after allowing all just and

lawful offsets and payments and credits, Reeder is indebted to Plaintiff in the sum of $748.08 for

legal services provided in connection with the Forest Hill/Harris Sand Unit.

                                               Cause of Action No. 5Um11estmv11 Im.   1•.)


            12.         In May, 2011, Defendant Reeder hired Plaintiff to defend him in a declaratory

judgment action brought against him in federal court by his insurance carrier, Jamestown

Insurance Company, RRG.

            13.         From May, 201 I and continuing through and including November, 2012,

Plaintiff, at the special instance and request of Reeder, provided services as requested by Reeder.

In connection therewith, Reeder promised to pay Plaintiff on an hourly basis for legal services

provided at Plaintiffs regular hourly rates. As of March 20, 2015, after allowing all just and

lawful offsets and payments and credits, Reeder is indebted to Plaintiff in the sum of $3 I ,856.53

for legal services provided in the Jamestown Insurance declaratory judgment matter.




Plaintiffs Original Peti//011
J. Ben11e11 White. P.C i·. ll"e11dc/I Reeder
                                                                                                 !'age 3


                                                                                                           0005
                                                    Cause of Action No. 6(-1vpe11t 5'" Cir.)

                  14.         In July, 2012, Defendant Reeder hired Plaintiff to appeal the judgment granted in

 the Jamestown Insurance declaratory judgment proceeding.

                  15.         From July, 2012 and continuing through and including April, 2013, Plaintiff, at

the special instance and request of Reeder, provided services as requested by Reeder.                        In

connection therewith, Reeder promised to pay Plaintiff on an hourly basis for legal services

provided at Plaintiffs regular hourly rates. As of March 20, 2015, after allowing all just and

lawful offsets and payments and credits, Reeder is indebted to Plaintiff in the sum of $30,023.85

for legal services provided in the appeal of the Jamestown Insurance declaratory judgment

proceeding.

                                                      Cause of Action No. 7(General)

                  16.        In June, 2008, Defendant Reeder hired Plaintiff provided legal representation in

matters of a general nature.

                  17.        From June, 2008 and continuing through and including April, 2015, Plaintiff, at

the special instance and request of Reeder, provided services as requested by Reeder.                        In

connection therewith, Reeder promised to pay Plaintiff on an hourly basis for legal services

provided at Plaintiffs regular hourly rates. As of March 20. 2015, after allowing all just and

lawful offsets and payments and credits, Reeder is indebted to Plaintiff in the sum of $5,055.01

for legal services provided in general matters.

                                                       Allegations As to All Claims

                 18.         Beginning in approximately July, 2009, Reeder specifically requested Plaintiff to

postpone collection of the balances on the accounts brought by this petition.                   Reeder asked

Plaintiff to defer collection on these balances until such time as the Supreme Court appeal of the


l'lai111iff·.~   Original Petit10n
J. Ben11e11 IV/1ite. P.C     1·. ll'endell Reeder
                                                                                                         Page./
                                                                                                                  0006
 Wood County Judgment had been completed. The Supreme Court reversed the Wood County

 Judgment in approximately April, 2013.

             19.        At that time, Reeder asked Plaintiff to continue deferring collection until the

judgment liens pertaining to the Wood County Judgment had been removed. That task was

 completed in approximately November, 2014.

            20.         Once the judgment liens were released, Plaintiff sought payment from Defendant.

 Reeder promised Plaintiff that he would have the funds to pay Plaintiff from a real estate closing

 originally scheduled for December, 2014. After numerous delays, that closing finally occurred

 in March, 2015. However, rather than paying Plaintiff as agreed, Defendant now refuses to pay

Plaintiff the just and true balance owed.

                                                   Rule 47 (c)

            21.         All conditions precedent to the recovery sought by Plaintiff have been perfom1ed

or have occurred. The damages Plaintiff seeks are within the jurisdictional limits of this court.

In accordance with TEX. R. CIV.P. 47(c), Plaintiff seeks monetary relief over $200,000, but less

than $1,000,000.

                                                Attorneys' Fees

           22.         Plaintiff has made written demand upon the Defendant for payment of the

balances owed for legal services provided, and Plaintiff would show the Court that the recovery

of attorneys' fees is authorized, made, and provided, under and according to Chapter 38 of the

Texas Civil Practice & Remedies Code, and Plaintiff further sues Defendant for reasonable

attorneys' fees, which Plaintiff alleges to be in at least the sum of $70,000.00.




Plaintiff"s Original Petit/On
J. Benne// White. P.C ,._ Wendell Reeder
                                                                                                  Page 5

                                                                                                           0007
             WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

 appear and answer herein, and that upon final hearing, Plaintiff have judgment as follows:

             A.            Judgment on Cause of Action No. 1 against Defendant Wendell Reeder in the

 principal sum of $114,904.40, plus interest from March 20, 2015 until the date of Judgment at

the rate of 12% per annum;

             B.            Judgment on Cause of Action No. 2 against Wendell Reeder, in the principal sum

of $7,642.43, plus interest from March 20, 2015 until the date of judgment at the rate of 12% per

annum;

             C.            Judgment on Cause of Action No. 3 against Wendell Reeder in the principal sum

of $22,366.80, plus interest from March 20, 2015 until the date of judgment at the rate of 12%

per annum;

             D.            Judgment on Cause of Action No. 4 against Wendell Reeder in the principal sum

of $748.08, plus interest from March 20, 2015 until the date of judgment at the rate of 12% per

annum;

            E.             Judgment on Cause of Action No. 5 against Wendell Reeder in the principal sum

of $31,856.5, plus interest from March 20, 2015 until the date of judgment at the rate of 12% per

annum;

            F.             Judgment on Cause of Action No. 6 against Wendell Reeder in the principal sum

of $30,023.85, plus interest from March 20, 2015 until the date of judgment at the rate of 12%

per annum;

            G.             Judgment on Cause of Action No. 7 against Wendell Reeder in the principal sum

of $5,055.01, plus interest from March 20, 2015 until the date of judgment at the rate of 12% per

annum;


Plainliff".s Original Pe111io11
J. Bennet! ll}1i1e. l'.C   1•.   ll"endell Reeder
                                                                                                   Page 6


                                                                                                            0008
           H.         Attorneys' fees against all Defendants in the amount of at least $70,000;

           I.         Costs of Court;

           J.         Interest after judgment at the rate of 12% per annum from the date of the

judgment until paid.

           Plaintiff also requests all such other and further relief at may be just and proper.

                                                           RESPECTFULLY SUBMITTED,

                                                           J. BENNETT WHITE, P.C.
                                                           P.O. Box 6250
                                                           Tyler, Texas 75711
                                                           Telephone: (903) 597-4300
                                                           Telccopier: (903) 597-4330




                                                           State Bar No. 21309800
                                                           LAURA S. SEVERT
                                                           State Bar No. 24051886

                                                           ATTORNEYS FOR PLAINTIFF




Plain1iff's Original Pe/Ilion
J. Bennet/ White. P.C v. Wendell Reeder
                                                                                                  Page 7

                                                                                                           0009
                                                                               Filed:S/1/2015 2:28:41 PM
                                                                               Jenica Turner, District Clerk
                                                                               Wood County, Texas
                                                                               Reviewed By:Jennifer Mosher

                                      CAUSE NO. 2015-184

J. BENNETT WHITE, P.C.                        §        IN THE DISTRICT COURT
                                              §
vs.                                           §        IN AND FOR
                                              §
WENDELL REEDER                                §        WOOD COUNTY, TEXAS


                           DEFENDANT WENDELL REEDER'S
                       ORIGINAL ANSWER AND GENERAL DENIAL

TO THE HONORABLE COURT:

        COMES NOW, Wendell Reeder, Defendant in the above entitled and numbered cause and

files this Original Answer and General Denial, and in support of such filing would respectfully show

unto the Court as follows:

                                                  I.
                                      GENERAL DENIAL

1.01.   Defendant hereby generally denies each and every allegation set forth in Plaintiffs Original

Petition and demands strict proof thereof pursuant to Rule 92 of the Texas Rules of Civil Procedure.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff take nothing

by reason of his action herein, and for such other and further relief to which Defendant may show

himself justly entitled.




DEFENDANT'S ORIGINAL ANSWER AND GENERAL DENIAL                                               Pagel



                                                                                                       0010
                                 Respectfully submitted,

                                 MAYO MENDOLIA & VICE, L.L.P.
                                 110 N. College Ave., Ste. 101
                                 Tyler, Texas 75702
                                 903-747-3422
                                 903-747-3436 fax

                                 By: Isl.! Keith Mavo
                                    J. KEITH MA YO
                                    State Bar No.: 00794251

                                    ATTORNEY FOR DEFENDANT




DEFENDANT'S ORIGINAL ANSWER AND GENERAL DENIAL                   Page2


                                                                         0011
                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been delivered
in the manner stated below to all parties or their attorneys in this cause on the I si day of June, 2015.

Via Fax 903-597-4330
and CM RRR 70 l 22210000 J 4253 7252
J. Bennett White
PO Box 6250
Tyler, Tx 75711
903-597-4300


                                                Isl.! Keith Mavo      ______
                                                J. KEITH MAYO




DEFENDANT'S ORIGINAL ANSWER AND GENERAL DENIAL                                                    Page3

                                                                                                            0012
06/11/2015 THU 13: 08    FAX 903 597     4330   J    BENNETT WHITE PC,    ATTY                                IZ!003/005




                                                    CAUSE NO. 2015-184

          J. BENNETT WHITE, P.C.                            §            IN THE DISTRICT COURT
                                                            §
          VS.                                               §            IN AND FOR
                                                            §
          WENDELL REEDER                                    §            WOOD COUNTY, TEXAS

                             MOTION TO DISQUALIFY J. KEITH MAYO AND
                                  .MAYO MENDOLIA & VICE, L.L.P.
                          AS ATTORNEYS FOR DEFENDANT "VENDELL REEDER

          TO THE HONORABLE JUDGE:

                 COl'vIES NOW, J. Bennett White, P.C. ("JEW, PC"), Petitioner, filing this Motion to

          Disqualify J. Keith Mayo and Mayo Mendolia & Vice, L.L.P as attorneys for Defendant,

          Wendell Reeder ("Reeder"), and would show to the Court as follows:

                       Summary ofMotion: Defendant's law firm should be disqualified
                 because it now employs a legal assistant previously employed by Plaintiff.

                 1.      Jennifer Smith ("Smith") is currently employed as a legal assistant by Mayo

          Mendolia & Vice, L.L.P ("Ml'vIV"). She was previously employed by J. Bennett White, P.C. in

          that same capacity. During the time Smith was employed by JEW, PC, she was privy to JEW,

          PC's privileged and confidential information.         With this being a lawsuit for collection of

          attorneys' fees owed, Smith's employment with MMV subjects her to competing loyalties in

          honoring the client confidences gained while working at JEW, PC against her cun-ent obligation

          of loyalty to M1v1V and its clients. MMV's representation of Reeder jeopardizes Smith's ability

          to honor Plaintiff's confidences.

                 2.      More importantly, as an employee of JEW, PC, Smith has first-hand knowledge

          of the conectness of Plaintiff's claim against Reeder. In fact, some portion of the amount owed

          is for services perfonned by Smith. Based on Smith's personal knowledge of the validity of

          Plaintiffs claim and the potential that she could be called as a witness,   P~S/;\Nt.J.EQ

                                                                                                                 0013
06/11/2015 THU 13: 08    FAX 903 597     4330   J   BENNETT WHITE PC,           ATTY                                      id!004/005




          be prejudiced by her knO\vledge that to provide truthful testimony would be detiimenta I to her

          employment with Ml\IIV and to Reeder. Accepting representation that would compromise the

          testimony of a fact witness creates an impennissible conflict of interest.


                 WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon hearing the

          motion, the Cout1 grant the motion and disqualify J. Keith 1vfayo and Mayo Mendolia & Vice,

          L.L.P as attorneys for Defendant Wendell Reeder. Plaintiff also seeks all such other and further

          relief as may be just and proper.

                                                                RESPECTFULLY SUBMITTED,

                                                                J. BENNETT WHITE, P.C.
                                                                P.O. Box 6250
                                                                Tyler, Texas 75711
                                                                Telephone: (903) 597-4300
                                                                Telecopier: (903) 597-4330

                                                                 /]y;:/                         //.          /
                                                                . .J'.~~. :J:06/11/2015 THU 13: 08   FAX 903 597 4330     J   BENNETT WHITE PC,    ATTY                                   12J005/005




                                           CERTIFICATE OF SER\!lCE

                  I ce11ify that a true and original copy of the foregoing document has been served by fax
          on this date, June 11, 2015, as follows:

                 Fax No.: 903-747-3436

                 Mr. J. Keith Mayo
                 l\fayo, Mendolia & Vice, L.L.P.
                 110 N. College, Suite 101
                 Tyler, TX 75702




                                                           /'




                                                                                                                0015
                              CASE \'UrvIBER: 2() 15-184

       .I. BENNETT WHITE. P.C.                             fl\ Tl IE 402"J JUDICIAL
                 VS.                                         DJSTRJCT CC )LTR.T
          WENDELL REEDER                               OF WOOD COUNTY. TEXAS




                               :\OTICE OF IIEARI:\G

       The aho\'c-rcfo:rcncccl case is schcdulccl for Motion Hearing. on 06,23/2015 at
9:00 A\'L in the District Courtronm. Quitman. Wood County. Texas.

       SIG:\ED A>:D DELIVERED on this the 16th day of.lune. 2015.

                                                            ·~
                                                           . COURT COORDINATOR

XC:

  C\. \-P~                                            CAUSENO. 2015-184

J. BENNETT WHITE, P.C.                                  §           IN THE DISTRICT COURT
                                                        §
VS.                                                     §           IN AND FOR
                                                        §
WENDELL REEDER                                          §          WOOD COUNTY, TEXAS

                       PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE JUDGE:

         CO:tvIES NOW, J. Bennett White, P.C., Plaintiff, moving for Summary Judgment on its

claim against Wendell Reeder, Defendant, and in suppo11 thereof shows:

         1.       Defendant has appeared and answered herein.

         2.       Plaintiffs Motion embraces its entire claim against the Defendant. There is no

genuine issue as to any material fact necessary to establish the liability of the Defendant to the

Plaintiff, and Plaintiff is entitled to a Judgment as a matter of law.

         3.       In suppo11 of this Motion, Plaintiff refers the Court to the pleadings and the

Affidavit of J. Bennett White on file in this cause.             More pa11icularly, Plaintiff directs the

attention of the Court to the following Summary Judgment evidence:

                  a.       The Affidavit of J. Bennett White establishes:

                           (l)     That Defendant hired Plaintiff to work on seven (7) different legal

                           matters for which unpaid balances remain;

                           (2)     That the unpaid balances, as of March 20, 2015, owed on each of

                           the matters are:

                                   a.       Fry Appeal                        $114,904.40
                                   b.       Forest Hill I Harris Sand Unit    $748.08
                                   c.       General                           $5,055.01


Motionfor Summ01y Judgment
J. Bennett TYhite, P.C. v. Wendell Reeder
Cause No. 2015-184                                                                                 Page 1



                                                                                        SCANNED
                                                                                                            0017
06/19/2015 FRI 11:20         FAX 903 597 4330        J   BENNETT WHITE PC,   ATTY                                  ld:J004/067




                                            d.       Fry Appeal - Supreme Cami        $7,642.43
                                            e.       Jamestown Insurance v.           $31,856.53
                                            f.       Reeder v. Frv                    $22,366.80
                                            g.       Jamestown Insurance Appeal       $30,023.85

                                                     Total                            $212,597.10


                                    (3)      Interest on the unpaid balances continues to accrue after March 20,

                                    2015 at the rate of 12 % per annum;

                                    (4)      That all services provided Defendant by Plaintiff were necessaiy

                                    and the amounts charged for those se1vices were reasonable; and

                                    (5)      That the payment for the just amount owed has not been tendered

                                    despite the expiration of more than thi1iy (30) days after the claim was

                                    presented, a true and coITect copy of which demand letter is attached to

                                    that affidavit as Exhibit 15.

                             c.     The Affidavit of J. Bennett White also establishes reasonable and

                  necessary attorneys' fees incuITed by J. Bennett White, P.C. in the amount of $30,000.00,

                  along with the Defendant's failure to fulfill the Fee Agreement freely entered by both

                  parties.

                  WHEREFORE, Plaintiff requests that this matter be set for hea1ing, and that upon

          completion of the hearing, the Court enter an order adjudging Defendant liable to Plaintiff for the

          relief requested in this Motion and granting Plaintiff all such other and fmiher relief as may be

         just and proper.




         i\lfotionfor Summmy Judgment
         J. Bennett TYhite, P.C. v. Wendell Reeder
         Cause No. 2015-184                                                                              Page2



                                                                                                                      0018
06/19/2015 FRI 11: 20      FAX 903 597       4330    J   BENNETT WHITE PC,      ATTY                           IZJ005/0 67




                                                              RESPECTFULLY SUBMITTED,

                                                              J. BENNETT 'WHITE, P.C.
                                                              Post Office Box 6250
                                                              Tyler, Texas 75711
                                                              Telephone:    903-597-4300
                                                              Telecopier:   903-597-4330

                                                                         ,1:'




                                                                      /:S1;-=~~-------~~-·---­
                                                              By: -----,}:f
                                                                   ,/ l BENNETT \VHITE


                                                              ATTORNEYS FOR PLAINTIFF




                                               CERTIFICATE OF SERVICE

                  I certify that a true and original copy of the foregoing document has been served by fax
          on this date, June 19, 2015, as follows:

                  Fax No.: 903-747-3436
                  Mr. J. Keith Mayo
                  Mayo, Mendolia & Vice, L.L.P.
                  110 N. College, Suite 101
                  Tyler, TX 75702




          1Wotio11for Summmy Judgment
          J. Bennett White, P.C. v. Wendell Reeder
          Cause No. 2015-184                                                                          Page 3




                                                                                                                  0019
06/19/2015 FRI 11: 20   FAX 903 597     4330   J   BENNETT WHITE PC,    ATTY                           idJ006/067




                                               CAUSE NO. 2015-184

          J. BENNETT WHITE, P.C.                          §            IN THE DISTRICT COURT
                                                          §
          VS.                                             §            IN AND FOR
                                                          §
          WENDELL REEDER                                  §            WOOD COUNTY, TEXAS


                                     AFFIDAVlT OF J. BENNETT WHITE

          STATE OF TEXAS               §

          COUNTY OF SMITH              §

                 BEFORE ME, THE UNDERSIGNED AUTHORITY on this day personally appeared J.

          Bennett White, who, being duly sworn by me, deposed and said as follows:

                         "My name is J. BENNETT WHITE. I am at least 21 years of age, of
                 sound mind, capable of making this Affidavit, and competent to testify to the
                 matters stated herein. I have personal knowledge of the matters stated herein,
                 each of which is true and correct. I am an attorney licensed to practice law in the
                 State of Texas and have practiced law in Tyler, Smith County, Texas since 1985.
                 I am employed by J. Bennett White, P.C., Plaintiff, as an attorney.

                         "Sometime in approximately June, 2008, I had a lunch meeting with
                 Wendell Reeder at Friday's restaurant in Tyler, Texas. Prior to that time I had
                 done work for Clarksville Oil and Gas, a company operated by Mr. Reeder, but I
                 had not done any significant work for him, individually. During that meeting, he
                 told me about having recently lost a trial in which he was sued in Wood County,
                 Texas. As a result of the recent trial, Mr. Reeder had a judgment entered against
                 him in excess of one million dollars. During that meeting, he inquired whether
                 appealing the judgment was something that my office could do. I indicated that
                 we could, that I had extensive experience in appellate matters, and that I was
                 willing to investigate the prospects for a successful appeal. In June, 2008, J.
                 Bennett \Vhite, P.C. internally created Matter Number 08-1082 (the "Fry
                 Appeal") and began charging services to that matter in conjunction with
                 appealing the Wood County judgment against l\!Ir. Reeder.

                        "Also in June, 2008, J. Bennett White, P.C. internally created Matter
                 Number 08-1086 ("Reeder - General"). The General matter was used to record
                 time spent for Mr. Reeder, but not directly related to the appeal of the Wood
                 County judgment.

                        "The Wood County judgment against lVIr. Reeder arose out of oil and gas



                                                                                                          0020
06/19/2015 FRI 11:20            FAX 903 597            4330 J BENNETT WHITE PC, ATTY                                l~00~~06~




                     operatin; activities conducted in an area commonly kno~~n as the Forest
                     Hill/Harris Sand Unit. Shortly after the ~~~ork began on the Fry Appeal, I~I~•.
                     Reeder had other issues arise with regard to the ongoing activities in the Forest
                     Hill!Hai7-is Sind Unit. In November, 2003, J. Bennett White, P.C. internally
                     created Matter Number 03-1164 ("Forest Hill/Harris Sand Unit").

                          "The 12~' District Court of Appeals entered its judgment on the appeal of
                    the ~~ood County judgment in approximately Au;ust, 2010. In November,
                    2010, J. Bennett White, P.C. inteinall_y created Matter Number- 10-1104 (the
                    "Supreme Court Appeal").

                            "In Nlay, 2011, NIr. Reeder called ine about representing him in a la~~~suit
                    that had been filed against him by Jamestown Insurance Company. J~mesto~~~n
                    Insurance had been NIr. Reeder's general liability insurance company at the trine
                    of the activities that gave rise to the Wood County judgment. NIr. Reeder had
                    requested that Jamesto~~~n Insurance defend and indemnify him from the claims
                    in the Wood Countv la~~~suit. In response, Jamestown filed a declaratory
                    judgment action in the U. S. District Court for the Southern District of Teas. In
                    1VIay, 2011, J. Bennett ~~Vhile, P.C. interr►ally created 1Vlatter Number- 11-1044
                    ("Jamestown Insurance v.").

                            "In December, 2011, ongoing activities in the x}02°d District Court in
                     Wood County relating to the `'Vood County 1~~~~suit gave rise to legal services
                     Ueing provided on I~~Ir. Reeder's behalf In DecemUer, 2011, J. Bennett White,
                     P.C. internally created Matter Number ll-1104 ("Reeder v. Fry").

                             "In approlimately NIay, 2012, the federal district court for the Southern
                     District of Texas rendered its decision in favor of Jamestown Insurance
                     Company. 1~I~~. Reeder requested that the judgment he appealed to the Fifth
                     Circuit Court of Appeals. In July, 2012, J. Bennett White, P.C. internally created
                     Matter NumUer 12-1041 (the "Jamesto~~n Insurance Appeal").

                             "lluring the first year that the Fry Appeal matter was open (6/0~ to 5/09),
                     NI►-. Reeder paid his account balances generally in a timely manner. Through
                     May, 2009, the Valance ~~~as fully paid; ho~~~ever, once bricfin~ for- the Court of
                     Appeals began in earnest, the account balance quickly escalated.                 In
                     approximately July, 2009, 1~~I~-. Reeder made a request of me with regard to his
                     account Valance. He proposed that he would continue to direct work on behalf of
                     Clai~sville Oil and Gas Company to J. Bennett ~'Vhite, P.C. and ~~~ould see to it
                     that the bills for the ~~~ork provided to Clarksville Oil and Uas ~,~~ere paid in a
                     timely manner if J. Bennett White, P.C. would defer collection on his personal
                     account until the appeal of the Fry Judgment ~~~as concluded. NI~~. Reeder's
                     proposal did not include any discounts, debt forgiveness, or contingencies — he
                     requested that I defer collection, nothing more. At that. time, I accepted his
                     proposal and agreed.



          :~ljlidcrvil o1'J Be~viett {i7¢te
          J 6eruiett !{7tite. P. C. v. Mendel!heec%r
           Cause A'o. 10/5-I S4                                                                            Page Z


                                                                                                                      0021
06/19/2015 FRI 11: 20           FAX 903 597        4330   J   BENNETT WHITE PC,   ATTY                             IZJOOS/067




                           "Although there were some intennittent payments on his individual
                    account, the payments generally stopped in August, 2009. By October, 2010, the
                    unpaid balance on the Fry Appeal was approximately $90,000. Mr. Reeder made
                    a $5,000 payment in December, 2010.

                            "In June, 2012, J. Bennett White, P.C. began charging interest on its
                    clients' unpaid account balances. In the months preceding the enactment of that
                    policy, a notice was included in each client's bill explaining the amount and
                    basis for the intt:rest charge. A hue and coITect copy of that Notice is attached
                    and incorporated as Exhibit 1. Attached and incorporated as Exhibit 2 is a true
                    and c01Tect copy of the cover page to l\::lr. Reeder's May 20, 2012 invoice. The
                    invoice includes the notation that "past due balances will be charged interest at
                    the rate of 12% per annum, compounded monthly." Attached and incmporated
                    as Exhibit 3 is a true and coITect copy of the cover page to l\/Ir. Reeder's June
                    20, 2012 invoice. That invoice also includes the same notation.

                           "Prior to the implementation of the interest charge, Mr. Reeder's account
                    balance on the Fry Appeal was $91,540.57. Subsequently, there has been an
                    accrual of interest charges against the account, two payments of interest, and a
                    $5,000 payment in January, 2013. As of that payment, the account balance was
                    $91,210.39. Between January, 2013 and March, 2015, interest charges have
                    increased the account balance to $114,904.40. As of March 20, 2015, the unpaid
                    balance due and owing on the Fry Appeal matter was $114,904.40. A true and
                    correct copy of a summary of the account activity is attached hereto and
                    incmporated as Exhibit 4. All services reflected on that billing summary were
                    reasonable and necessary, and the hourly rates charged for those services
                    confonned to the patties' agreement. The interest charges were also in
                    compliance with the policy stated.

                            "On the Forest Hill/Harris Sands Unit matter, Mr. Reeder initially began
                    by paying account balances in an intennittent manner. However, as of May,
                    2011, the account for this matter was paid in full with a zero balance outstanding.
                    Subsequently, charges were incurred on this matter in the amount of $1,960.25.
                    Beginning in June, 2012, J. Bennett White, P.C. began charging interest on its
                    clients' unpaid account balances. Subsequently, interest charges on this account
                    increased the balance to $2,356.89 through February, 2015. In March, 2015, a
                    payment in the amount of $1,611.94 was applied to this account balance, leaving
                    an unpaid balance at that time in the amount of $744.95. On March 20, 2015, an
                    additional interest charge of $3 .13 was applied to this account leaving the unpaid
                    balance on this account due, owing, unpaid, and outstanding as of March 20,
                    2015 in the amount of $748.08. A true and coITect copy of a summary of the
                    account activity is attached hereto and inco1porated as Exhibit 5. All se1vices
                    reflected on that billing summary were reasonable and necessary, and the hourly
                    rates charged for those services confonned to the parties' agreement. The
                    interest charges were also in compliance with the policy stated.



          AJ/idavil ofJ Be1111ett While
          J Bennett White. PC. v. Wendell Reeder
          Cause No. 1015-1 S4                                                                             Page 3
                                                                                                                     0022
06/19/2015 FRI 11: 20            FAX 903 597          4330   J   BENNETT WHITE PC,   ATTY                          IZJ009/067




                             "On Mr. Reeder's General matter, the account balance was paid in full
                     through March, 2011. At that time, charges were applied to that account for fees
                     in the amount of $8,377.32, which was the balance as of May 20, 2012 prior to
                     the institution of the interest charge on unpaid client balances by J. Bennett
                     White, P.C. Subsequently, interest charges on this account increased the account
                     balance to $10,930.36 through January, 2015. The charges for February, 2015
                     and the interest charged for that month increased the account balance to
                     $ll,083.20. On March 2, 2015, a payment in the amount of $6,062.86 was
                     applied to the account balance, leaving an unpaid balance in the amount of
                     $5,020.34 as of March 20, 2015. Additional interest charged to the account
                     balance resulted in a balance due, owing, unpaid, and outstanding in the amount
                     of $5,055.01 as of March 20, 2015. A true and cotTect copy of a summary of the
                     account activity is attached hereto and inc01porated as Exhibit 6. All services
                     reflected on that billing summary were reasonable and necessary, and the hourly
                     rates charged for those services confonned to the parties' agreement The
                     interest charges were also in compliance with the policy stated.

                             "Beginning in November, 2010, J. Bennett White, P.C. started working
                     on appealing the ruling of the lih District Court of Appeals to the Texas
                     Supreme Court. In the Supreme Court matter, the account balance was paid
                     through October 20, 2011. After that time, the unpaid balance on that account
                     increased to $20,038.53, as of May 20, 2012. Subsequently, there have been
                     interest charges, charges for services rendered, and payments received that were
                     credited against the account balance. As of April 20, 2013, the last time any fees
                     were charged to that account, the unpaid balance was $25,773.26. Subsequently,
                     the accrual of interest through February 20, 2015 increased the account balance
                     to $31,114.24. On March 2, 2015, payment in the amount of $23,491.65 was
                     applied to the account balance, leaving an unpaid balance of $7,622.59. On
                     March 20, 2015, an additional interest charge of $19.84 was added to the
                     account, leaving a balance in the amount of $7,642.43, which is cmTently due,
                     owing, unpaid, and outstanding, as of l'vlarch 20, 2015. A true and cotTect copy
                     of a summary of the account activity is attached hereto and incorporated as
                     Exhibit 7. All se1vices reflected on that billing summary were reasonable and
                     necessary, and the hourly rates charged for those services confonned to the
                     parties' agreement. The interest charges were also in compliance with the policy
                     stated.

                            "On the Jamestown Insurance matter, Mr. Reeder paid the first invoice in
                     June, 2011. Subsequently, the account balance increased to $24,011.68 through
                     the May 20, 2012 invoice. Since that time, the accrual of interest and charges
                     increased the account balance to $24,294.37 as of September 17, 2012, the last
                     time a payment was applied to this matter. Subsequent accrual of interest
                     charges has increased the account balance to $31,856.53 through March 20,
                     2015, which amount is due, owing, unpaid, and outstanding. A true and cotTect
                     copy of a summary of the account activity is attached hereto and incorporated as
                     Exhibit 8. All se1vices reflected on that billing summary were reasonable and

          .{£/idavit t:06/19/2015 FRI 11: 21            FAX 903 597           4330   J   BENNETT WHITE PC,   ATTY                         ldJOl0/067




                     necessary, and the hourly rates charged for those services confonned to the
                     parties' agreement.  The interest charges were also in compliance with the
                     policy stated.

                             "On the Reeder v. Fry matter, the account balance was never paid in full
                     from the time that matter was first created. The balance increased to $31,988.39
                     through August 20, 2014. In September, 2014, payment was applied to the
                     account balance in the amount of $8,582.75, reducing the balance to $23,405.64.
                     Subsequent charges of fees and interest increased the account to $26,044.26 as of
                     October 20, 2014. On November 14, 2014, a payment was applied to the
                     account balance in the amount of $5,779.50, leaving an unpaid balance of
                     $20,264.76. Subsequent accrual of charges for fees and interest raised the
                     account balance to $22,366.80 as of March 20, 2015, which is due, owing,
                     unpaid, and outstanding. A true and correct copy of a summary of the account
                     activity is attached hereto and incorporated as Exhibit 9. All services reflected
                     on that billing summary were reasonable and necessary, and the hourly rates
                     charged for those services conformed to the parties' agreement. The interest
                     charges were also in compliance with the policy stated.

                            "On the Jamestown Appeal, the account balance was never paid in full
                     from the time the se1vices were first provided in that matter. Beginning in July,
                     2012, fees increased the account balance to $24,327.95 through March 20, 2013.
                     Subsequent charges of interest increased the account balance to $30,023.85 as of
                     March 20, 2015, which is due, owing, unpaid, and outstanding. A ttue and
                     correct copy of a summary of the account activity is attached hereto and
                     incorporated as Exhibit 10. All services reflected on that billing summary were
                     reasonable and necessary, and the hourly rates charged for those services
                     confonned to the parties' agreement. The interest charges were also in
                     compliance with the policy stated.

                             "During the entire period between 2009 and 2014, I had regular
                     discussions with Mr. Reeder about his plans on paying these accumulated
                     balances.     He would occasionally remit some payment as the exhibits
                     demonstrate; however, he consistently indicated that he would pay the full
                     amount once the Fry Appeal was completed. Mr. Reeder explained to me that he
                     had substantial real estate holdings to which the land title was encumbered by the
                     judgment lien that had been filed by the judgment creditors on the Wood County
                     Judgment. Mr. Reeder indicated that his boffowing power to provide capital for
                     Clarksville Oil and Gas had been severely undennined by the judgment lien, and
                     that it had left his business operations with far less capital than he had become
                     accustomed to having available to operate. Mr. Reeder assured me that once the
                     appeals were concluded and the judgment liens were removed from his real
                     estate, he would have the ability to bon-ow the funds needed to pay the unpaid
                     balances in full. In reliance on Mr. Reeder's assurances and promises, J. Bennett
                     White, P.C. continued to provide services in these matters and to allow unpaid
                     balances to increase. The Texas Supreme Comt ultimately reversed a substantial

          AJ)idal'il ofJ Bennett White
          J Bennett fl71ile. P. C. v. Wendell Reeder
          Came No. 2015-JS.J                                                                              Page 5     0024
06/19/2015   FRI   11: 21     FAX 903 597          4330   J   BENNETT WHITE PC,   ATTY                             [.(l]Ull/Ub/




                    portion of the Wood County Judgment. However, it still took more than a year
                    of additional litigation with the other Wood County parties before the judgment
                    liens were finally released. The final lien releases were provided to Mr. Reeder
                    in either October or November of 2014. At that time, l'vir. Reeder assured me
                    that he had a real estate closing scheduled for December, 2014 that would allow
                    the unpaid balances to be paid, in full. On December 3, 2014, I wrote l'vir.
                    Reeder a letter to summarize the balances owed on these various matters. A hue
                    and cotTect copy of that letter is attached hereto as Exhibit 11.

                             "The real estate closing was postponed and rescheduled over a period of
                    several months; however, both Mr. Reeder and his agent Barbara Watts kept J.
                    Bennett White, P.C. informed on the progress and status of the closing either by
                    phone or by email. At some time prior to the closing, it was explained to me that
                    the closing on which J. Bennett White, P.C. was awaiting payment was not a
                    transaction in which J\1Ir. Reeder was going to be bon-owing money as I had been
                    promised. Instead, he had previously sold a convenience store on a contract for
                    deed, and the buyer was refinancing, leaving Mr. Reeder with the funds needed
                    to retire the balances owed to J. Bennett White, P.C. I was initially assured that
                    the closing was scheduled for January 23, 2015. A hue and correct copy of the
                    January 20, 2015 email from Barbara Watts infonning of the date of closing is
                    attached hereto as Exhibit 12. On January 23, 2015, I was informed by Barbara
                    Watts by email that the buyer elected not to proceed with the closing. A true and
                    con-ect copy of the January 23rd email is attached hereto as Exhibit 13. At that
                    time, I insisted that Mr. Reeder honor this prior commitment to me. Mr. Reeder
                    indicated that there was a chance the buyer would complete that transaction. I
                    again agreed to await payment until that transaction could be consummated. Mr.
                    Reeder continued to keep me infonned on the status of the closing. I had
                    approximately 13 phone conversations with Mr. Reeder regarding the status of
                    the closing from January, 2015 until the end of March, 2015. Further on
                    February 27, 2015, Mr. Reeder sent a letter included with a pattial payment in
                    which he expressed his hopefulness that the balance owed would soon be paid.
                    A copy of the letter sent by Mr. Reeder is attached hereto as Exhibit 14. The
                    closing finally occurred in March, 2015. Once that transaction was completed, I
                    expected Mr. Reeder to make payment in full. On Jv1arch 23, 2015, Mr. Reeder
                    called and asked to come to my office to settle up his account balances.

                            "When Mr. Reeder atTived, he met with my legal assistant Tw-yla Fields
                    and me. In that meeting, he expressed some concerns about certain billing items
                    and indicated that he did not want to have to pay the full balance. In an effort to
                    get the bill reduced, Mr. Reeder raised several complaints. First, he expressed
                    concern about what he thought were duplicate time entries in consecutive months
                    on the Fry Appeal matter. Specifically, he thought that he was charged for the
                    same work done in two consecutive months, May, 2009 and June, 2009. I pulled
                    copies of those invoices and noticed multiple entries for reviewing the clerk's
                    record and the reporter's record. I explained to Mr. Reeder that the billing
                    records indicated that my associate at the time, Chris rviassey, was taking the

         A,{lidCNil ofJ Be /Ille ti White
         J Bew1ett White. P. C v. Wendell Reeder
         Came No. 2015-184                                                                                Page 6
                                                                                                                      0025
06/19/2015 FRI 11: 21           FAX 903 597 4330     J   BENNETT WHITE PC,   ATTY                                    idJ012/067




                     steps necessary to commence preparation of the appellate b1ief. I reminded Mr.
                     Reeder that since my firm had not been involved in the trial in Wood County, the
                     entire transcript had to be read in order to prepare the statement of facts po1tion
                     of the appellant brief I also reminded Mr. Reeder that the trial had been lengthy
                     with a large number of exhibits -- which all had to be reviewed as well. I assured
                     him that anyone handling an appeal of that judgment would have had to do all
                     the same work and would have charged him for that time, just as we had.

                             "Mr. Reeder then faulted the result from the initial appeal and stated that
                     the only work that accomplished anything was the work that was done at the
                     Texas Supreme Court. He did concede that the results there were positive, but he
                     attributed that work to the lawyers at Locke Lord Bissell & Liddell, LLP, which
                     served as lead attorneys during the Supreme Comt appeal.

                             "However, Mr. Reeder also agreed with me that the Supreme Comt
                     ultimately vindicated the position we had taken with the Comt of Appeals. I
                     con-ected Nlr. Reeder's belief that Locke Lord handled the entire proceeding
                     before the Supreme Comt. I pulled up a copy of the original petition for review
                     filed with the Supreme Court and showed to him that the only attorneys on that
                     petition were those attorneys associated with J. Bennett White, P.C. I reminded
                     him that Locke Lord was not willing to be hired unless the Supreme Court either
                     granted the petition or requested briefing on the merits. The Supreme Court
                     eventually granted the petition and Locke Lord then made its appearance for
                     purposes of drafting the principal brief and participating in oral argument;
                     however, the initial petition for review was drafted and filed by J. Bennett White,
                     P.C.

                            "Mr. Reeder then insisted that with all the money that he had paid, the
                     balance he cum;ntly owes should just be forgiven. In making this point, Mr.
                     Reeder chose to aggregate the payments he had made with all the payments
                     made by Clarksville Oil & Gas and its affiliated companies. I reminded him that
                     nonpayment for work performed was not our deal. I did not dispute that
                     Clarksville Oil and Gas had paid J. Bennett White, P.C. a substantial amount of
                     money, but I assured him that all money \Vas paid in exchange for services that
                     were already provided to Clarksville Oil and Gas. There had never been any
                     agreement to provide services for free or to waive fees or charges that were
                     legitimately incuITed on his behalf He then stated that the closing had simply
                     not produced enough funds to pay the entire balance, but that he still did not
                     believe that the balances that were reflected on our accounts were accurate. I
                     told him that my office would reconcile the account balances with his records
                     and would coordinate with his staff to get that done.

                            "Over the next week, my office spent approximately 26 hours
                     reconstmcting all the billing records and reconciling the allocation of payments
                     between the way that the payments were applied by J. Bennett White, P.C. and
                     the way that the payments were shown to have been applied by Clarksville Oil

          Al/idavit ojJ Bennett White
          J Bennett White. P. C. v. Wendell Reeder
          Cause No. 2015-18./                                                                              Pa,ge 7

                                                                                                                       0026
06/19/2015 FRI 11:21            FAX 903 597 4330 J    BENNETT WHITE PC,    ATTY                                   IZJ013/067




                     and Gas and the other related and affiliated entities under Mr. Reeder's control.

                              "During that time, I had phone conversations with Barbara Watts
                     concerning the joint effort between her office and J. Bennett White, P.C. to
                     reconcile the balances owed. Eventually, she confinned that all the funds they
                     showed having paid had been applied and credit given by J. Bennett White, P.C.
                     There has been no indication that any payments made by Reeder or any of the
                     affiliated companies have not been applied to the account balances and reflected
                     in the total balances cutTently owed.

                             "Once we accomplished the reconciliation of all the account balances, I
                    then reminded Mr. Reeder he had at all times promised to settle up and pay once
                    the liens were released from the real estate and that since that had been done, I
                    expected full payment. He insisted that he did not believe he should be required
                    to pay and invited me to file this present lawsuit against him if we were inclined
                    to try to collect the full balance owed.

                            "The services reflected by the unpaid invoices were all provided in the
                    zealous representation of Mr. Reeder. All legal services provided Mr. Reeder by
                    J. Bennett White, P.C. were necessary. I am familiar with the rates charged for
                    legal services in the Smith County area for representation of the type provided
                    Mr. Reeder. The rates charged for the services depicted on those invoices are
                    reasonable.

                           "Plaintiff has previously made demand on Defendant for payment of the
                    outstanding unpaid balance. Attached and incorporated as Exhibit 15 is a hue
                    and cotTect copy of a letter by which Plaintiff presented Defendant with the
                    account balance for payment. More than 30 days has elapsed since the account
                    was presented for payment; however, payment for the balance owed has not been
                    tendered by Defendant.

                            "The law firm of J. BENNETT WHITE, P.C. was retained by the
                    Plaintiff in order to collect the claim on which this suit is based. The actions
                    taken by the retained law finn in order to pursue this claim have been necessary,
                    and the sum of $30,000 is reasonable compensation for its services."




         A,{lid0 6 / l 9 / 2 0 1 5 FRI 11: 21   FAX 903   597   4330   J   BENNETT WHITE PC,   ATTY                  id]Ol4/067




                                                                                       /




                                                                                           . }()IS.




                                                                                                         0028
06/19/2015 FRI 11: 21   FAX 903 597 4330   J   BENNETT WHITE PC,   ATTY   idJ015/067




                                               EXHIBIT 1




                                                                            0029
06/19/2015 FRI 11: 21        FAX 903 597 4330            J   BENNETT WHITE PC,            ATTY                                               IZJ016/067




                    Leng bdi1re l :muk:d my own law                 fliTH,   r :cjvckd illLkh a'; !nng zfr:;i~HHX. !~1:\c:-: :ind :om~.n qu::1nt!Ul:S
           uf cup!:;;•). !n n;y opi:tilllL ifo: r~;le:; :111d Ji.·,;'.'. char:~·::d :tre hi;:!i (;nm;1c•.li dwt Uwrc slit;uld not be w:
           inct·ntiV(; lli 'nid:d ~ti1d dime' l:!i,:nts nt cF:ry oppnrt:unily. )11 k'xping will1 tiJi3 belief J hil\'C
           :o.iv'iay~: rc:c:isied ihc e i:; '.>till
           l'ug~;;':';tiun:' yuu have as tc hi.'l\V we could imp1uvc the: ':crvice 'N06/19/2015 FRI 11: 22   FAX 903 597 4330   J   BENNETT WHITE PC,   ATTY   IZJ017/067




                                               EXHIBIT 2




                                                                            0031
06/19/2015 FRI 11: 22                            FAX 903                  597 4330          J    BENNETT WHITE PC,                            ATTY                                                               idJOlB/067




                                                                                                r_ r 1.    J.~o\ t)~\:.~o
                                                                                                 yL'•,     ·t \ '/•i/i I
                                                                                                {~){ i,' ~) :/   J/   ":!.:.)(){)




                                                                                                                                                         May :?O. 2012

           i\.lr. V'Jer;(l(-11 Hee.1m
           PC Bo1:           1 ;-~CJtl
           Cl:irf;c;vi!!e. 'f X l '.)42G




                                                                                                lnvG\ce                 f'Jcw            f:irDvirn1::-;                                       /\mount
                                                                                                   l'lc.         ___ (;iJ3-"fjg) _______ {li_:!L<1_!:1r2c:       ?2kJd8r,      Vlenckll {furs.'.Jst
                         1                           H~\I /Harri.~~ ~;~:lf;iJ                    127':4                             SO 00     :s U~J2 2b                     $(L(j(j          '.j 1, f'..)2.25
       Uni1)
       F~e-"'-d8r,     w,•;ndcll ·:J•:ll'iK;'.)lOV\/11 ln•.C. Co.                 :1_)           12/ i ~)               $4,/29.22           ~i'!SJ'/8/Ai:i                  ~:l) OD          :~?4,il'i I .6tl
       Fa:::;t dui) f.306/19/2015 FRI 11:22   FAX 903 597 4330 J   BENNETT WHITE PC,   ATTY   IZJ019/067




                                            EXHIBIT 3




                                                                         0033
06/19/2015 FRI 11: 22                              FAX 903 597                       4330      J      BENNETT WHITE PC,                                    ATTY                                                                    ld]020/067




                                                                                                    (~.flJi"·~) . .;:;::.~ t:·~Cn

                                                                                               (~·_}{\'-;) Lf.·;~}?   t\'H)    ~-;I\




                                                                                                                                                                    .lune; 2il. ?O:;:>

           f\/ii. \1\11,;ndcll RGedcr                                                                                                                        T0rn-1~;·     2~1,_1   ·1 ~J   (ne~N        ·::(:es only),
           f'.1()   f.3(J;(   /~ ~!.08                                                                                                                                     no~      2!J
           Clo:uksvi!lc, TX n;,QG




                                                                                                    l11\1r.JiCH         Hnv..J            f.: 1 1r:...,/!~1us                                                 /\rnount
                                                                                                   ··---~-~~~-~-" -~--~~L~fHH~:~L,__ ,,,>~t~.s:~t~;tJ!(S.~---              .... !?r~YJr.en_ts                    Uur:

       fJ DU            $13,46'. 91
       ke~:~ci!.';r, \JV010                 S·'~~:Vi   ;.J/        :'>?4,U: H!R                            '.$0.00          $~?. 1·1,SD5.~·)0
       f~ceck:". \/\lcndel! (v.   Fry c:l ul)                                                                               :szrn4.     n           s 1o 395 oo                             so00             $1Ul9.77
       1'941) 1G               SD 0 .'.:A057




                                    Tn      ~;~n~;~Un! ~.h'{;p·e;            cre.(.ht:   pi~~~·~:s0.' ~-,:.~~~dt pay-al~~nr         by i:Lf~~ ·1 {hh of           thf:- rH~.'!-:~th. F\B
                                         p:~;:>t   thv.'   b:~dar:c(~~=:> .sh0~H         bG   eh,:~r~1~·_;d i;)te-re~,t ~Tl            i:be    r06/19/2015 FRI 11:22   FAX 903 597 4330   J   BENNETT WHITE PC,   ATTY   IZJ021/067




                                              EXHIBIT 4




                                                                            0035
06/19/2015 FRI 11: 22                      FAX 903                          597 4330                             J         BENNETT WHITE PC,                                                               ATTY                                                                                                                                                    lZJ022/067




                                                              ; r~      ~   ,. :; !                                                                                                                                           I-     i    '· : )    lf,     l I ·.~    C'!      ("'".   ,·· •,I    l•;       1·,;
                                                              ;·.           ")    )   ..                                                                                                                                      ,_,         1.0       i"·-    r-1                 .·,1    :n         1:"1      ,,.,

                                                                                                                                                  ·:1· (•.j                                                                                                            '~D      (·~     ':i)       (''.-    \")      V.".t    [j)     i:·.::      i.)')
     l{}                                                                                                                                         ~   tJ   f• .
                                                                                                                                                                                                                                                                       ;;~ ~ .. ;~                                    "i
                                                                                                                                                                                                                                                                                                                            u                      ~J·                   ~.O           r::>
                                                                                  o_:                                                            ,..:>                                                                                                      '.·)                                   f'       ('.)            ((•       ~:.!        ('>)                   ·.J.)         ,.,

                                                              r.··.:              ·"·                                                                                                                                                                                                                                I.•."' ··t                                                          -.!
     ~~:.~ ~~~
                                                                                                                                                                                                                                          ~;:,      \Y:;    (~         •.j'     t;:)    •i         l.1.:•   l(J                                       'f      ;·         t•',•


     ('I)   ~ .. ,   ~~-·
                                                              'i;?'.)             "'.:.            :,;
                                                                                                                                                                                                                                          0)        ;;;.    rt .:i;             !.'~·
                                                                                                                                                                                                                                                                                         -·t
                                                                                                                                                                                                                                                                                        C·i)
                                                                                                                                                                                                                                                                                                         2:~
                                                                        1..-;
                                                                                  :::
                                                                                  ;:::-.
                                                                                            ~;~: 2~;
                                                                                            r·)
                                                                                                         U ~3
                                                                                                   c:·· (;;      r   .~
                                                                                                                           :~~~ :i'.~
                                                                                                                           • ,   .:::;
                                                                                                                                         E;
                                                                                                                                         Ci
                                                                                                                                                 f~ ~~~'. ~3 ~'.~ ~~: ~~ ~?i f~ ~3 ~~ ~?, ~~
                                                                                                                                                    U •::·. l:) .:...::1 C' (.J \::'I" 
                                                                                                                                                                                                                                                                                        ~~ :~~ ~?i i'.~ ~S ·~~~ ~~ ~; ~: ~~::
                                                                                                                                                                                                                                                                                        0· ()               (:l       l..:1                C:>




                                                              H ;~~;
                                                              (:,;      •::..")
                                                                                  (~~~ ~::: ~~~ r~ ~~~ ~~; ~:~
                                                                                  ; 'I      "~'    ,_:   c:;
                                                                                                                                         r;
                                                                                                                 .._:1 ,,..;) •. _. e; C"-
                                                                                                                                                 ~~5 ~~ ~~5 ~:~ ~~; t:~ ~~~ ;:'.~ 2~ ~~ ~~~: '.i~~ i·~;; ~~; 2~; r~ 2'.-~
                                                                                                                                                          c:: .:::, c:i ,··,              C>      i::; c)            ·-::1    .. ::-. (:) l·:~              n          ··~:    
                                                                                                                                                                                                                                                                                                            ()
                                                                                                                                                                                                                                                                                                                     !_'.)
                                                                                                                                                                                                                                                                                                                     c:i
                                                                                                                                                                                                                                                                                                                     c> o c; c; c> u (')


                            :;.;.
                             m




                            z
                             (}
                                    lO
                                    tJJ
                                    '-'l
                                                              :!, ~3 ~~~ ~;~ ~.:5. ~:S ~:~ ~~~· ~~~ ~~:;                                         t5       ~~;        rj      ;~~ ~~~:     C:;     c~ ~              F; g                  ~3        i5      ;j~       r:-: ~'. f:;                :i?       ~-5 ~=~ ~                '.S         i~ :;~                 (')           :~:
                                                              ~-:~      t:)       i:.I      C>     :.~;~ r:; (:; C               ,.;         t:j      C>         0       ·::)    C,   (')      ~ () t:::; l/~) C)                                  ('.1      c:)       (:J C) ('.' 1.:) ~~                              C)         t:--,         ~::i
                             c      ~i                                            ~                                                                                                                                                            M
                             ~~     'J.-
                            (,)     UJ




                                                              r:
                                                              '~.:.>
                                                                        ~~?. ~·: J
                                                                        (~')      ._-.-) Ci
                                                                                            2;     ~: ~~s ~(~ ~~:: ~-~.~ f5 t~ ?~ ~r~ if J ~-~ N8~82~~8~~8882S~8?~r
                                                                                                      c, 1·,.' :-;;      c> "1- 1.c r .. ,_.(} o (''.) C> t·,: Ci ~) ('.~ C? ('...J :>°) CJ ~(l (.'..; C) CJ 1< (·..I C) l• - 1 ..
                                                              •.L•                1.. J                          (',]                           (()       C          (-t     CJ                   c-J '.r>                               ff1       ,·,;               ~·.J     •.:)               ~u        x:-                      0.1         ,...                   w; ·:'\i
                                                                                  'JJ                                                           ('.)                 ('t     ~··.J                (   '~    i ..                         l!'I      ;_'"\!             !.."J.   >.j';              'J:.<     (')                                  ('I                    (,;)
                                                                                  ,.....)                        ,,,                                                                                                                                                                                                                 fY)         ~(_1
                                                                                                                                                                                                                                                   :.'·-1             r·-1


                                                        c-;
                                                        C>
                                                              I.(:·
                                                              f·
                                                                                            Lf,,
                                                                                            I'·.
                                                                                                   lf)
                                                                                                   I'·
                                                                                                         '.!J    Cl
                                                                                                         r- .... ;,()
                                                                                                                                                ..:.: ~
                                                                                                                                                t()

                                                                                                                                                "·t
                                                                                                                                                          t-.;
                                                                                                                                                          ()
                                                                                                                                                                     Ci
                                                                                                                                                                     \{)                                                                                                                                                                        ~,; ~II             ,.,_;         f~
                                                                                                                                                          ! ,--.:.   (\!                                                                                                                                                   (~
                                                                                                                                                                             ('-.f
                                                                                                                                                                                          •:·.J




                            u
                                                                                                                                                                                                                             :;~                                                                                    '";-' .06/19/2015 FRI 11: 22                FAX 903 597                                               4330                    J          BENNETT WHITE PC,                                                       ATTY                                                                                                                                 l.ZJ023/067




                                                                                                                                                                                                                                                                   r- -    I ··    ~·)         ~~·      'J.                              (~)      r:,l      (.?1
                                                                                                                                                                                                                                               ; ;")     I,:· I    •-        ( ·:i     ~:.1     r l
                                                                                           J   c) {; :.:)
                                                                                                                              ('.)
                                                                                                                              C)
                                                                                                                                       C:i
                                                                                                                                       n
                                                                                                                                                       l::: {:)           t"'J    C'>
                                      ,-)       C•        (-)       C1        (.)      (1      Cl
                                      1'.)      ~)        1:)       r:J       t.:i     r.:i    CJ




                             ~I)      CJ        C'I       r:; (_)             ,-·;     C.i     .;-)       0: :i      f. ;     ~   ")   C)      Cj     C)     r_")      C'    ~)    C:'      C>      Ci     1.:1 :-..::> :~ 1.:.:.;
                             "'
                                                                                                                                                                                   \:.:.I

                             ~;                                                        ~~J     .;·:)      c; c) '-..)                  c:) c1          ci c.> cidcicirici
                                                                                                                                                                                   ()       C·
                                                                                                                                                                                            \:)     2.~   8      ~~ r-~ :~; 2~1 ~-:~ ~: ~~s ::.~ ~5 r~ ~--· ~:; ~5 f~
                                                                                                                                                                                                                                                        ~8ocicinnocicirici
                                                                                                                                                                                                                                                                                                                                        r:      :~~       fj
                            !.I.       \,,]"              1-.....   1.""\.l   ) '~             '       1.'-..l   -,1·     1'-I    (.">   tf)      I'·· !X;
                                                i'"'ll                                                                                                                                                                                                 (-...!     (·-1    0-J     ('')     (',<      (""'\    (• 1           {'J      ,_v~     r·: ~      ~j-
                                      t.r'}     '.:')     (~".°·                                                                                                                                                                                                                                     ··:.j"           ·~·(   "'f •




                                                                                                                              ~



                                       !'i_.l    :;-~      '.J1      •ll       (t;      ;~1 ~: '.\~                   '.J.'   :~'       (:     ~:~ ~t~ m               u_r   CJ~   ,11      I'))    l!I   I;_}   O>        (:.~   (•i    lli   (I)      :1:       (l)     ~Ii     •.:)      ti)      :ii
                    •);
                    r_ ~              ~~v~~i~~~~~~~~~~~~~~f~~~~i~~~~~
                                                                                               , ..
                                      CJ , .., C;                   ,~)                                                                                                                                                                                                                                                               ,.'I C1            (-..,
                                      ~-I :-":1 ~:1                 ·~;       z.:~ ~:~ r~~ ~~;                                                                                                                                                                                                                                        .·z-1 06/19/2015 FRI 11: 22                       FAX 903 597                                      4330                       J       BENNETT WHITE PC,                                                                               ATTY                                                                                    [Z]024/067




                                             ('.1)
                                             ('-)     ......~
                                                                                                                                         0)
                                                                                                                                         •.!"
                                                                                                                                                   I
                                                                                                                                                   •:'J:
                                                                                                                                                             (.,I"
                                                                                                                                                             {()
                                                                                                                                                                              (j)
                                                                                                                                                                              IC/        '-C·      g::        ,~~~ ~'\J :~.                J3 i·:··               :!c~ ~·~; 11~ ;~~ ~~ \~:
                                             C'J      1_     IJ:       r-: ~(: ~f! :~i ~ ,.,i '.~! i}J ~--.~ ~~~ ,~/: ~-+ ~- ;~; 2~ 1}~
     C:)    ,..:_                                     C~        .~J      •'">           1~·      •:)     I·~        .)     (~)        i.:~\
                                                                                                                                         ,_ .. J
                                                                                                                                                   c::,·
                                                                                                                                                   CJ
                                                                                                                                                                    f"-) ;~-; "'t ;,r)
                                                                                                                                                             1.·:,. (·) ,·-_, C! <1
                                                                                                                                                                                                                        i·
                                                                                                                                                                                                                                 '.~:;
                                                                                                                                                                                                                                           O..>
                                                                                                                                                                                                                                           1.:)
                                                                                                                                                                                                                                                       (:l
                                                                                                                                                                                                                                                              •.;..    c)
                                                                                                                                                   ('i)
                                                                                                                                                   0.1       •.O     ru       ,;t.1      U)
                                                                                                                                                                                                                       ""'
                                                                                                                                                                                                                        G,J
                                                                                                                                                                                                                                 ((l
                                                                                                                                                                                                                                 ;O
                                                                                                                                                                                                                                           ()'>
                                                                                                                                                                                                                                           ~:_;..>
                                                                                                                                                                                                                                                       o:,J)
                                                                                                                                                                                                                                                       l'.O                                  U,,       1:0      U.J




                           (~,
                            "
                                   Q• II
                                   '..:~
                                   (r~
                                              u u c L. o .cc; o o  •:1
                                                                                                                                                                                     I


                                   f~




                                                                                                                                                                                                                                                                          C:J
                                             C;       :()       C: C)            C)
                                                                                                                              r~ :~;~ ?~ :~'.~ ~?: ~~:~ ~:; ~:~ ~;~ ~~~ ~~~ 2~ ~s
                                                                                                                                                                                                                                                                  ("j
                                                     c~       r-.:;   c~     c)       c..;    ~:~;       C)        1j ('.) c . c:; c-i                                        C>        1::1      C)        (:;       ~:)                   1::i c> 1::.i (:) ·::; c3 L::J




                                                                                                                                                   C-"                        C;         ~~:.'     ("')      0                   C""'.i   :..~)        C          CJ     C'I        Ci C) CJ                    c..J
                                             i~ ~~ L~ ~~ ~~ ~: ~~ ~~ 2~~
                                                                                                                    ( .. )    :--·-1     ,~,                 (-J     1;--1                                             1,"")
                                                                                                                    0         (~         C.'"J     (-1       C>      ;:)      c·; () C·                      (~        C)        ('J      C':          C!         c~     (':)       CJ (') Cl                   c~

                                             () c:i        •. . J·
                                                                                                                                                                                                             :_,)
                                                                                                                                                                                                             :.r; •q
                                                                                                                                                                                                                                     i.O     (0         ·:"..(>   p::;       0)        1:U       (•_)    ro •n -         .:.'! ()
                                             ff"f     '')                                        l':.1   ._,i       ti)       l))                  (C        ~-•)             '...,,     r~-       ':(,      ·~"1               v·.s      O'I         lf}         l."    '-.,,;     C.:>               ;.(j                                                         (h
                                                                                                                    ~~ ~-,                         ~0                ~t;
                                                                                                         ('J                                                                  \'(I       U)                  l"')
                                             ('.1     -.J ~.; . .q-              -I     ~   C.   t,-.,   I~:•                                                1'0              ("'-,      (l)       ~-.       r- •      !··.     i-.       r·- r-.                 (f!    r1,}       ,.(;    r,1.~      ~(~     (;,)




     (1)
     ((


                                                                                        ~·:i     r   > ,.· J        ('')      (';        r•, (')                                                   ":j'      ''·"i"                                    ·:}'       ~i'
                                                                                                                                                                                                                                                                         ,·.;;·..
                                                                                                         ,~.        1.        06/19/2015 FRI 11:23   FAX 903 597 4330 J BENNETT WHITE PC,   ATTY   14]025/067




                                        EXHIBIT 5




                                                                        0039
06/19/2015 FRI 11: 23              FAX 903 597 4330                                           J        BENNETT WHITE PC,                                                                  ATTY                                                                                                                                                                  \dJ026/067




                                                                                                                                                                                                                                                                                                                                                        l~.t
                                        ~~-i '.~~ ;·~·~ ~;~ :~-;                             :.~· ~:~ ~·'· ~~                        ~~.: :~~ ~~' ;~~                              :·':i ~~: ~·; ~) :~;~ ;~~ ~?~ ~:~ ::~ ;·'_-,                                                   I(),             -    l()      LD                   ··.:}       ~')         V.}              '·.->-
     '.J.,I   ""'J•
     ,-       ·::i i~
     ~[.;     ' c ('~ (°'."J .:.::) (:"°) ...--:_; rJ () ~:) (:-:; i:::) c~  :.::.O
                                        "-' 0
                                        ( __; U C )
                                                   r::.:;
                                                            C!
                                                             c:;
                                                                                                                                                                                                                                                                                                                                                                                    l':°)

                                                                               i.:)                                                                                                                           CJ     U




                                         i,)
                                         0
                                         ::)
                                                   -..:i- C·I
                                                   (:.)
                                                   aJ ;
                                                                     :.=~~ ~~ ~~~ ~:!i
                                                                     c) ;__:: )       (¥J    cj o
                                                                                                      6 ;::;
                                                                                                               C>
                                                                                                                     ~s t~ ;-:~ (:~ ~~:~ ~--~ ~~ ~:~ :::~ ~i:; :::~ s-~ ~~~
                                                                                                                        ~.) C) c
                                                                                                                     ,::::)              c:::-.. o ..::J c:.:. ci i:::J C) Cl
                                                                                                                                                    1   ()
                                                                                                                                                                                                                                       :s
                                                                                                                                                                                                                                        c..J ('")
                                                                                                                                                                                                                                                                                                                                           x c~~~
                                                                                                                                                                                                                                                                                                                                           1::)
                                                                                                                                                                                                                                                                                                                                                                  ~~~ ~~
                                                                                                                                                                                                                                                                                                                                                                  ~:.;              ;~
                                                            l•".'




                                                                                                                                                                                                                                                         'n                                                                                                       n
                                        ~ ~:; ~:~ r'..; ~.'.; :~:~ ~? f~                                       C•    :.~-~ ~-~~ ~~.1 r~ ;~~ ~:~                           iii      ~:~    :J::      ~3 t'.~ ~i!                {;)
                                                                                                                                                                                                                               CJ
                                                                                                                                                                                                                                       CJ
                                                                                                                                                                                                                                       1n
                                                                                                                                                                                                                                                t.D
                                                                                                                                                                                                                                                r-~-     c·J
                                                                                                                                                                                                                                                                       C) >::1
                                                                                                                                                                                                                                                                       c~        •::j
                                                                                                                                                                                                                                                                                                                -":J
                                                                                                                                                                                                                                                                                                                u o
                                                                                                                                                                                                                                                                                                                            C) CJ
                                                                                                                                                                                                                                                                                                                                          c~
                                                                                                                                                                                                                                                                                                                                                     CJ
                                                                                                                                                                                                                                                                                                                                                     :n c;
                                                                                                                                                                                                                                                                                                                                                                                D
                                                                                                                                                                                                                                                                                                                                                                                ~:J
                                          r·-.. :.n C) •-:.> c) "')      (.})      co
                                        ' ... J   1-....    t.:~'




                                                                                                                                                                                          {.}      C>        (")    1.::1                                                                                                                r.::i
                                                                                                                                                                                                                                      \~ ~~~ ~~~ ~-.:~ i~:~                                            ~;~
                                                                                                                                                                                                                              C>
                                                                                                                                                                                          c"'J     ('-.J     •>:    t'\t      (•I                                                         f?:                 O C)
                                                                                                                                                                                                                                                                                                              (·.1 (~J.                  ~~
                                                                                                                                                                                                                                                                                                                                                   C'.> Ci ()
                                                                                                                                                                                                                                                                                                                                                    ·->                                                      ~ Ci ;::,                  (-::;        ;:~i          1"',.     • • ...)     u c:
                                                                                                                                                                                                 ("-.! f'! (.) '. ... ~ ; · 1 ~-.: .;::i                                        :z:'. ___              ~:~ ;_I             ~-·.)         ~~        f"·I         \ .._;        \ -;
                                                                                                                                                                                                   -..;_f·   ·•";   1.0       {_(:;   :.\)               ~~)       I    ,:,i.   )      • .• 1              ,-...j                               l•">         ,,p           !.•




                                                                                                                                                                                                                                                                                                                                                                               0040
06/19/2015 FRI 11: 23           FAX 903                           597 4330                              J        BENNETT WHITE PC,                                                                       ATTY                                                                                                                                                     idJ027/067




                                           ,::J (;,) .._··, ,..                i"i_•                    i' .     ~:···    •,;-    .;,J ,()       1_)'1                 ' (        • ":')            t"··.~    ,.,_~     :.')
                                                  1.-:::..   ("(~     (.:)     1,J)     ,.      ;.:')   •• >'}   (   'i ·.:::':          :/) (: J         ,- ,j    ,._..,    11.::     ,,

     ··~·.                        ~;; ~~~~ -.o :~(~
                                                             ,-
                                                                      ,D       :-:~ ;.~: ;.~; :>~ ~;~ ~-0 2;~ ;s~ r:~                                     ._ .· ,_ .
                                                                                                                                                                   t">.;
                                                                                                                                                                             \''}
                                                                                                                                                                             ('.)
                                                                                                                                                                             \''?
                                                                                                                                                                                         ..
                                                                                                                                                                                       '. ~
                                                                                                                                                                                       (";       /.',j   ( •l       o',,.t    (.  I      L'l    ~.-!     ";
                                                  ::.'.-''    ~·:'--}   {:0               (/").     ~~;,..     ::,")             •·,"}I;.';:




                                  ~:~ ~~~         g          ~~ ~~~
                                                                               •::;-.   ,:., ()         C) c:_·)
                                                                               •:-:-i '::-~ C:r -:~ c~ c.1_ C"..)
                                                                                                                          ~·:1    t ')   (:1
                                                                                                                                         C)      f.:, c:;1 1~:i ~-~
                                                                                                                                                          ,_ -,
                                                                                                                                                                                       :5        ~:~     S          ;:~ ~~j ~;; ~~-~ ~? ~~~ ~~~ ~~~~ ~;~                                                  f:; ~:~ ~:~ ~:1 ~ ~ ~ ~ ~:~ n
                                  i;:;     ('>    C1         ()       (.l      .-::, (.) 1.:::; .::.::J          (,"I     C• (-)         C:i     (.--)    ,- ·     (:'1      c~ (-J ()                    r,·; .:-:~ ~:-; c::i                   C)      c:) c) c) c~                         r:...--:    r.:; ,_-j c:i . .":':i : , ~~) c; ' )




                                                             l"J C:>           •:·,!                                                                                                   r.'J              ·'.""'~   ~'>        C·J        ~!     .t:')                         N        •"'".I N ''I C"> h.,I                          '.'>      l''1        l"'t C1 .;-•·,
                                  :>.J
                                  n,)
                                           n'',
                                           iJ)
                                                  ()
                                                  l':J       1.0      C"       H)       8   ~;! ~~ ;J.~ ~(~ ~? ~ri 6~ ~~~ :;~
                                                                                                                                                                             (·J
                                                                                                                                                                             111       1.0
                                                                                                                                                                                                 (·JJ
                                                                                                                                                                                                C"> ;_() O"J                 •.n         10     j•..
                                                                                                                                                                                                                                                         f".;
                                                                                                                                                                                                                                                        ID
                                                                                                                                                                                                                                                                 ._.,.,,
                                                                                                                                                                                                                                                                 ,-.....::    (.{°'I   •.Ji :tJ ;.() C) ~f)                           (l)       :.o         I{)     c:")
                                  L?'i     \·~    Cl         C~)      O..::>   Ct::     r·- t ·~ C."J ,-.. .
                                  l..•     t:)     ~:5
                                  C)       r::J   C:) •'.:.1 ,::i              c;       Ci C)           CJ       1::- ".:)        C)     C)      l~.'     Ci       •:'.l     Ci •::1 C)                   C:.




                          "'
                         1))                                          ~~;      s :s ~~                  ~:~ ~:~ ~~~ ~:~~ ~~~~ ~-~ ~~~ ::~~ ~3 ~~ ~=~ i:) ~j t~ ii~ ~~~ i~ :~~ ~j ~:; f~ ;~\ ~:~ ~~~
                                                                                                                                                                                                                                                                                                                                     t":I Cl
                                                                                                                                                                                                                                                                                                                                     ("..'.)
                                                                                                                                                                                                                                                                                                                                     cJ::Jc-ioc~
                                                                                                                                                                                                                                                                                                                                                C,'
                                                                                                                                                                                                                                                                                                                                                        ~::l
                                                                                                                                                                                                                                                                                                                                                        ">
                                                                                                                                                                                                                                                                                                                                                                   l} CJ
                                                                                                                                                                                                                                                                                                                                                                   l       1    ()



                          ,,'"
                          [.      l.::'J   0      .·_:)      (.)      (:)      C..J c:::i '-~.\ ~.) (,) (":) l~.)                        f   ~   ("_)     u        r.;;      0         ::-.) (:)         c. .      Q          C..1       c::    CJ      c       C)           ci (__; ()                  L.>     •.:_)       CJ
                          •:;

                          :-<
                    C1   1.U




                                  ~:; ;~~: f~
                                  U.i      ·U     1::1
                                                             f:J
                                                                   Ci      ~:>
                                                                                                                 ::1
                                                                                                                 c::i
                                                                                                                          2~
                                                                                                                          c~~ Cl
                                                                                                                                  8888S888S888888SS88888
                                                                                                                                   t::i t'.":l  •:.• •.:J c·: ::~j ·~:)
                                                                                                                                                 c)                C)      r::i •.:i (:: C> ·:.~i                                                       c:,                  ".:1                                Ci (J
                                                                                                                                                                                                                                                                                                                                                (")
                                                                                                                                                                                                                                                                                                                                                •.::i
                                                                                                                                                                                                                                                                                                                                                c;i 1::1
                                                                                                                                                                                                                                                                                                                                                        (-;
                                                                                                                                                                                                                                                                                                                                                        C~
                                                                                                                                                                                                                                                                                                                                                                   •.")
                                                                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                                   1)
                                                                                                                                                                                                                                                                                                                                                                               (:')
                                                                                                                                                                                                                                                                                                                                                                               (I

                                  ~)




                                                                                                                                         t"'~    0")      '-"-.!   c•;. N              ( ·.,;   l.."l    ('.I      ~.,.)     ('I         ;_·,J (·) c...i ,-., (".J \')                       ~"'         <                  c~.:     (")       C·j
                                  ~;-: ;~ ~X ~'~ ~;; :-~·1 S? ~:: ~;~ ~i ~~ ~=~
                                                                                                                                                                                                                                                                                                           ·J   f'J
                                                                                                                                         l"J     0)       f.i";    ())  in             ti,.     (Jr      11)       Ol        LD          lO     r·-     1__{)   ,.;..,       1.n       (~)   J.[l        lf)    (Jj         '-0     t.:>)      H)

                                  i_;3 r--: c· > C:-(~ i< co l'--: c.:> !': <>3 •:o <6                                                   (()     ('_'     0.:::)   t-         ((; r--                 V>          (''>   ~-·"":      (',;    (~~        ('-.;    t·.                    , ,.,
                                  ··~)
                                  ·~:·1
                                       t"J.>      t ·,'
                                                  -..p
                                                             r.(·,
                                                             ('\.!
                                                                      
                                                                                                                                                                                                         'i)
                                                                                                                                                                                                         1:,~
                                                                                                                                                                                                                   .-:-,
                                                                                                                                                                                                                      '"'
                                                                                                                                                                                                                                                                ·":r
                                                                                                                                                                                                                                                                             ('()
                                                                                                                                                                                                                                                                             ·...i     i·-
                                                                                                                                                                                                                                                                                             f'·· I.!)
                                                                                                                                                                                                                                                                                             I'·· o.;
                                                                                                                                                                                                                                                                                                                .-::.;.     ('..~
                                                                                                                                                                                                                                                                                                                            !.~
                                                                                                                                                                                                                                                                                                                                    l:_-;-J
                                                                                                                                                                                                                                                                                                                                    1..~;
                                                                                                                                                                                                                                                                                                                                               t·-
                                                                                                                                                                                                                                                                                                                                               l.J.)
                                                                                                                                                                                                                                                                                                                                                        I'.
                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                  ~,-\
                                                                                                                                                                                                                                                                                                                                                                  1.::\
                                                                                                                                                                                                                                                                                                                                                                               •f:
                                                                                                                                                                                                                                                                                                                                                                               vl
                                  ,•)             (.J        ....,             .....
                                                                                   ~                                                                               If~       I{}       •(·,     i..~)    l~I       06/19/2015 FRI 11:23   FAX 903 597 4330 J BENNETT WHITE PC,   ATTY   id!028/067




                                         EXHIBI'T 6




                                                                       0042
06/19/2015 FRI 11: 23                      FAX 903 597 4330                                               J        BENNETT WHITE PC,                                                               ATTY                                                                                                                                                                              \dJ029/067




                                     ~,,
                                                (   )   1   ·:J (_}          I. l    ~ .. !    ~;         ~)                                                                                         1·1      (Ii'                                                                                                                                  i   IC_!                ';J
                                                                                     ~:    >   !"'>.:                                                                                                C::•     C)                                                                                                                                                 t:.:·      '::)        l~'
                                     "          'i)     1.!"J     i' - :.    .-: l                                                                                                                                     >.':                                                                                                             1:.1        i:·.;

     .   ~   ·,                      '"         :~.     r:;       ~-~·i l~:~ ~>;               .'.-:.;;   :_,:;                                                                                                                                                                                                                         t.i~

                                                                                                                                                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                                                                                                    IL:          l~.'

                                                                                                                                                                                                                                                                                                                                                   ~~~- r!·~, ~:;)~ ;~:;
                                                                                                                                                                                                                                                                                                                                                                            ;,{)        '-U         1.(:

                                                                                                                                                                                                                                                                                                                                                                                                   :.;_;
                                                                                               ~~?
                                                ('")    ,·r·1
                                                <>}     !-}}




     ·;.:1 ·;·1
     ~~!          ~~!
                                                -:::i   t.:)      • )        ~:.i    C) Ci                                          · :l    C)     ~·)                            C>       U                  ~   J                                             D          ·:~)        c_,
                                                                                                                                                                                                                                                                                                              ~:~ :~~~ ~;~ ~~~ ~:~ r~; ~~~ ~::~
      ('                                                                                                  C)       1,_1     CJ                            1:)     (:)     1..1                       C)                t. .l     1: J     C)                                                       :~]
                                                i-:::· ,;,:) () u                         c~ -.::-i ~j                    ("'.') r:;, .::)                             Ci 1···, Cl '-:._J 0 (.i
      ·.:J, ·!·'· §:
                        -~~




                                                ~~~~
                                                1.j
                                                        r;
                                                        (.)
                                                                  ;~~ ~:~ ~~~ ~? ~~~ ~~:; f~ :~~~ i~; ::~{ ~::: ~:~ :~~ i~5 :~~ ;;_:.~ ~:~ f:,~ :~: ~~~ :i~ i~~
                                                                 C'I  r_;} ·'..-.) C; Q !::)  1_:; (.,) r.;,_) (.j '.:.::-; ,._) (.) !::.J c:i C• c:.i C' Ci          ·-~ r:)                ·~-:i      c:>         l.""'..;      o ( . .;                 c.~         -....~)     c~




                                                88888~88888888888888288888~8~
                                     U)                                                                                                                                                                                                                                                                                            C>             L~            (')        •~)         CJ          ;::)
                              (J     :1:                                                                                                                                                                                                                                                                                           (>             c: (;)                   0           CJ          ~--,
                              -                                      1·")    C.1     ~:.) (_:}      ,__,    ()      c~      •.:..1    c;        c_)      (_:)     C'I.     (..:1      ' )       C>          
                                                                 CJ
                                                                            ~:.:1
                                                                            C..)     Ci        ~o~9888~8~H8~88~882 ~ ~;                                                                                                                                                                          x ~~                  :~ ~~ ~J 8 ~3 2 '..~s
                                      '~
                                     Lt,        r .. () (") CJ
                                                l-{j
                                                                                     1...-:l   ~?         ;)      :e       0       1,> •"'.! ._;:-1 CJ .•. , c::, !') ()                            (""°J    i:-:.:   C) ~~-'                                             , ·, o                 •.:-> c)              ::> ~~ ~~~ c ci ·.::1 c)
                                                \'-J                                           I!~
                                                                                                                                                                                                                                                                                                                                                 ~~




                                                                                                                                                                                                                                                             u            0                0               (..:-) ()                                                      '--:~
                                                                                                                                                                                                                                                             C.l          0
                                                                                                                                                                                                                                                                                      (:'1
                                                                                                                                                                                                                                                                                      C.:) 0               (',.)      '~)                                                 (.'.) c:·   1""1        (.)
                                                                                                                                                                                                                                                                                                                                                                                                  (~)




                                      ()                                                                                   :;.:
                              0                                                                                            LU
                                                                                                                             ,.
                                                                                                                           l ,)




                                                                                                                           r ..
                                                                 .;.··:                                           ~1:.•    c::. :.r ::u . ·:             \1;     1n      r-.            tt~        -.-1               c:>               '"j       .J> :.:...; lO I}.)                                    (0
                                                        0>       l":":!     ':.'J    ~·i                          i:,·.\   f.C-    r·')    ![)    '-D    '"j)            C,)     Ci     '·"'       Cl>      i.'·,I    C>                t,       ._:J :· · - I·- CJ,.                           ;_~-,    (I)
                                                                                                                           c
                                                                                                                                                                                        (V
                                                                                                                                                                                        L>":       (•)       ·.:j·    "'""t ··:;t
                                                                                                                                                                                                                                        r')j
                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                                                     L(I
                                                                                                                                                                                                                                                                                                ("06/19/2015 FRI 11: 23              FAX 903 597 4330                                                                  J           BENNETT WHITE PC,                                                                     ATTY                                                                                                                                                                     idJ030/067




                                                                                                                                                                                                                                                                                               1.'1 ~~ ~-? :;; ~~~ ::-8 ~".> ~':~ ;_~) ~.i: l~
                                              (_) :(;      t)'I      •:•·]                                                                                '-"I       1---
                                    ;~:       ~{~       ._,,           ~-   -             :--- r-           !'··    ~--~ ,__ ;~~ ~j ~~··                                           ;~ :~~ ~; ~~: ,-:i~ z.;~ :-:. ;~~ '::!- ~ ,~--~
     L';                            •_('•     •'.l~    ,.f'I     ~·h·    '{/      .·_:-)     ;:r'~       .(         \.~::. :)~ ~q ~)! ~3                       :iQ       O;        ;:·}      ·, -:.   :_:) h t~)                \";"~ 1>)
                                                                                                                                                                                                                                         ::~·)      ·_J    I~)
                                                                                                                                                                                                                                                           •.6
                                                                                                                                                                                                                                                                         -..j'
                                                                                                                                                                                                                                                                                   1· -
                                                                                                                                                                                                                                                                                   ;·,~         -V      I~~~      '.).)_        (·        •?°: f;)~            IJ:O          :'"'.)               ''~ ~'')
                                                                                                                                                                                                                                                                                                                                                                                                             ~yj'
                                                                         : ,(f-                          ·:··,.1     '-'f    •.;;      '1,l   l' -· ,:.            -~-)      \;-J   (_,;    •:>·~·    U;>      ~n        ~r1       !_,;-    V.1      ?,·~      C) C> () ·~.~·st)---'.· C) C)
                                                                                                                                                               1::.      C;
                                                                                                                                                                         -::.::
                                                                                                                                                                                   c-1 ('.J
                                                                                                                                                                                   (:i       
                                                                                                                                                                                                               -::·>
                                                                                                                                                                                                                        ("J
                                                                                                                                                                                                                        C)
                                                                                                                                                                                                                                c)
                                                                                                                                                                                                                                ::;:)
                                                                                                                                                                                                                                         !':!
                                                                                                                                                                                                                                         ,:·~
                                                                                                                                                                                                                                                   c::i ..:·;
                                                                                                                                                                                                                                                   c1
                                                                                                                                                                                                                                                                ~·)
                                                                                                                                                                                                                                                            r·" ()                  \-,J ()                               ()        ,.. . _   C)       C:;       {}       •.)                   (J
                                    C.•       i:::~    r         ;,:·)   C>       _:.-)      ~.-:>       CJ                            ;,:-) (.-) .;:) r=,               CJ        C)        (]       ~)       r:.:i    1.·)    C1       1·~       r.:J
                                                                                  C..- r:) C;                       r_) l.'°':l r.""J 
                                                                                                                                                                                            c ()
                                                                                                                                                                                            (")       \:)
                                                                                                                                                                                                               l_.'     CJ      t:::     o
                                                                                                                                                                                                                                                  ~~ ~~~ ~~~
                                                                                                                                                                                                                                                   ci cl (j c-l
                                                                                                                                                                                                                                                                                  r: r:                 ....-:, (')
                                                                                                                                                                                                                                                                                                        Cl       ('.J
                                                                                                                                                                                                                                                                                                                                C:i () ~-1 CJ
                                                                                                                                                                                                                                                                                                                                ~:.:1 C> 1:) CJ
                                                                                                                                                                                                                                                                                               (j c) ,:._-; r.:.." (j c) .-..:., 1:) c• c; c;
                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                        C)
                                                                                                                                                                                                                                                                                                                                                                                                      Ci C)                   r_) () Ci , .. .., C1 f-~ Cl I i (.) t:_) c; .:_·)
                                    \")       1:-~ C)            C>        CJ '·' ·~ ::J
                                                                         l."··J                                     . . . . ,_.·I                                                                     C)       C; tj           CJ 0               :"-::.1 Ci  ,_-:,
                                                                                                                                                                                                                                                                                             c:) () ("J ('..; r:J c,... c:-... c~ ~:-J
                                                                         (" .'               ~   '·l                L(   ~   0 1                                         {°'\,;
                                                                                             :...i ~                l ·· 1   J··                               0:)




                                                                                                                                                      ~;;~·
                                                                                                                                                      {.) i_::j
                                                                                                                                                               ;[) ~~; ~t g
                                                                                                                                                                         ~:~       '-"I CJ r..:..~ C::J ·.:::i                 ~~)
                                                                                                                                                                                                                                        C>
                                                                                                                                                                                                                                        c~ ~o
                                                                                                                                                                                                                                        i::)
                                                                                                                                                                                                                                                  ~'))



                                                                                                                                                                                                                                                 t:.)
                                                                                                                                                                                                                                                           ,-,
                                                                                                                                                                                                                                                           1:0
                                                                                                                                                                                                                                                           r')
                                                                                                                                                                                                                                                                                                                 ~~ ii~ ~i] ;{) ~~ c~
                                                                                                                                                                                                                                                                                                                 F-1        CO         \,..~       t.C       t:·,          C~)
                                                                                                                                                                                                                                                                                                                                                                                       c::r1
                                                                                                                                                                                                                                                                                                                                                                                       ti)
                                                                                                                                                                                                                                                                                                                                                                                       ~5:i
                                                                                                                                                                                                                                                                                                                                                                                                (~   t"J1
                                                                                                                                                                                                                                                                                                                                                                                                l."O \~)
                                                                                                                                                                                                                                                                                                                                                                                                (·) '.0
                                                                                                                                                                                                                                                 o_;.\     l.C>                                                  r;:_,      CO         ~0          lX)       CQ            f~..        l•:i     0:)         \.CO
                                                                                                                                                      (.J)     i(i       ("'".I    :)~

           ()




                                                                                                         i···
                                                                                  ;:/                    u;-
                                                                                  UJ                     r~.                           I!)                                         IJJ                                                                                                        l.L!
                                                                                  0                                                    C)                                          ()                                                                                                         (.')




                            0)
                           .c                                    (!.t    r.._;    \(i        I')
                                                                                                                                                                                                                               (,()
                                                                                                                                                                                                                               l".;:J
                                                                                                                                                                                                                                        (()

                                                                                                                                                                                                                                        1-..
                                                                                                                                                                                                                                                 c;
                                                                                                                                                                                                                                                 ;,; FJ            S> :_~j
                                                                                                                             ~·::~
                                                                                                                                       Fl     :-~~    FJ       ~--: :~ ~::1                 i!i       ~( ~? ::~ ~~-; ~<1 ~~; ~§
                                                                                                                                                                                   f:":i ("·) /:) :·:- c:":)                   ;--~ (")          ~:-; I.")
                                                                                                                                                                                                                                                                   f:'> c:) '....:J .;-:) Cs
                                                                                                                                                                                                                                                                   t_• I         ~~-;         ('I      ~~~I     ( '!
                                                                                                                                                                                                                                                                                                                           1')         ()

                                                                                                                                                                                                                                                                                                                           1::.:.~ ( l ~>I C•!
                                                                                                                                                                                                                                                                                                                                                  ~: ..    ()             t..)
                                                                                                                                                                                                                                                                                                                                                                          r:·-l
                                                                                                                                                                                                                                                                                                                                                                                      I'.:.• ,-)
                                                                                                                                                                                                                                                                                                                                                                                      ~~                   C•!
                                                                 ,··,             'f•)                                                        (:-> ·:·:,       l·:.·     ("·)                                                                                      .j}           C>           1< Ci (;,                    (")         I~ j       (")      L---~          (")         ,·:;                 (·:::
                                    (;_I      ~·:,I              • 'J (·I                                           ,-,~     t   ·.I          '· \!   :·'I     ~ ·.;     :::J      ~·::     1:··J                      t·...; l:!       (\J
                                                                                                                                                                                                                                                 ~~ ~~.j           ,;
                                                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                            J    C. ::    (:i
                    ,;~    i .)

                                                                                                                                                                                                                                                                                                                                                                                                            0044
06/19/2015 FRI 11: 23                FAX 903 597                                           4330                 J                  BENNETT WHITE PC,                                                                             ATTY                                                   ld!031/067




                                                                        (i)        .•-' ~    ( >,J             i"-l                               (j                  o, (/,..)        1(1       ~--                   l(J          -·
                                                               ((j       ' -'.'··;           l·:: (') ,,::J ll'•
                                                               •:1) ·q            ->.I                      (.1         ()
                                      O·      C•) ·)•          ~~-      o:        

                                      d:      -, 1 ;-   •{j    ~..':'             ~n :;.,;; ~{~ · ·'                                                                                                                                        1,'j        (i'.'
                                                                                                               :i:... ~    ;n i::-> u- v> tr: v> r.n v• •_;y :!··

                    -"'~
                    .J..l
                     ,iJ
                     e-
                     n
                     f;,
                     If)
                     I])
                            ,-;.,,
                            ()
                                                                                                                                         c:i
                                                                                                                                         t::)
                                                                                                                                                  ·~:i
                                                                                                                                                  •::·,      r~       2'.; ~~
                                                                                                                                                                      C)      rj
                                                                                                                                                                                       s 1.::,   C.'

                                                                                                                                                                                                 

                                                                                                                                                                                                         u
                                                                                                                                                                                                                       i:-:1

                                                                                                                                                                                                                       ci cj                C)          r:J
                   n::: :-: ,
                            U.•. :




                                      1..-    (1)       t:.;_, (.• G> C) r;;                          O:                   ~:iJ          (:> Q:· U                    1Ji     0)       ·.::)    G'J      Cl            ~:rJ       0)        ...::;,     f' -           ;~)      C)
                                      i.t.J   t:)       1::0   n:'       1..• J    cu >n              1r~      f"-f        !.fl          aJ lfJ 'o                    1_r;   :o        n~       :.ti     U}            !lJ        in        t::l        '~~             l:)     C:)

                                      ~£%8~~~&~]~~~%~~~
                                                                                                                                                                                                         ( c; c::;. 1·'>  (·:; ·C Cl                    O        l
                                                                                                                                                                                                             0
                                                                                                                                                                                                                 J (") f:J                  c1 
                                                                                                                                                                                                                                  ~}~ ~~T iD
                                                                                                                                                                     l.J)
                                      r(,o    I()       l.~1   ({).     1.r)      (1.)      U'}                           \\)           ({)      ll)        \~J      •.:)    i..{)
                                                                                                                                                                                      1.:)
                                                                                                                                                                                       :.'Q     -.J.J   ~:;)          l{j
                                                                                                                                                                                                                                                                  t~ r.::;      ~:o
                                                                        ~6                  :.w tC         :.v
                                                                                                     ...-e ;--- ~ i~~ ~5 ~2 ~r~                                              :?1 ~3 ~                                                                                       ·.c       :_·~,

                                                                                                                                                                                                                                           (_)                         ~) ~0~
     ····:i                                                                                                                                                                                                                                uS



                     r:
                    .2!
                   ()




                             C;;
                              :::.                                                     •:'J       (l)
                                                                                  ....;·    iL!                                                                              Ci)                                                           L:"J       (j)
                                                                                  •.• -•    ."_(j                                                                            r~- 'o                                                        i::i       o:~




                                                                                                                          -~~ 2~
                                                                                                                               ~; ! ':.":     c"J ~"! r:.: l'J '~'f 0-J ~'1 ~-,~
     :•1                              ,.. : -;·; :::; c5                 i j .-.) c~) C> ·:.::} ~··.] .'..)
     :06/19/2015 FRI 11: 24   FAX 903 597 4330   J   BENNETT WHITE PC,   ATTY   ldl032/067




                                                                            0046
06/19/2015 FRI 11: 24                        FAX 9 0 3                  597 4330                            J       BENNETT WHITE PC,                                                                         ATTY                                                                                                                                                                     ldJ033/067




                                                               r·-     (··.!                                                                                                                                    Ci        ·:·I     I/)     •.()          qJ       ti_:                                    ~-· J      l                                                                                                                             C)          ::1    I'•     I·~           r--                                              -n                               (~-1       ()
                                                                                                                                                                                                                                                                                                                                                                    ; ~)      ~ --        ···- 1.··;
                                                                                                                                                                                                                                                                                                                                                                                               (~;
                                                                                                                                                                                                                                                                                      ~1)      o:;       ;.~.)                                                                t'D         ('-)
                                                                                                                                                                                                                                                                  ~·rJ ;,~
                                                                                                                                                                                                                                           p')           (-.,

                                                                                                                                                                                                                                           •:·.1         {'\J                         "'       (''>       ... ·1     : )                                                      1.•1        (•"i
                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                               t"'-! ;_··1           i.'!                     ;'.~     C"l     CJ            () C;                ()      r:; ,-:)            C;         C~            ,.-     c) C;                    (_~       C)          Ci         C;
      •Ji '))        ,-.
      ~\; I~        :~
     ·~~ F~         0...


                                                                                                                    ,--,     CJ      ;:::i     C)        ;.:.~       -::J      C)     C)       1::J     C.>     ,::,      c..:> (.'.)      c~            I'.:;    Ci         CJ       C1
                                                                                                                    (~)      r_J     ;:::-~   !"_:J      Ct          ("_.:)    C:i    C)       i::i     C:1     o:J       C:'I           :~,)      CJ c:i           r:>           C)       ·.~;       C)            •:J      (_) r.:.l                             C)         r.,;        .-~          r' ;·; r.;
                                      /,
                                      rn
                                    1---




                                                                                                                             ·:r
                                                                                                                                                         ~~:~ 2~ ~~:! ~~ :::; ~'.:i                             f'.~      ~~~ 2~; ~~:; ~~ ~:~ 2'.~ ~~: ~~~ ~~~ ~~~ L~ ~S ~'.!i f~ ~~~ ~~; ~:S
                                                                                                                    l:_1             t":i     C)
                                                                                                                    C1       n       C:        :::J
                                                               q,)     (..~     ~                                                    ._, ;:;_) :::>                  CJ       C)      (. )     c_)      fvl    ~-:..'     CJ       ;._l    (J c~                  (J         ~~)     r-..: t.:;i ("_.:)             ~:.')     r_.:j ~:_)             ("_.:j     l_''i-        (v")       C)         (";

                                                                                                                                                                                                                                                                                     ~-i
                                                               I.(!             '.I)
                                                                                '.\)




                                      ~/)                      l()     l[J      CJ     :..·_i   :
                                                                                                                                                                                                                                                                                                       ~j ;·.:~~            d 'i:;~
                                                                                                                                                                                                                                                                                                                                                  (:J         ;; _?

                                                                                                                                                                                                                                                                                                                                                  ~~ ~--~ S~ r:~; ~-~
                                                                                                                                                                                                                                                                                                                                                                            !"-;                   r__,

      fJi
      (:,                                      h:              .--i ~ -~ ~:-     ·:~· '· -1                                  r,: :·1 C                  ;..:.:       ;_)      ~·:·-J ~-:-i             (-.1   .:           ,:j ,_,J       f')   ·,.;             :.(J(!..J t.;j             1:.._)                                 ;~)     1Ti    ,_~)                                   •_-.;                 ,_..,,                      ~:-;        "(:;     f'··         .;j      (l"'i       '.i;          ~y; ;-~)
                           C•J       (_~~


                                                                                                                                                                                                                                                                                                                                                                                                    0047
0 6 I 19 I 2 0 1 5 FRI 11: 2 4             FAX 903                          597                    4330                   J        BENNETT WHITE PC,                                                                          ATTY                                                                                                                         ld]034/067




                                            ~-n
                                                    i.'
                                                        ·.,:·   "°!'    !   ;J   ~~)      >.1                    ~;:; ;_,:~ ~~:;            ('/;      ,,;~                 J   •,O      ~'~· ~-.; ~:~~ ~;) ~·:; ~'}" ~:~ :-~.;                                     0'1     I.~;     c·,1     ~~: ~i;             :;: (.:/          :~~       c:)    (>.i
                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                               "\     r::r
                                            CJ      r-·- "..' ~                  .-~          8    )   J       C·l     ••.)         -y~·    '") o• 01                     ~-    c:) , .           c~                  1·--       r      ~1.)      ~::•   ;/;·   u:··
                                            ~:;-~   '· ~: ;>
                                                                        I{;

                                                                        ~ ;.~    ;..:-~
                                                                                           ".J

                                                                                          { -i ;.            ~ ~~
                                                                                                                         1'.:'
                                                                                                                         l -1      ~~       :;:
                                                                                                                                                                               1·
                                                                                                                                                      ;j~ \~ ~/ ~/ ;; ~~j D~ }~ ir~ :.~
                                                                                                                                                                                        l,()      t(;
                                                                                                                                                                                                                                                 :)       :.:~ !;'..~ i~~ ;:~j_ ~-~~ '-'' ·:.r~
                                                                                                                                                                                                                                                                                                       i

                                                                                                                                                                                                                                                                                                                            t"»>
                                                                                                                                                                                                                                                                                                                                   ('...!
                                                                                                                                                                                                                                                                                                                                   u::
                                                                                                                                                                                                                                                                                                                                             (-,,
                                                                                                                                                                                                                                                                                                                                             if)


                            ~:~
                            ·-~?
        .,.,
        .i.
               "(";


               ~i           ,,
                             V>
                             (.


         f:    l      in·    c~
                             1_1)
                                             C1 ,;,_) 1_::
                                            (,;. t:.• (.:•              l.       (.':'                           ~'~ 2-~: ~:~ ~:~ ~:~ ~:~                             g        ~:; i:~ ~3 2:~                         :; -~    ~:~: ~:~ ~::l ~:; i~                        C•
                                                                                                                                                                                                                                                                                                                                   U
                                                                                                                                                                                                                                                                                                                                   cJ
                                                                                                                                                                                                                                                                                                                                             · -i   (")    C.1
                                                                                                                                                                                                                                                                                                                                             ·::.i .__, c:' .:·)
                                                                                                                                                                                                                                                                                                                                                                     c_1

               (l     •'J    (;\            (,)                 C1          ~'   Ci           ,-_'i          1 'J     ~ 6'.~      \'·I      (..:~    C·l       (~ c,1_             r."J , -~




                                            ()
                                            ,-.)     r.;.
                                                           )    Ci
                                                                ()
                                                                        CJ
                                                                        C<
                                                                                 -~-~
                                                                                 i.·_)
                                                                                           1·1
                                                                                           '·)
                                                                                                       CJ
                                                                                                       CJ
                                                                                                                ;,.·)
                                                                                                                ,·.)
                                                                                                                         C1
                                                                                                                          C:)                 c--: ;:; c () (:-') •:> n r::;                                        CJ         . . -)
                                                                                                                                                                                                                                                                                                                    .      c~)     ;:-:1    c) .::. c) c:-




                                                                                       > l_J
                                            
                                                                        Ci
                                                                        C!
                                                                                 i:.
                                                                                 C)        1::.
                                                                                                       C)
                                                                                                        CJ C) Ci
                                                                                                                                                                                                                                                                                                                                   r.:>     c~      r..:~ ( ..1 o
                                                                                                                                                                                                                                                                                                                                                                    C)

                                            U       1:;         c~      (_) (.)            1 :..-i     :._)     C't      r_,      C... i    t::;     c_:; (..:.)     :~) CJ             (,>       c 'I c-._:)        i_:__)    r.::; ,_ c) (,. l                  C)       (_)     1:.~     (,J      c.;y (..) ()                  (.)       _       C) Ci
                                                        (};




                            ()      UJ




                                                                                                                                            Bgs2~2sg888so22s3s
                                                                                                                                                                                                                                                                                                                                   C;       (.1     l J    Cl       :..:..'
                                                                                                                                                                                                                                                                                                                                   1j       1-:~    C)     (~) ()
                                            'D      Ci)         c.~     :-.,     --:1     .:-o (:) c" (:) •:) r:;, () ~::J                                           i."'.)    r;-; c             C..' r.)          t:)       (:J () ~-":, {'71 ~.--:.'                   o        !:)      n                                      C)       t>      C)     .::.- U
        .c                                  C.J     ti]                 :~J               ;;::,
                                                                                          (",:

                                                                                                                                                                                                                                                                                                                                                                                           -~·      ::•:     )-..,    1-,       (})     l'v.    ()'J      [•-.              !')        r-... O::i1 1< (i) l-- · r-... ~:1; :-. f'.;) i"'- f,
                                            C.•                         r_o      I         ! f··           j·                                                                                                                   ('i      {!-:1
                                            (·!         :~                                                                        .jJ      I.'.)     1:.1    (!)                                                                                                                  C"       !'-
                                                    '·"-'                                                                         l.'~I    I .....   ,:_, r-.._;                                                                                                                   ,;      t.D
                                    ::.•                                                                                          ·ri      t..O                                                                                                                                   "'                                                                                                ~·'                                    ·1··
                                            ~ -~    f    :J     ~       ( .)              !       ·1   l_J      1-,      Ci                (_;       l.1     (·;     l.        (";     l..;      ·.. )      '··    c:o ( .'                  (    J                       (';     ,-)      ,-)     ,_·~        (~        I;
                                            t•.:    ;:-1        ~ •1    r·~               •.'\..:      ~-I      r·J      ~···J    •_'l     C"-i      ~-:     f'-.J             f'\     t··       (\.!       ~·l    l-.....J   f,J     ~·,j   ~'.J        v.J f,:          l"I     ~"-1             I.''\!      t·.I      .:·'-!
                                                                                 (">
                                            ,._,.   ... ,
                                                    ~    ,,     .: .j   ("~
                                                                                          (·~ ~·:.:.: i:.~ :·~: ;.·~ :06/19/2015 FRI 11:24   FAX 903 597 4330 J   BENNETT WHITE PC,   ATTY   ldi035/067




                                            EXHIBIT 8




                                                                          0049
0 6 / 19/201 5 FRI 11: 2 4              FAX 903                   597             4330                  J       BENNETT WHITE PC,                                                                         ATTY                                                                                                                                                            ldJ036/067




       ,;.)
       ,"-)    ,3"
       './1 ,-::
            r:>       ~n
       \ ,-j   ·,~·        '.·!?


                                                        (J       r.:1   ()      C>     i. __,   .--,    :: )    r_:,   '-"J     r·1      :.:.)    (:J                         ,-··,     C) r-,             (-·, (:1           ~·    1        c:i      CJ       c·1       , .. J     l::~         , :) (-, ,:) r:~                    c:> r:;. ;'":)              ,-_':     r·:, ;:·) r:1               C'.'l    r ;. ;)            i·;        c ~ r~                C)       ,. .1      1.·)               -.::·1 ,-_)           c          n       C)         ( )        c~




                                                                                                                                                                                                                                        0J                                                                                                                       I',._      ())       (fl
                                                        8858388388338sg33~~
                                                                                                                                                                                                                              ;_~)               1:_:1    Cf)
                                                                                                                                                                                                                              c_) "'('"          ,_:.)                                                                                                           ~()        L()       ~(}

                                                        c:       ~:i    (.'.)   (:i    C)       >.'.)   C\      C;     C:J     ,~-~      C;      1.:)     C•         C)      r··~       () CJ              ~ ·-J     ·-:J     C)        (0       (_.)     •_(J     (.'.)               (•)         1.-0      O.J       -.:;·      (.•.)      ..::.> ~·J C.)                 (iJ       ':0
                                                                                                                                                                                                           ;_)'.I    ·::;1               ~·               ~-       .,,      '''        ~1-         •J·       ~         ~~         ~r          ~         'r           ~      ~          ~
                                                                                                                                                                                                                                        l-..J             '-"'I    C'I       ~·I       CJ          t".J      ~--J      f'"\j      ('J      U         6        CJ        • .. • -::)       ~::i Cl •::i (") (~~ Ci ~ ..• C~ c) '~~      C'; ,-~~ 6




                                                                                                                                                                                                                                                                   ~~~ ~i~ i~; ~i~ i~~ ;~~ ~; 2~ ~:S                                                                       ~~ >~
                                                                                                                                                                                                           C:~                          ".::>
                                                        ~~:~ ~~.5 ~-. 1/~ I~ ;~ ~:; ~~ ~~ ~~ t~ ~:. ;~:; t~ ~".)                                                                                           ·-~~
                                                                                                                                                                                                                     C.•
                                                                                                                                                                                                                     r·-.
                                                                                                                                                                                                                              (.)
                                                                                                                                                                                                                              ~::-.                                                                                                                         f.;
                                                        1....) r..j   1.11   C) :•) C) G c; !;.J c.,-, ::--1 (,                                                                                            CJ        i.11     f...J ...:...) ~-_; U                (.')      '\Y       f:_)        C..~      (_;       0                  1.:,'l    ('..,,
                                                                                                                                         I."!    l -,~                                                     c         :n ...~ ''.)               ,--::~    ~:~     Q  t'\\    ,,                                                                                 "=J'        ~·        '-:f' ("I •:J·                  ~-        "':I'     . .q-      q·        ""~



                                                                        ''I
                                                                                                                                                 ·:.c: 0.
                                                                                                                                                          \0                           •:'')       ,,                                                                                 ("'....!    \'J       :-.J ~-,J C•.t                  r:·.1     ('J       C.f        '. "-J    (•J




                           c:
                           (1.\

                           u




                                                                                       ,,                                                                                                                                                                •:LI     Ll"-'     •:J·      y.j·                 0-J        l(J                  'P        tO        l{•        (i'i      d1
                                                        ,.:      ~'.I   1;,';   1n     :_',!    ("I                                                                                                                                                      (')      \.")                ,_-·,1     ..,..,    1·.        fO       m -:r                 1.0       ~··   J    -...;-    -~;·

                                                        :-'.}J   ::~ ~t5 ~ '.;J ?~I                                                                                                                                                                      :.;;     ;_:) ~!~ ~i- ~} -~ ~9                                        1·-. C•
                                                                                                                                                                                                                                                                                                                               "-l"        L':!
                                                                                                                                                                                                                                                                                                                                                     i.\J
                                                                                                                                                                                                                                                                                                                                                     U)
                                                                                                                                                                                                                                                                                                                                                               ('J
                                                                                                                                                                                                                                                                                                                                                               !f)
                                                                                                                                                                                                                                                                                                                                                                          U)
                                                                                                                                                                                                                                                                                                                                                                          l.,')
                                                                                                                                                                                                                                                                                                                                                                                    1--.
                                                                                                                                                                                                                                                                                                                                                                                    ~-J

                                                        :JJ      !.")
                                                                  .     ::r: Ci·.               !     Cl       !."'-.J     ..:-.1    •,_~      (')        \'! (•.:
                                          "~;                                                                   C.~                      ~ :1    ..··~;          ~                     ~                                     ~?> C~                               ('~                                                          c':) l·:~ C) ~.'-j                                   t'.:~
                                          ·.j}
                                                 I.
                                                        ·~·,l
                                                                 (';
                                                                 '.->
                                                                        LI
                                                                        ,_-,i
                                                                                       (._,
                                                                                '(·~ ~-I        I.)
                                                                                                        CJ
                                                                                                        \•;
                                                                                                                       i'.J
                                                                                                                       ('I
                                                                                                                               (:\
                                                                                                                               '.:··,!   ~··.j ·~··I
                                                                                                                                                          1...

                                                                                                                                                          ( .:
                                                                                                                                                                     (

                                                                                                                                                                     \V
                                                                                                                                                                         }

                                                                                                                                                                             ~:_:I     {.,;:;
                                                                                                                                                                                               '

                                                                                                                                                                                                   >i     -:.;       "

                                                                                                                                                                                                          :>.) ~- . . ;
                                                                                                                                                                                                                             ~;~ ~-~
                                                                                                                                                                                                                                                I'··

                                                                                                                                                                                                                                                a,
                                                                                                                                                                                                                                                         ,··,              '."J

                                                                                                                                                                                                                                                         :~:: :·.~ ~ ··i ~--.i
                                                                                                                                                                                                                                                                                      (·:\       , .. J    c:-,       1"!


                                                                                                                                                                                                                                                                                                                      ::~ ~~ti ~~~ ~~:
                                                                                                                                                                                                                                                                                                                                                                          (':1

                                                                                                                                                                                                                                                                                                                                                                          ~~~ '..~~
                                         ';.(    ~1~' :o ·:o (·,)                      ..(:     c.:.    r:1;.   (:)    r~:,i                     ('·~                        :,. j                        ,:._; r"···                                                                            l 'l      c,:                                                 t;I

                                          w      ~J.l
                                   '1    u::
                                                                                                                                                                                                                                                                                                                                                                                        0050
06/19/2015 FRI 11: 24                FAX 903 597 4330 J                                                                        BENNETT WHITE PC,                                                                         ATTY   G1]037/067




                                         ,-_-)                  :J~

      r.~; r         r:;


                                         r-- '.)"':•            1--      •:·:,   G•       "J·       ~n       i-                        G.• Ui                r·-        (})
                                         1n         !'.·.1      ;,)      Lf:     11)      lCJ       ll)      If.•                      l.!'l   H)            '-0        C;}
                                         l .. i     0)          1::1     ".\")   1()      -.:..j·   'XI      C1       a:;     C'i      (';,)   1       •U       (!)

                                         ~~i ~-: ;-~, ~                          l'-l     ~-j
                                                                                                    ·-::j·
                                                                                                    (\J
                                                                                                             ~s­
                                                                                                             C">I     ~ z-:~ ~ ~~ ~~.; ;~t                                          ;t;      ~~;      ;£,      f~i




                                         CJ         r.·1
                                             ,:_, () c ::;
                                                                                 i_:J  ~  l.)       (;           ·,
                                                                                                                      (~J
                                                                                                                      CJ
                                                                                                                               ~)
                                                                                                                              :::J CJ
                                                                                                                                       (J      ."?..)              1.::.     n                 ::}      ~:)     l.:-•   i __ )        ;::,       
                                                                                 ~~~ :=~ ;~ ~:~ ~~: f~ ~=! g :.~; (~ ~=~ t~ g ~5
                                         c:.1       r ..
                                   '"
                                   Q}    c~                r::i       
                                                                                                             ~   ·t t \j      ~'!      (.J     L~            f·j        ;'.;       t;_·I     ~~       (--I     ~·-,;
                                                                             ',.                              -.>     • __)   c..:>    1_)     '--~          1:::       r""_~      ,··,      c")      (_•
                                         (•    -~          J    (~:      .-1     ,·.,.                       ,: ·.i   ,···J   f_~;.!   ~ I     ('•           ;·\j       ·~·:       ~:·!      "<       i';      .·,·
                             :i!, i ()                                           ,··:     1"\       ,!.      •..-)    c-~~1   \-       ,,,; ·::~             ~·}                   t.'\.I             1··-., (··:i
                             ~,; : ~I;
                                   c~
                                                                                                                                                                                                                                   0051
06/19/2015 FRI 11: 25   FAX 903 597   4330   J   BENNETT WHITE PC,   ATTY   fZ]038/067




                                                 EXHIBIT 9




                                                                               0052
06/19/2015 FRI 11: 25                    FAX 903 597                                                  4330                    J                BENNETT WHITE PC,                                                                             ATTY                                                                                                                                                                           id]039/067




                                                                                                                                                                                                                                                                                                                                     ,_,J
                                                                 l ·:      ~':; ;~~ ~i·; ~:~ ~-:; r·- ,.... ;::                                                  ("J        :;     ::g      ~:'.- 2~             i:·-i     ·~: ~.J ~,i ~:~ -~.· ~::; :.o ~..:.:: '"') ~~:;                                                     I          ::_;~; ~\~             :z;          r~
                                                                 t·)       u·_;         I        I··        f·                J/i          v:•       ,1;- :.•!                            c·:i      Cl           
                                                                                        C)        CJ
                                                                                                  (.J
                                                                                                           ()
                                                                                                           C)
                                                                                                                     (')
                                                                                                                     (.)
                                                                                                                              I·-
                                                                                                                              1---
                                                                                                                                           !·
                                                                                                                                           I'·          f~ ~~ ~:~ ~·~~ ~~!                             ;g       ~~; ~o ~.' ~g ~~1 ~,; ~; ~-·:1                                                      OJ           ~~j ;~; ~~: ;~~ ~;~         *; ;-. .                     ~;~ :~~
                                                                 C)        •~"!                  t. J       (.:> ,.'.!                   ~-,         1.:.1
                                                                                                                                                                                                                                                                                        CJ          1-:-:•       C':      C;         C:         ::~.1    ()       (":)       c::        ~    J     C:'i (J                      .: )        C1




                                                                                                                                                                                                                                                                                                                                                                                        C)    C) ;__J ~:J
                                                                ~:~ ~~ ~:~ ~;~ ~i~ ~~~ ?~~ ~~~ ~:~ ~'.?. ~:~                                                                       2:;     ~~5 ~~~ ~~~ ~~i                           8         ~~~ ~~;           8           ~:;       f;           '.~:; 2~             :J R 1..-:)
                                                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                                                                                         ,- i
                                                                                                                                                                                                                                                                                                                                                         i:::\ c:'
                                                                                                                                                                                                                                                                                                                                                                  (~         (_")
                                                                                                                                                                                                                                                                                                                                                                             n          c~ 1n CJ (.:?
                                                                                                                                                                                                                                                                                                                                                                                                                                            C')
                                                                                                                                                                                                                                                                                                                                                                                                                                            ;~:j
                                                                (1,       (l)       (>)           l        c1 i:::, 6                      Cl           r:i      (:;     ;.:)           (:J        ~·)                ·-:j·     C~ (')             •... ,     O          l:'.l (0 ~ri C.1                                    0
                                                                 ·.J      .))           ·.;.;·                                                                                                                                                                                                                                                                                                    (~)               :j)
                                                                          ·:·,)




                                                                U)        C)            C~       :...~J    () Ci                                                                                                                                                                                                                                                 C)         ()          ::) l:.::0 !SI                        1.:J ()
                                                                t'-1 (:)            {~           \'.I      10 0                                                                                                                                                                                                                                                  (:)        l{J         C•        II;              r·,        C)            0

                                                                ~'.J      :;; 6~                           f,<      ;t                                                                                                                                                                                                                                           !{)        tJ"I        r<        G;-              -;:.r      ('\.!         ";;f"
     .c:                                                        t)")       ,·;,.        ;f'j
                                                                                                 ·:.o                                                                                                                                                                                                                                                            c~
                                                                                                                                                                                                                                                                                                                                                                 (i>
                                                                                                                                                                                                                                                                                                                                                                            ~"!
                                                                                                                                                                                                                                                                                                                                                                            j·-
                                                                                                                                                                                                                                                                                                                                                                                     'S)
                                                                                                                                                                                                                                                                                                                                                                                        f.f)
                                                                                                                                                                                                                                                                                                                                                                                                  r.r              IJJ
                                                                                                                                                                                                                                                                                                                                                                                                                   (!';
                                                                                                                                                                                                                                                                                                                                                                                                                              :fJ
                                                                                                                                                                                                                                                                                                                                                                                                                                G)
                                                                                                                                                                                                                                                                                                                                                                                                                                           I...)
                                                                                                                                                                                                                                                                                                                                                                                                                                            1.{)

                                                                (')




                                                                                                                                                                                                                                                                                                                                                                                                                                                      ::J
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ul
                                                                                                                                                                                                                                                                                                                                                                                                                                                      10
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :'\.
                                                    ,-:-~
                                                    C
                                                                l()
                                                                ('"~
                                                                          •..::.1 r.> •r)
                                                                          C.>             c".)                                                                           CJ         -....,
                                                                                                                                                                                                                                                                 ~~~ ~~; ~~~ ~~~                              l'-J       ~-! ~\ w :~.: ~!:~ ~'- :.> ~; ~:?,                                                                  t(J           r::




                                                                                                                                                                        .   ;~




                                                                                                                                                                        !~d
                                                                                                                                                                        [')




                                                                rJ·       '.]       ~;-; (·',              g:       CO
                                                                                                                             .~.          -::::; ·>J
                                                                                                                                                                •:)
                                                                                                                                                                (1.'1   'f>
                                                                                                                                                                                  \,~)
                                                                                                                                                                                  'i                                                                                                                                                                                       1-
                                                                                                                                                                                                                                                                                                                                                                                    ,J)
                                                                                                                                                                                                                                                                                                                                                                                    •.()
                                                                                                                                                                                                                                                                                                                                                                                                 (.!)
                                                                                                                                                                                                                                                                                                                                                                                                 r•~
                                                                                                                                                                                                                                                                                                                                                                                                               ,:1)
                                                                                                                                                                                                                                                                                                                                                                                                                   1.(:                                                                                                                                                                                     G•       r                          ·:J·     r-            ('--
                                                                                                 •.-....: (··: ('.:          t•i          r:•:i        c:i      (•·:i                                                                                                                                                                                                      ~~'.I    , -...       ;· ,          ~   ....     r...          i· ·
                                                                                                                                                       I (-"~
                                                                                                                                                                                                     \.·:
                                                                                                                                                                                                     t··r
                                                                                                                                                                                                               ('.)
                                                                                                                                                                                                               ('...:
                                                                                                                                                                                                                          1"!  l'..'
                                                                                                                                                                                                                          •:·I 1·,i
                                                                                                                                                                                                                                             ('.J
                                                                                                                                                                                                                                             :-..;
                                                                                                                                                                                                                                                       t":
                                                                                                                                                                                                                                                       C·.;:
                                                                                                                                                                                                                                                                \'1
                                                                                                                                                                                                                                                                c°!
                                                                                                                                                                                                                                                                           Ci
                                                                                                                                                                                                                                                                           '.:·!
                                                                                                                                                                                                                                                                                     , .. ;
                                                                                                                                                                                                                                                                                     :·-...;
                                                                                                                                                                                                                                                                                                  C-'
                                                                                                                                                                                                                                                                                                  ~> :~'\l
                                                                                                                                                                                                                                                                                                             c::;
                                                                                                                                                                                                                                                                                                                                   ~~; ~ ~~;                     8 ~0               ~~ ~~ ;~ ~                                            ('';
                                           c:           -       , .. ,    (·;~      (;)-         ' (·c                      ~>       ; ,,       ~-.,j                  ( ·,j      ~ ·l                  t·'.      .-·-!      ~~·: ::~,          r.,j     ::~J r.        i          :.'..J        ~·.1 c,_;
                                          '])
                                                    ('i';
                                                    O)
                                                                ,-... .   I-....:
                                                                                    '       '
                                                                                                                    :/       ;.,;,·
                                                                                                                                          ;:-·         1'1)     l~I     ())       1 1)    l·:,                 ~~                   i'J      ..        ":,i'               ,()                    1';')      i)J        (:~                  ( ,j                ~~I •')            .,           :()          (0            i··.'         .}~
                                              lJ    (J~I
                                          u:'

                                                                                                                                                                                                                                                                                                                                                                                                                                              0053
0 6 / 1 9 / 2 0 1 5 FRI 11 : 2 5                    FAX 903                              597                 4330                   J        BENNETT WHITE PC,   ATTY   !ZI040/067




                                                                                   '.(.I    )~ •·.     ,-.- )   f(.'
                                                                '·'        (>.'•
                                                         ·Jr·              ('.I             v·                  1()     ~1.•



        ;_(,




                               ;n
                              c:
                               "\-I                                                                                ..-:j
                                                                                     0
                                           i: l!        I-!     ,··1       (J      ( .J                c:)       ~::. c) ·:.-:• c) c:
                                          ,.....




                                                                           ~~~              ;j5 ~~: :~~ ~~~ ~~i;
                                                        (" )    ~: .l
                                                        r_1     :~                 u
                                                        ,_:) c:j           t:..."? '- .1    ci o, r_j                   1...:_'t   :--'
                                                                                                       -~-




                                                        ~:1 ;~:~ ~:~ ;-~~ ~~s ~~ :-~J :!:'. ~~
                                                        l..t    r_p        t·- .-.:i -:;:)            1::i              •)1        (~;
                                                                0·1        ~-!)             r;:~                t~)     06/19/2015 FRI 11: 25   FAX 903 597 4330   J   BENNETT WHITE PC,   ATTY   IZJ041/067




                                           EXHIBIT 10




                                                                             0055
06/19/2015 FRI 11: 2 5                          FAX 903 597                        4330                   J       BENNETT WHITE PC,                                                                    ATTY                                                                                                                                                                         l.ZI042/067




                                                                                      i.;)      : ";" ~                  (),i   '-~                '.0                         j-'"]    Ct     I~)      C.·· .•    r--     0,l      (j~       (-'          (      J    \1~       •:';'     10             (\J       !·-         :.q      (J;         '..)                    i,'J. (')                  lj I
                                        .. _.                                                   ,;,                      .          f)!          C~
                                                                             ,,.:
                                                                                      L\i·
                                                                                                 ~--
                                                                                                (.•.;     •,'!
                                                                                                                  r
                                                                                                                 '..''
                                                                                                                         l'J
                                                                                                                         (.:J
                                                                                                                                (J
                                                                                                                                (.·~-
                                                                                                                                          •.'-J
                                                                                                                                          ii~
                                                                                                                                                   '·I
                                                                                                                                                   Id)
                                                                                                                                                            ,·,1
                                                                                                                                                            U~
                                                                                                                                                                    i.··.!
                                                                                                                                                                     ~-~.I
                                                                                                                                                                               1:-1
                                                                                                                                                                               (:•:'
                                                                                                                                                                                    ·1
                                                                                                                                                                                       :,•;
                                                                                                                                                                                               ·-·~
                                                                                                                                                                                               \~'.)
                                                                                                                                                                                                                                                                                 •.'.!
                                                                                                                                                                                                                                                                                 1,',·     ('"•           :~                    ;:;~     ·"!         ~-;-:! ;~ ~ .'~ ~~~ ::;;

      ...-~   ·r;
      .P~     ;-:~


      r1. n.
                     O::'
                     ·1·
                                                     2:;    ;~~ ~~~ ~:5 ~~ ~~~ :~~:: ~:~ ~-~ ::~ ;:~ ~_:'. ~:~ ~i ~:~ ~~:,
                                                     :-:,; ,:.)        •.:..:     C;        •.;)     r:)              i-_i :-; (") (-:;
                                                                                                                                                                                               ;.·.l ~ ~ ;_:~ ~~~ ...) ~ ~ ;~~ ;-~ ~~~ ~:~; ~;~ ~.:; ~~~ ~::~ i~;
                                                                                                                                                                                                        Ci-        C~ C:•           C)        (,1          n           C>        ()        CJ             ':;.      , :...•     c-) C" c:i .:'_I -r.J C:'I C.)
                                                                                                                                                                                                                                                                                                                                                                u ~~;
      ;i: ·:~ ;t~
       ((! :::-
      () ,·· u.


                                                     ::~ ~~~ ~~~ ~i~ ~".'. ~2 ~?
                                                                                                                 t"'J    ~')     1:.:J 
                                                                                                                                                                                                                   CJ c)
                                                                                                                                                                                                                                    (.J
                                                                                                                                                                                                                                    -:-,     c:~
                                                                                                                                                                                                                                                          ~: l
                                                                                                                                                                                                                                                          ci . .-:_,
                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                      C'
                                                                                                          Cl     (j      I.))   N () (_) .. :.) I;) (.::. ,_., (.:) (_;;                                           ~:3 .:_1         C.l      r:      J    I_)         Ci        1j        (VJ         C>           (j           (.:-i () () :. :.) (')
                                                                                                                         ·.;-




                                                                                                                                                                                                                                                                                ()        '..)
                                        OJ:
                                        ~1) :                                                                            ~3 ~;~ ~~; ~~~ ~~ ~::~                               :5 6             ~=~     2?         ~=! ~~ ~:~~ ~~~ ~~ ~ -€                                       C>        C)
                                                                                                                                                                                                                                                                                                                                        t:_)
                                                                                                                                                                                                                                                                                                                                        C."1
                                                                                                                                                                                                                                                                                                                                                    CJ
                                                                                                                                                                                                                                                                                                                                                    C)
                                                                                                                                                                                                                                                                                                                                                              (.-,
                                                                                                                                                                                                                                                                                                                                                              Cl
                                                                                                                                                                                                                                                                                                                                                                           C"
                                                                                                                                                                                                                                                                                                                                                                           ;..5
                                                                                                                                                                                                                                                                                                                                                                                          (:1
                                                                                                                                                                                                                                                                                                                                                                                          C1 CJ
                                                                                                                                                                                                                                                                                                                                                                                                       .;::,.

                                        (l)
                                       1.1 .•
                                                     0::1
                                                     (1)
                                                            •.()
                                                            (..)
                                                                      c:-:i (•)
                                                                             \..;:;
                                                                                      it)
                                                                                      1".!j
                                                                                                1--
                                                                                                \-•I
                                                                                                          •.:-.1 ,j ('.)
                                                                                                                         C;
                                                                                                                                                                                                                          ~              1:> C•)            .::) r::>       · o •-:· ·         t.::)    r::;                  1:-:.•       cc . ~             1/)         •.:.O       !~)           i.!)     !i ~       -=:~                   "--7)_"     ').!            i·-
                                                     c.:.• '. '· >    C.f)   CI       -....;·    ~ ·                     r:o    c.\)              l. ~·:.   ·-..:   l{ i      ' ,..,   \i > l! .,      ( .>       C'.!    (• J     ,,-,-    ('-1         r·.          l.D      ,,_:      (:>:>                   r.....        '-'' .:::1 N                   C.:        1-,          1'--            •.J.;
                                                                             IS i               ~'-.I            l.',i   ·-:/                     1··, C;                     i·.~     i_r_; !··-      :;                 ·-.i     ,:·,     ·-u                                (
                                                                                                                                                                                                                  l ·-i
                                                                                                                                                                                                                  1~:     G)       \~:·     !..(")
                                                                                                                                                                                                                                                         1:-:"i
                                                                                                                                                                                                                                                         I()          I-.      f"··
                                                                                                                                                                                                                                                                                         ·...;
                                                                                                                                                                                                                                                                                         !··
                                                                                                                                                                                                                                                                                                     j'
                                                                                                                                                                                                                                                                                                     r·,         l'·           ;,,
                                                                                                                                                                                                                                                                                                                                          (."",~
                                                                                                                                                                                                                                                                                                                                    1.n r.()                  ,(- ~{S !:~:i ;~~
                                                                      ~i"




                                                                      .~-'
                                                                      ! ..
                                                                                                                                                                                                                                                                                                                                                   I})        (ii         (1)             ~ll         ii!
                                                                                                                                                                                                                                                                                                                                                   ·:)        l....·      q u                         I_)
                                                                                                                                                                                                                                                                                                                                                   (} 6                   ()              ;)      ·;_,
                                                                                                                                                                                                                                                                                                                                                              >                           >

                                                                                                                                                                                                                                                                                                                                                                         -.;·•



                                                                                                                                                                                                                                                                                                                                                                         s i:~'. ~~~
                                                                                                                                                                                                                                                                                                                                                                         Ci           1..-'       (:1




                                                                                                                                                                                                                                                                                                                                                                         : '•J        ~   ·i      I    \.J
                                                                                                                                                                                                                                                                                                                                                                                      t".''-J 1-··.i
                            c            .1;
                            ~~         CJ
                                                                                                                                                                                                                                                                                                                                                                                                         0056
0 6 / 1 9 I 2 0 1 5 FRI 11 : 2 5                                           FAX 903 597 4330   J   BENNETT WHITE PC,   ATTY   ldi043/067




                                                                   l )~
                                                                   t::
                                                                   '
                                                                   ,,~

          1~·;                                                     r:,1
                                                                  :_(j

         ':.!              ,,
                          1(-
          ·~--'


          r_(> '·7
                          ~ .)         :-;               f.l!
              :·j         "('j
                                        ""               _u
                                                         ·:;i
                                                          ,-:-:
          -~.1-~          ._.lq           -,              0
              r"           ;

          (,)                           r-w'             (j       UJ

                                        Cl,.
          n:                             ~n
              ~l!
                                    f-s~""
                                    ,!,_,}J.,6
                                                                   ,,,
          -1-·d                                                    -!>

         .'"_,'c:  __
                                        ~m
                                        !1)
                                                                   '"
                                                                  LL

          ;.;:,~~:
          ...,. ..:-··               Cl".l                                                                                             t'·I
          •>='
          ,{~
                                    'U
              ~ll
                                        ()j                                                                                             ':_I
                                                                                                                                        U•
              t:                    ~.,;J                                                                                               (\f
                                                                                                                                       I.!.
              t,::
              ().)                  "',..,.:.:.,'""...
                                        },,,,
                                                                   s0
         m                             ID                          [
          ,,-   ......,                                           «:
                                    {j
                                                          {
                                                          ,;_1


                                                          1::.:
                                                          (:}

                                                         ()




                                                                    ~.:.




                                                                   :·;
                                                         z"        ()
                                                                  ---~
                                                          (;)
                                                         ·f:~
                                                          O:·




                                                                   06/19/2015 FRI 11:25   FAX 903 597 4330   J   BENNETT WHITE PC,   ATTY   ld)044/067




                                          EXHIBIT 11




                                                                            0058
0 6 I 19 I 2 0 15 FRI 11: 2 5                               FAX 903 597 4330                                     J     BENNETT WHITE PC,                                      ATTY                                                                                                       idJ045/067




                                                                                                                                                                                                                                  ~ 1.1~-i       ii     :--:(:~·:   '.   :1::    ·~~~:-;J

                 i     ::L.·~t..t~::         v~::   :; ; r:-.                                                                                                                                                                    ! y,     i···-: ··;"._',,·,.:····"'"'··. ,,.~.-;'

                 :. ·>-IJ:~:. ' .. :.. :~\·!;T~ !"                                                                                                                                                                                        "111\'f!./·,. · ·1                                                                                                                                                                      '--~:;.:_,;:·::   (! r>1:.,ru~1.:,:f\'•.i




                               J\t1.          \V::~n~L,.l!           /\. r.. h)•.vn:-, t:l' ~:~1i:h i;i/iin(~ n;~lt~i..:r_                              '.i!n.ng \.Virb             a ::~~tn111J,:r\ . ti_;~:i
                              c:i::r::nn1t :_; (·'~;~:h                         :.                        iC      d.J.;.


                                                        /\.-~   y\     1   U J.,:;·:(;"~<         l ;:Hn   •,:;._~1·l·~l1•,:!·~· vu ....~ 1 -:r l.c· l'~ilk~cf d;,:·~;·::              (1;1k1ncc:), I:Jcp-.:fuil.y                       ihc~\:°' L:)t.~.                  \;.-di
                              lh:lp            t..<06/19/2015 FRI 11:25   FAX 903 597 4330 J                                     BENNETT WHITE PC,             ATTY                            IZJ046/067




                          (,(°ijf>.IJJ)                      lH,.".1'
                           ?/20/!.0.l l                     ~;2                                                                           -~.~~a.·,;_ "/'.i

                          2;.'C/ !Ol/
                                                                                                                   Ir·-,,_;        --.,.L
                                                                                                                   J.•   j~.   (_),:.-.I




                                                                                                                   .L.9/t~.13

                                                                                          1. / .'.;'.\

                          ~:'./2CJJ2C".l~~
                          ~!/20i~:c 12                                                                             L,:):~·J.t'.J

                          lO/iO/.iiJL                                                     l'l.'."''                .l /~~1 '/.'.!.?
                          :i JjJ[J/)t./J.;                                                u.s;
                          :1 :~;~~ ~)/:2 0 ;_)
                           l/.~O/?.CL1                                                                             :j ,L)d,-~_ Jf)

                          i/ ?0/)C l?                                                                              1. () ); )'"i' -~
                          :·\/~:!G/201 :~                                                                          l,')'',}.•:\.:\
                          4/'~U/~~01 '1                                                                            J..~'/jS()

                          ~/2U/20l.~                                                     11 T;                     _l_,9i'~3       gq
                          c-;;;~c/~~013                                                   i:06/19/2015 FRI 11: 26   FAX 903 597                  4330       J         BENNETT WHITE PC,                ATTY                        lZJ047/067




                          :)j:':}/ 2'] 1 '                                                                          .',OG4.'M
                          7/.2D/}(!t·;_                 (J6.00                                                      (! LS.:if
                          r:./:''--'/201'.l
                          ·J/~D/..'.()1 )_            .i ,J tb.)~1
                         10/20/201.1
                         I l/!0,'2Dl J.                                                                             i.?~)'.),-12.

                         c:V)'.J/)01.J                  ··-~] :~ .) ~-.                                             8,6~1-l.03

                           J./:~~D/ /.C).12           6,C:(-,6.0C                                                 ~;.S!29~~-~,)

                          .~(/;:(1/ ?.U 1:.:               /~~-}.~,

                          ::/;''J/ 'UL;                                        l.1.-'                             .1 S,:; ;:1].,J1;
                          ·1/:~J/"~()J?               :1,70~.~_uc                                                 'l9.~fL'A6
                          s1::·:1/.'.C:.l;;           1],7?.'l.\;')            O.J}                               7.4.n11/;n
                          0/:!'.l/:U:L;:                                                                          2-1.~~'05.~1G
                          ·..:/;~ D/?tl·! ~·
                          2./ ,;;{)/)fJ .-i ~-:'                                                                  24,G.H.02
                          S/::0/?D l /
                         J 11/::.u/;.'.O.l l                                                                      .24,?,:)~>.gJ

                         11//0/::U.l7                                                                             J.S,-O:t / ,~~i.:J
                         I."~/>O/:.'J.J L?
                          .i/ ;~(i(~C;:i :·~
                          :..;' .u i/) 1)"! ..~                                                                   °J.S,}}8.U')
                          ~~/ ?fi/ ..-.n~1.:.~

                                                                                                                  26,.2~1 L:.-~2

                          !~I ;~Gi  /0 I :i                                                                       26,iJ(J'l.JC'
                          {_.•f/U/:?.1.fJ.3                                                                       }.(;,/4iLl8
                          7(~0iJ.Csl3



                                                                                                                  /.i/~"/~'.- ..! 3
                         ~~D/;~(J/>~J:t --~                                             /:J,f).S/                 V,7 H:./O
                         I. i /}f"',//0·1.~~                                            248.::>'.J                l/.~)Gl.20

                         ld/lfJOOU
                          -;_/)(i/~-'Dt-·1

                           '/ )(1/ /•_! ,__ ,

                          .·~.'   /l.1/:.:·JJ ,_j
                         :)/ /Uj~>)_i,11
                          '.":/.~C:/:'U'l!i                                             '/:H:.:~:'

                          ~'/: 1 ::i//G·t:~                                             ~48.'.>~)
                                                                                        ;;_4[) :)'/



                                                                                                                       .
                                                                                                                  ~.u, ~;o:: .. r:;o
                         JrJ/?C:/~'.·).\.1-!
                         J l /)'.°:·/'·'.i_'t J..<                                      .::;.(~.   S'.·l


                                                                                        /00 I'




                                                                                                                                           0061
06/19/2015 FRI 11: 26                 FAX 903 597                                  4330                J        BENNETT WHITE PC,                                                           ATTY                                                                                                                   IZ!048/067




                   .!,.,,,, ....... ,, ........................... i..          ·1       ·····';··;·····-.··· ..,,. ......,,,. .·.·.···'·"'T"'·.w.. ,,...,.,,,,., ... ,,.•...,,..,.,,..,, ......, ...,,,.,,,,.,,,,,,,,,,,,,..   r,. . . ,,..,,. ,,,,,. ,,,,,,.,,. ,,. . .,,,. . . . ,,,,,,.,,,,.,,,,,. ........,
                                                                                                                                                                                     i
                  1
                  t ilwoin: D;;ite
                                      .      .
                                                                  !
                                                                   1
                                                                              .
                                                                                r'. e;J i:, i~liJ;r~~; . ... .!
                                                                                                        ).                                I          !11tr:n>t                       I     ;>1wnrtd''                       l   !
                                                                                                                                                                                                                                       ,·r.·,;if~                                   ?l!larice
                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                               !
                                                                                                   .,Lt:~~)::~.:.::.:';:~., ,., .· . . . . . ,, . .,., J, •,:,, ~,
                                                                                                                                                                                              0


                                                                                                                                                                                                                                , ,., ~                              n•M>>'•r.r.•"m"~,,..,,_,.,I
                                                                                                                                                                                                                                                    0




                  L. , , , ,,.,,,
                           //)Ct/.~'.\., l)
                                              ,,,,,,,,,,,,.J.,.,,.       ,,,,::.'?':;;;; .... ,,                                                                                                         , , ,,,,,,,,,,,,                  •••, , : , , , ,     •;


                                                                                                                                                                                                                                                                                  '.'·'18.':{)
                          L/Vjlnt.I                                                                                                                                                                                                                                               ·-~? 7~.;s.~;o

                          9/:20/!'0'J)                                       r,.J.S3.S.n.OJ                                                                                                         J.S,?%!JA3
                                                                                                                                                              2.(;iJ.91.
                         0/ )l)/ )()_t .3
                        10/:?tJ/?!J'_lJ                                                                                                                                                                                                                                        l2. ,9ll7.7.G
                                                                                                                                                                                                                                                                                    0




                        :,.~;;w;:;c                    .: _,,                                                                                                 237.01
                          1/,rn/?G L·1                                                                                                                        2 1 ~•!.9:1                                                                                                      ,>:;.C./4.U':•
                          .~;·; o/ 'fi i.'\                                                                                                                   :~:\ij      .91                                                                                                 )f.,'):i ').C:O
                          .1/)0//l)J;j                                                                                                                         223 .)~!
                          ·'.!/2U/J0l/}                                                                                                                       J.U(,l)J
                          ;;/~!(>/)C:j_t.~                                                                                                                    1:0.cn
                          t)/ ~JC•/ J.C'J . I                                                                                                                  ).\.. ~.')'i
                          !/ .06/19/2015 FRI 11: 26                            FAX 903            597 4330               J   BENNETT WHITE PC,            ATTY                                                  idJ049/067




                  '(''··'··'.·Nu ....···., ..



                  I!     inv()i< ,. fJ/l.D/ JOT!.                             161.I:;                                                                            /,)."'.J].:)0

                              :!//.(1/)0'.J)                               .~i/.SO                                                                          '1,/'7J.(l(J

                               S//.0/201;~                            :l,1 /l!.00                                                                         i.0,3%.0f)
                              ::;/2U/.!I) ;,:;_                          ~no.no

                                  /,/)(l//t):].).
                                  M!C1/W')                                                                     10//).'.1

                              'if:'O(WiJ                                                                       2u'l ..Vi     4.CS3.7?                     ·!.lJ,S29.88
                             Hl/?O//iJ:L2                                                                      J.01u2                                     1l,O~i•1.0C

                            11/ 2C1f;;U:J '.'.                                                                                                            .l..'l . l!l'.'·.ilf.
                            .l'.l/)ll/2017'                                                                    'iOS.It.>                                  11,/S!\.1?
                               1/)0/.?CU                                                                       '.i () IS                                  .I 1,3fi:l.S7
                               ?/20/2Ul3                                                                       ., u:.r,                                   .1 l.4 /"di?
                                                                                                               ~LU(J.(j~)                                 .1 l)~-)·i~t.6/
                              .:1/?0/)Ul3                                                                      1'LO.!';                                   J.·J.)E3Cl.ll)
                                  :.~/)(_i/~~\)J              :-;                                                                                         i 1. J. 77.(ifi
                              6/ZO//U3.3                                                                                                                  1./.~~~)i)J~:~
                                                                                                                                                          1) .~:;~)8.J.6

                              ~~./20/:li.)'.J.J                                                  }i). (J(I     .i.Hr:·J                                   Ll.(ic13.5/
                              ~!/20/ 2013                                                         4.f;('        UOS\
                             .1 ()f)G/Jll L;,
                           ·1 !/)t}/1U'}_·.,~                                                                  .rn>iil
                           J.)/2!J/2D:.L3                                                                      t.DE>                                      J.(,,ti (~) . .? 7
                               1//.0/20"1 1 ~                         !.. u6~:.uc


                                  ·'..,/:Jl)/)U 11i
                              !\/)1::,:)i) \i\
                                                                      /. J '! ')   '.I~'
                              ;./;Cj;JUJ'i                            'l,Y>!.h
                             ·1/)l)/}l)"!-'.i
                             .-::~/ ):l)/2:JJ.1t                         '.JJ.i.()()
                              1
                                  1/2U/2(}J/~                         l,':)?i),(10
                           ·!.i~:/-~:'.U/·.:~O 1.·~                                                                          ·'., /j9.~·~u




                                                                                                                                                                                     0063
06/19/2015 FRI 11:26                FAX 903 597 4330 J BENNETT WHITE PC,                                      ATTY                                                 \djO~O/Oo/




                                                                f",Jl-.;\'\1 Chdtf~0S
                                                             .....          -·        '""''




                     '.:://.O/:~~:J09                     H, ,1;·1.::.0                       )(j,!)0

                     c1201200·:;                          .?.Pi )_l.1.2~-,                    lC.00
                     ; /:~.o/ ;: i l{j~;                  ? 1 1,2:
                    .';j;JU/Jt1ifl                                                                                                     -1\1n              n
                    ''J,/.!Q/)C1C:9                              (.f)~·~_{_)\)                                                         /l '.),.'.i}'\. ~·;)
                   J(l/)t:;/2CCc:                                -~ -'1   u. {J{)
                   J l//U(h:C~9                                                               JCilY'
                    ! ,,
                   .;.
                           .'~;,· /')(\1'10
                         ~-}   --   ·~·I   -:. •-''-'-'
                                                                                               -,.-, j;'"\
                                                                                              '· I.}• 'J~-'    .~::,   'i.C:/ ..=:;u   ~)1:04l.G2

                     t,;_;:n/.'.L 1iJ
                                                                                              70 ()()                                  64./D/.U~

                    :·://ti//UJ(J                                                             :w.uo
                    'l/JU/'/U 1C1                                                                                                      /O,'.lSlJ_i;?
                    'i/)1)(1C!.G                                                                                                       l:i,4', l',(J
                    I)/ );i(;,'r~ JC
                     :: /)CJ/?O J_(':                      6 .. i70              nn
                    S/~~C!/ /.Oj C:                         :'. •: I_:~.}~.                                                            WJ,O'lil_:;\_1
                    '0/!U/j,IJ.l ii                                    .·1n !JO                                                        >-::), J.5i;.::u
                   .10/1.0/.!.U.i{}                              >.non_.1(;

                    ~nuoo.1)                                                                                                           >;·.; ,U;)() iJ.:,j
                    ; / ;1     f://U            i)         :~.1; ::~   ... L "! ~,
                    :~/~~o/:c:·;_;

                   -1/;'.(lj;J: i /
                    ':/'<1(''!1                    i


                   ~~/~'.u;·-,.GJ ·-~-




                   '.}//:._'./)!:i}/




                                                                                                                                                                      0064
06/19/2015 FRI 11: 26       FAX 903 597 4330             J   BENNETT WHITE PC,            ATTY                          ldJ051/067




                                                                                                  ~ti,}J'.P).5l)

                                                                                                  9:),.:2~)1i."/2

                                                                                                  ~JG:/.lC ..~9

                                                                                                  '.i?,l"l8 /1
                    :'/.'tl//U        l                                                           9,~~i{J:)L.b0

                    :5/20/)l)'I.     ·~

                    i!/:W//C .I'\                                                                 J4.!:l'i.1(J
                    ::;/)()/ i.()J J                                                              9'~.iJ00.7S



                        _1/20/2Cli
                    ()/?..O/:~u1.:~

                    l
                    C/20/) () J.1+                                                               1_07,0/.7.l)
                        1/:20/?() .i/                                   g(i~).b:_,

                                                                        g·~;;;   ,'-f 6
                    ~-1 /:-?.n/·~01:;

                    .lO/~:O/!.O.r.4                                                              i1n,~; . i·? .3(~

                                                                                                 .1.1~J-)/.}t~1 .~~.G



                                          IU,',11\J.UO




                                                                                                                           0065
06/19/2015 FRI 11:26    FAX 903 597 4330 J                              BENNETT WHITE PC,           ATTY                                   \d]052/067




                       ".i./:?.ll//f).l.~J
                       7/70/:'0:t ,:•
                       3/70/:'U \ '.'                 f:GO UU
                       4/20/)Ui2                                                                                       l.9/J.16.53
                       S/7,0/?Ul?.                      ~32..00                                                        21),038,::;3
                       C/?O/,?OU                  J/lCl li•I                      /•,Jb.~'i'i                          ?.1.707 'j',
                        l/:,,CJ/::L,.i.)                 t{JUU                    ;J(i,:l.)                            ~J,CJ'/!,I/

                       1.:/W/,:nr./                                                                :1.,(-,1.• :J./(1

                       'J/;'.U/(il I)                   4C lli)                                       b . ~: :(:!
                       J(J/?0//\)ll.                                              }(lf),c;4                            ?0,73?·.71
                       JJ./2.U/?Oli'.                                             FU.!O                                Hl,940.'Jl
                       t:l:/,?.0/~~~012.                                                                               :~J.js.~~9.9b

                                                                                                                       24,807 .1i I
                                                                                                                       2.'~,lJ') L) 1

                       .··~-/~'.(}/)01]                                           L'll.C l                             25 . 2d.).H7.
                                                                                  2:1.~   .:.t/l                       )~~,   773./G
                       '~/ )(1/)0".l J                                                                                 26,009,4}
                       ()j.7.0/)0.L:·~

                       1,:;:'.tJ/;wn
                       g;:~0/2.G13                                                                                     26,/3~J.G2

                       :J/1u;:.:n·1 ·~:
                       LC/1.U/201.-~                                                                                   2l,22S.t)9
                       ;_ .1./)U//0:1 '\                                                                               )},;1'/~)   7::

                       '} />Ci/?.O L"'.                                                                                "? l, /l:i .. '/C
                        j_/"?_J/ ?i"J,.\./~                                       }4'/.C)                              /7.S1S8 7g
                       2/?.1J . 'Jf)_l t.l                                                                             ? ~") ()') 8Ll
                       ~~/ ):J/.?O.: r~                                           ;; 3 ) ci                            23,'12.8!)(\
                       n//i!/20:' :
                       ~;/JO/.!CJ:111
                       :",//(l/}l!:r ,·j                                                                               )'),!Gl.. 'Yi


                       :))0/'>CJl:)
                       ~:1/)U/J..lJJ.ii                                                                                .~--;:g:JS.Cl~~

                       tu//O/ _->.r.:; ~1_1l                                                                           JO ...L'.·4. i..3



                                               -·~·1. '.)~).! .. /'_~




                                                                                                                                              0066
Uo/l~/2Ul':J   FRI 11:26             FAX 90J        ':J~/       4JJU          J   HENNE'l"l' WH.L'l'E l'C,   A'l''l'Y                                          ~U'.l_j/UO/




                                                    )UJ2'J            .2',
                                                    /1~1   /2 :.~.:-:it)
                                                                                                                                      /~,:~,   )/) _:~/

                           9/:~u/,~i.)U9                                                                                Sb3./'i       4~~~;.:I   / :'i.S)
                       I(1/?.0//CO·:J                                                                              :1.,1.llJ~~.O\J    . f ti )~O~~. S.!.
                      I l/? C/ ;:CO'j                                                 ili.:JO                                         •lS,.O i.6.0.2
                      l)_i/Cf;'.ii()'1                                                10.UO                       3,:l0'/.')0         '..~-.1 /\:'1.1.0:.~

                           J/::'.U//(::tU           I. : , y,7 '·O
                                                      1



                           :~/?o/: 1.01u              l., 1.-' I.:? 'i                20.ilO
                           ~~//u/;~n1         J                                       10.lVJ
                                                                                                                                       i0 . 9.'i9.C3
                           ~;/Jt~;/?DJD                                               l?r.I!
                                                                                      19.00

                       a/?U/Z::.·~i.l i.".1                                           .h.flO
                           ~~/:'.'t:i/:;:n_;_ci              .'.10 DO                                                                 ,\\-),"J\gf)()

                                                                                      '.''l/lf;                                       {'J0.iliil4i'.
                                                                                                                   S.C1(JL).UO
                      I t./?U/ZC!·.1 (J
                           l/:?tJ//OJ 1
                           / /.:'U/:•rn J.
                           3/:·~c!/.:'.lJ11.
                           4/?fi/?Ol !                                                                                                f.:~1,000.11E

                       ·;/'Ui'lrll                                                                                                    ~;.'.)If)()( ·I_•~.~.;

                           ~:~/20/ /-:.)   1l                                           .i.l):.\                                      <5"l.)'.:,r; ()•)
                           // )i)/ !U l ~-;-




                      .1    l//i_i/)U ! ·i
                      :i .?// ()/) ~-~i l •J                                          :\ J .()(~
                           J./.'U(1.;:11'                                           3()O


                                                     i:,/·)q_:.[ ';-




                                                                                                                                                                   0067
                                                                                                                  1".JV J'":t: I   VU I




                               f'·Je·iM
                          Fee:'
l l/)t)/)0:.1 /
l? j)')//(IJ)               ;[\)(J.(J:)

 l.120 /;:OU              2,'.)')(i{;I)                l_.776. / ~      ::~,ouu.uo

                          6, 147 ..'~U
 ~i/:/U/) Ut.J               lT; SU
 'lj/.':J/20:!.3                                       J, 12 J .iJC.l                l   1
                                                                                         .~~rl,.D:~..9. J'J

 ~;//r_l/)t)J.J                                                                      "1~~Jfi,:. 1 1. /.   }i';
 ri/'. t1f7;JJ.J
     1


7 /'.'D/?Oi3                                           t.79\.32
3/.?.C>/;.~(JJ j                          J.O.Ol!                                    l0)_,~j50.C).?.

'l/;()/?01 ~                                :i.. O(i                                 204. /J ..J.(it,
W/)C\/'Ol?                  6!2.UO                                                   )07,J 2'/.S:I
ll/.2i'/2013                .21.2SJ                                                  ~::J:·~, }J.   J.. JO
                          J, l\'.J4.0U                 1,:~01:; Ch                   "?.~! /J~;:1~:.. :.~6

                          l.OG?..OU                    1,B/3.1>;-1
:.: /?O/ )OJ:{               928 00                    l,37(,,/_1
 _:./;.:1~1/ i'r).14      .l,TU.';o                    l. ../Oi 'll                  ). :: 1_.()'.)~~'    ·i .l
4/2U/2D\:I                'U.Vi?.UO                    1.901.n                       22~),.:1 ~-;6.68

-~'/!0/201/~              ?,< 4~1. ~. o
L·/~(.i//Ul.!~
! /:'Cill'.OL/1             B'i?..00
g;;:(J/:J01A                                           1,'lT·'.%                     /4J.,(j78.3~~

                                                                                     2 :>//)"/.'.) }:.u
J:J/l0('.01'l                                                                        7 33.~$7:3.8"/
J J//0/?.014                                                                         2lG,l.OU.O/
                       /'LI, J.07 .JO




                                                                                                                         0068
V 0 I .1. J I t:. V l. :J   r   rtl.   .l .J.. :       ~     I           rtt.tl.           :JV..)   JJ'      '*.J.JV       L)   D.LI..L.'1..1.1.LI...L.....L..   nU...L.....L...L.:.1      1:.\....1




                                                                                                                                                                                                                                                                      Vlq,i1




                                                                                                          s~·-       ':·: r-m
                                                                                                            u~;:'\c.::-:   r
                                                                                                                                                                                                   J•;




                                                                                                                                 .j -

                                                                                                                                                                                                                 !'OS r :)!· ;- !~_ 1: '!i.i;:».          (':~.:.~)
                                                   I      :,([j.,);.JZ;'t':· '·''!;·(liL                                                                                                                       'I )'l.L:I.-. 11'. Z'·Ii•                                                                                                                  1'.:i~f;TtFWn P!-.f\,:1,i_f~:~;'
                                                                                                                                                                 ': ': !.~ : :   :j :; ,· .. !   ::: '.              ·~·-   ;,,,,.- ,l' i · ,-.·L,r~ .·,,·u


                                                                                                                                                                                                      : '\·}




                                                                 !),\IT




                                                                 To:




                                                                                                    Jj:\V



                                                         r




                                                                                                                                                                                                                                                                      0069
                                                                                                                                                                                             P(;-";'!      ?; t:'.?~:.(;
                                                                                                                                                                                            l (!   f·::~    - F:
                                                                                                                                  ();~- TH F. ."\ .! 3(}J'( £\~~_;.(~ r.-. ..\j'·-;' ~ ~ ~ .'~) :-;'f :\ t:·~'.·)
           (.'()f\.: ~l~:; ... \!'~·~:-\l. .\:\(~ rRIVtJ.~-·:{::r:n ii~~
            !·~; >.itYi' 'fPi·-. 1\Pt1l1.1·;!·.L, SI_·(;~ l~J:.A ..'f})!: ... >i''{' {;-, Pf?UH.IH1'f.F.U 1-::~,~:i.\'I i.:·~;~, j ()_\: B \ 1\'J 1S'.l';\ Ki:.
           !'1.F.).··::~:~ (;:\LL {I~~ Ii\~.~v.11·.D.~A·r~.-.J Y f.(.(}!,,).,}.~.··1. '._l L·Uf\.!; n1:~·1·.-\··-~r !.                               .'\NJ.> ~~F'.;'J·H1)\' _,\),f, F:\CF,'-,
                                                                                                                                                                    1: )


           ~. ?V ~ 1.~f ]°~·:,-'!J·.;\;q f_(;,.;JCHV 0 I   J. "':JI L. V l.   :.>   I: Kl.   .L l.: L. I   rtt..t:i..   :2U::J   J-:21   "-t"JJV




                                                                                                EXHIBIT 12




                                                                                                             0071
VU I   .I.   ;JI   ~   V .I. J   l." .1."\..1.   J.. J.. ...   .t.. (    .1..· ~.1n:                       Uclif.JJi"? VV<1ii::, ·,-L1r:,rt.1.~!r?.t coqc~{f;v;:1J-:ou.1.·,urn>
               To:                           r>~w1,,t:             W!11k -:it. ·..v(~'iL,v·1i;;:·,·c1fnw1 '.Ctn(, -




               Bc11nc,tt,


               /\nothcr               clo~se:             date h;y,: l:i;::cn '.:;cl:dd11icd fo:· t;·,i~s i-nday sttcrn eV V f   J.. ;! I   .l...   VJ.. .J   .&:   ..l.'-.J...   J.. J.. •   i..   I   l.   rJ...n.   .JV .J   .J .J   1   -::w; .J .J   v   v   ~.......................   .,., ...... - ....   •   ._.,   --- -   -




                                                                                                                                     EXHIBIT 13




                                                                                                                                                                                                                0073
                                .L   ~,n..    .I V   ..J   ..J J   I   "':l ..J -1 V   V   ~   ..._. .... ""' .._.   ..&.   ..&.   ••   L"" ..._ _.. .._.   .._   '-I




                                                                                                                                                                        port



             1123i2C'15                                                                                                                                                        Cock     ClitJnl.
                                                                                                                                                                               ~)taff   .J. f::(:nrwtJ w1·1itr:
Uit,nl                                                                                           l\Jh:1ttcrHf:f He-r~dtH', \H!end~;li (Coriorzdj                                               fv't~tlcYNt..· O!:t-'i OUG
I"' i\)ffl       D:.:~ rb~-~ fH 'tfV
·rc,             8enm:U \llJhiH" 
CC To
13CC T:)
                                                                                                                            Uono

l_i:~1Yi                                                                                                                                           lJ'.;W'.'.·
U ·~--~r;                                                                                                                                          lhr:r4


              fhe f .~'1.1na close (.Hd not h;1ppen today_ 'r{'f!Stf:.·rd:~1y ;':lfi.t,.rnnon, L arr~~1 told UH: bank i1e dicln't v.tt:H11 th~
              !();~Hi.
                     /\II UH) rnany d0Gun1ents were don0 ;,~nd n::-don(;< :::.r~vc~rnl tiillV~~. evvn UH) ciu$inq slatBrncr1t "iVdS
              ready, but !... a;n:J dPGit::h.:d fl(•t to tv.kc the lorm. The l,;;,rn!H'.EXHIBIT 14




             0075
                                                                                             f\   o.   !1())f ;_:;:~g
                                                                                                       r
                                                                                ~.J.l\ }~~~-s ·~n Lt ~ r~~)\:: 'l!i42.~~~




                        L n1::losrd is J chi.~Ck fu!' ~?.rt,J. CiGJ!!:I that l v.::~·!s ;~-1bfc t(.J c:c.ini::~  1~n(liJf:'.,h :, 1) n...-.li~.~vc s~Jlik~ cif tfh! prc:).::;ur~.:. '~i~n PJ\~·ir::.;     this JS
  .~·.e1:tk. i·11P.nt          for           ~he c:·ickl~:•f                                       t. ,_·. : ~: ~· ·=;



!""·-·., .•....                                                   (

!l fn\l:),C1~       Li:,.. :,

    ·2/..'.:C:j:~·'.H ·I
     }/. 1.G/?1Jl~-
    -~·   /) :.r/ ~~IJ} ,;:
    . ~.,f;;D/h."i l !;
     '.·./·~.)/){) :.'•~




    ~';/~~t)/~'~).~·!                                                                   -~ 1~;}   j ::: :·'; ) .-~

    i ~)/;:d//..0:._:}
                                                ~:   l;. '_; :}




                                                                                                                     0077
 _,/·;'.t.:..o/;:o ~- !
 ·.) ;,;::J)j)CJ -~ ~              (. l./. i'S
     Q/~0(.%0L,?                   one;
    1:J/':0/.~0 ~         1        (:1.U'.'.
    ! l/?0/?(;' 1.
(/·J. !.//.~)/i.C 1;
  1'1.' /:11_)/~;G.i. ~       ,.'/Fil'.'
                               .  ,,, ,,
                                    ~



                               _;_,~l   :LJ.
                                              ...
                                                   r .;,




    (~/:-: 0/1.IJ l ~-:
     Jj)(j/~~0      t_/
                               1.. BJ.i.i. t:)
                                                                        (!!/
                                                            _,j     \   _:,.·.
                                                            (fy




    -:~/~~C:/?Cil~-~
    i.•/)~i('.':°J 1_':




                               .'. .J :.: ~~ .'.Yl
                               ~? .. 1·;:~•. -.:,_,




                l// J.C_(~(U -1
              ,/1 /)11.1)(-, ::~
                    !/)C/}0-~7

         ,/VAJ/;::•.;•                                                                                                                                   J.;1.~g·:1./:")    :/
                                                                                                                                                         ';\.j/}~6.>:;
          '     I
          ·,/ !l/J:)//(.1);.                                                                                                                                               i/
              l '):'0/)0'L?                                 '\Ul{!
              /l)/i.c//i': l'.'                        J_.1!(;_::.:.J()                           :!.Ob.)()
                     /
               ·..;// :l),J/~!0.1 ~)                                                              :;_PUA:t
          I/·'~:./ /(,j~~(J.i j                                                                    ::01.J:.
              {)j)()/)i) i              ~~                                                        l.C17 t:!.
        ":.>ir11:;(.T1E;::' "t./                                             .,-:;•    W,,,.-.-·"•"·~'...__._ ,__..-~n··--•••·''''"~-~- ·'·~ .......-·

                                                                                          (       '!CO~
                                                   \         '; .'5i)                    !        ;:ce.:,n                                     ___ ,,
                                                   l                                     )
                                                                                         1
                                                                                         ,
                                                                                                   .i 'li. S:L
                                                                                                  :·~   ;! 2 _:1,1
                                                                                         I
                                                                                      ····:,      1'.3(.,_J..~;                                                                             \
                                                                                                  l. .'.~ ,'.; .:1                                                                 ····?~">1;~11·~.f~,:,5···
                                                                                                                                                                                                        \

                 (D/;~c/.·~o 1.~,                                                                 ?3tl.t:.S
                ..!.. :./!..l'/~~0     L:.
                _:,L/:. 1.;_;·?r.).l .;
                           1




                    i: /:._/)():; :~
                    :-;/_!.::~/ ?O ·t . .,




                                                                                                                                                                                                .!'
                                                                                                                                                                           ... )




                                                                                                                                                                                                      0079
EXHIBIT 15




             0080
.J.   ~:);:r-;Nl·:      Tr ·v·h [ ·1 F
  !L;~-. ·:".~;.it:'.';; :.-:1.· ·::1 Hi .1. ·~ n .




                                                                                                                            !\I n ii 'l 2() l 'i

                 t~il-ft" Jt1aif

                 :v; J.           \i\1 ,_·:;:•.kl l Rc~:,kr
                 I)_()_              Hn:z             L_11J8
                (_, t:_lrk:~:vi.l.J.c-~.'               'j··,~:X~t; '/ )·4 ).C


                                              ru::             c·,.J:~.\e 1\10. /_! .. 303!>?
                                                               Jn re ,-ho/11u11m11d           J /!ini/

                                                               t·.~r,u:;e ;\'o. !l~fi.3}/;'8
                                                               CL ... 1RtC)'f·j[J,J.:.' {)!/..        (.1~      (;,..J.\      Lrn,      :_i:V/) J+>.IS.1\:i. l~   /;\"("_I

                                                               ['f1[{~:1fU\ 1•, __ ,IJQIL1:\h\ 1.            1/i_/f,I .yf1.·,./11·fr1rrh111t .....




                                              (ii'..:1..:L1   dUi- f~.;~:·cnt c.Ciil"./1...'t>_.,,t~:.Jii:..;->           [\'lilt bt:       \\·it!J1.!c~iv..·~.1t1 ~l :·jt:p~ir:·1it:.' kttl:~r
                di ::,_·11:):)i:.·:!.'. dK~ ~;uius cC that c:,·;v.

                                              '{t~I~ ~;h.:_)u!d            l_'\c.l ~)h·~~~.ld ~lr1d             f-',l'c-"i~'.~:1~'d   ;-rJ )'.°)C:.~lC J;c•,.v t~U~in·.-_~C1 ~~~i !t~:: (_~J;-~!·j;_·:;viJic~s :;JJt_'I
                 \\/.:·\SJv·L\.·;s                      :·r;r;r(:S{;n1;:fi,~1!        \Vil!    n~Jl      b('       inlr~!'t'Upi,_'.d.


                                              ~\!sc.1 ; t:-..!l·11~;e     be n.,."'!_..(H'C   l.11~1.l       ·..•. \:   ;ffc nnl        r('.t_;1.11n.·~.1 1.c:. n~ie:.:sc \',_}:_i:·   fJ!c   ~(' :,,(;1~   1..).-   ;~_,   y n•_'\\'
                CC1',n1::cl \vtl!1nui ycn·u· »:1h·;1~c                                     li:1-..·i;ig h,' ·:, p !cU.L:r f(inr1.J1ly 1 :~:c:.~:~:: cL·1inL'~- /\Cf.·:·r 30 dny\ i"r~·~·n~ LI~(~ d~ih:· or LJ:i:> !~-:ti:'_;-; you
                \·..·i\! t··(:'.CUiU•:~ L::~ble: foi f"!'!Y 1:HU.1!T~C~'/~.: :~cc'.~~ . "it1 addlLiun Lo 1hc                                        CAUSE N0.2015-184

J. BENNETT WHITE, P.C.                         §       IN THE DISTRICT COURT
                                               §
vs.                                            §       IN AND FOR
                                               §
WENDELL REEDER                                 §       WOOD COUNTY, TEXAS


    DEFENDANT WENDELL REEDER'S RESPONSE AND BRIEF IN SUPPORT TO
                 PLAINTIFF' MOTION TO DISQUALIFY

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, WENDELL REEDER, Defendant in the above-entitled and numbered cause,

and files this his Response to Plaintiffs Motion to Disqualify and Brief in Support, and in support

of such Response would respectfully show unto the Court as follows:

                                                I.
                                            Background

        Plaintiff filed suit against his former client, Wendell Reeder, alleging that the Mr. Reeder

failed to pay all of the legal fees incurred by Plaintiff on behalf of Mr. Reeder in the course of

Plaintiffs representation of Mr. Reeder. During a portion of the time that Plaintiff represented Mr.

Reeder, a legal assistant named Jennifer Smith worked for Plaintiff.

        On April 14, 2015, Mr. Reeder retained the undersigned counsel to represent him

individually, as well as in a number of other business and litigation related matters. The majority

of these matters were previously handled by Plaintiffs firm. On the same day as the undersigned

counsel was retained by Mr. Reeder, Plaintiff filed this suit suing Mr. Reeder for alleged unpaid legal

fees.




DEFENDANT WENDELL REED ER'S RESPONSE
AND BRIEF IN SUPPORT TO PLAINTIFF'S MOTION TO DISQUALIFY                                       PAGEl




                                                                                                          0082
        Prior to being retained by Mr. Reeder, the undersigned counsel was contacted by Ms. Smith

who inquired about a position with the undersigned's law office. 1 Ms. Smith was re-hired by Mayo

Mendolia & Vice, LLP on April 16, 2015.

        Prior to the retention of Mr. Reeder as a client, there were other cases in which both the law

office of Mayo Mendolia & Vice, LLP and Plaintiff were involved. Therefore, when Ms. Smith was

re-hired by Mayo Mendolia & Vice, LLP, the undersigned counsel had already contemplated the

segregation of Ms. Smith from these files as a matter of precaution. At the time of Ms. Smith's re-

hire, all cases in which Mayo Mendolia & Vice, LLP were involved in any capacity with Plaintiffs

office were disclosed to Ms. Smith. Instruction was issued by the undersigned counsel to Ms. Smith

and all firm personnel that Ms. Smith was to field no calls associated with these files, was not to

access these files via the firm server or by viewing the hard files, and was not to discuss these files,

even in casual conversation, with any firm employee or partner until further notice from the

undersigned counsel. All of these files were assigned to another legal assistant in the office and the

hard files were placed in a segregated office from Ms. Smith's office.

       Since the commencement of Ms. Smith's employment with this office, the utmost care has

been taken to segregate Ms. Smith from any file in which she may have had prior involvement. To

date, Ms. Smith has remained completely isolated from any file where representation, at some point,

may have been by Plaintiffs office. This statement is particularly true in relation to the files,

including this one, associated with Mr. Reeder.




       1
      Ms. Smith had previously worked for Mayo Mendolia & Vice, LLP, and formerly for
Mayo Mendolia & Stan-, LLP, from 2008 until March 2012.

DEFENDANT WENDELL REEDER'S RESPONSE
AND BRIEF IN SUPPORT TO PLAINTIFF'S MOTION TO DISQUALIFY                                        PAGE2




                                                                                                           0083
                                 Evidence in Support of Response

1.      Affidavit of J. Keith Mayo- attached hereto as Exhibit "A" and incorporated herein by

        reference.

                                                   11.
                                     Argument and Authorities

        The Texas Rules of Professional Conduct were made and incorporated so that attorneys in

the state of Texas would not act unprofessionally and unethically when representing the interests of

their clients or in any situation where a lack of ethics will have negative effects on an involved party.

This is not one of those cases. Ms. Smith has not done any work on the Bennett v. Reeder case since

beginning work at the Mayo, Mendolia & Vice, nor has she divulged any confidential information

about the case to anyone at the firm. Since the Defendant's attorney properly screened Ms. Smith and

made sure she did not divulge any information concerning this action, the Court should not grant the

Plaintiffs motion to disqualify and allow the Defendant' s attorney to participate in this trial.

I.     Ms. Smith was properly screened about the matter before any
       work was done on the case.

       In America, federal antitrust laws give prospective employees the right to solicit their own

employment and choose from any job offer that is presented to them. Spectrum Sports, Inc. v.

McQuillan, 506 U.S. 447 (1993). Disqualifying the Defendant's Attorney simply because he hired

an employee, an employee with a sterling reputation in the legal industry, would not only be a

miscarriage of justice, but would violate Section II of the Sherman Antitrust Act. It is not

unreasonable to believe that attorneys in the Tyler, Texas area, where Ms. Smith lives, would be

regular opponents in Court so this disqualification effectively bars Ms. Smith from working as a

paralegal anywhere in the area she lives. This cannot be the intent of the Texas Rules of Professional

DEFENDANT WENDELL REEDER'S RESPONSE
AND BRIEF IN SUPPORT TO PLAINTIFF'S MOTION TO DISQUALIFY                                         PAGE3



                                                                                                            0084
Conduct pertaining to disqualification. The Texas Supreme Court agrees. Because a potential

employer would be less inclined to hire paralegals due to the threat of disqualification, the Court held

that any restrictions on the non-lawyer should be held to the minimum necessary to protect

confidentiality. Phoenix Founders, Inc. v. Marshall, 87 S.W.2d 831, 835 (1994).

       The court held that a non-lawyer employee must be cautioned not to disclose any information

relating to the representation of a client of the former employer and should also be instructed to not

work on any matter on which the employee worked during the prior employment. Phoenix Founders,

87 S.W.2d 831, 835. In this case, the Defendant's attorney instructed Ms. Smith not to disclose any

information or to work on any matter that she worked on as a member of the Plaintiffs firm. Not

only has Ms. Smith not disclosed any information, but she hasn't been anywhere near any of the

work done on aforementioned matters.

       The Court also calls for "other reasonable steps" to be made to ensure that no information

is leaked. Id. When this case was brought to the Defendant's attorney's firm, Ms. Smith was

completely segregated from all the work. The files were made unavailable for her access. The

physical files were moved to a segregated ofiice and Ms. Smith was again instructed not to access

those files. Furthermore, staff was instructed to isolate Ms. Smith from any phone calls related to

these cases and this case in particular.

       The distinct possibility of Ms. Smith using this information is not enough to disqualify the

Defendant's attorney. The Defendant's attorney took the necessary steps to ensure that Ms. Smith

would not divulge any information at all concerning her work on these files while employed by

Plaintiff. Defendant should be allowed to participate in this case and vigorously defend his client.

Our State's highest court made this ruling because it did not want to create a chilling effect on the

DEFENDANT WENDELL REEDER'S RESPONSE
AND BRIEF IN SUPPORT TO PLAINTIFF'S MOTION TO DISQUALIFY                                        PAGE4




                                                                                                           0085
employment of capable paralegals when the risk of divulging confidential or competing information

has been duly controlled by measured steps.

II.    Ms. Smith does not present a genuine threat of disclosure of the information.


       The Texas Rules of Professional Conduct do not allow a lawyer who has previously

represented a client to use information that would create a disadvantage for the former client. Tex.

R. Prof. Conduct l .09(a)(3). These same rules apply to legal assistants and clerks under direct

supervision of partners in law firms as well. Texas. R. Prof. Conduct 5.03(b)(l). In Texas, the

burden of proof is on the movant to disqualify opposing council by establishing, by a preponderance

of the evidence, that the matter in question is substantially related to matters previously worked on

by the attorney or legal assistant, that there is a genuine threat of disclosure, and [the movant] must

have factual evidence to support this. Home fns . Co. v. Marsh, 790 S.W.2d 749, 753 (1990). Neither

party disputes the fact that Ms. Smith worked directly on this case. In fact, Ms. Smith was one of

three legal assistants employed by the Plaintiff with access to confidential information about this

case. Ms. Smith has taken on a full caseload at the Defendant's attorney's firm and has been

occupied with other, unrelated work since taking the job. The Defendant's attorney has two [other]

legal assistants and a clerk working on the matter at hand and they have been instructed not to speak

about the matter to Ms. Smith. Ms. Smith has been otherwise occupied the entire time she has been

employed by the Defendant's attorney and has not assisted any employee or member of the firm in

handling this case, thus she is not a legitimate threat to divulge information.

       Unless opposing council can submit evidence that proves Ms. Smith is a threat to divulge

confidential information, it is not proper for the Defendant' s Attorney to excuse himself from


DEFENDANT WENDELL REEDER'S RESPONSE
AND BRIEF IN SUPPORT TO PLAINTIFF'S MOTION TO DISQUALIFY                                       PAGES



                                                                                                          0086
working on this case. Defendant respectfully requests that the Court DENY Plaintiffs request for

these reasons.


III.   Ms. Smith has not spoken of or worked on any matter related to her employment by
       the Plaintiff.


       Now, the court must question whether the proper effect of screening has occurred.

"Ordinarily, disqualification is not required as long as the practical effect of formal screening has

been achieved." Jn Re Complex Asbestos Litigation, 232 Cal. App. 3d 572, 596. The challenged

attorney must show that the employee in question has not and will not disclose any of the relevant

information. Asbestos, 232 Cal. App. 3d 572, 596.

       Since leaving the Plaintiffs firm, Ms. Smith has not worked on or spoken of any matter that

she worked on during her time as an employee of the Plaintiff. As a dedicated employee, Ms. Smith

understands the importance of a client's right to privilege and that leaking any information related

to this matter would be unethical. Despite her vigorous screening and all the extreme measures taken

to create a Chinese Wall, if Ms. Smith were to leak information, the Defendant's attorney would

have no choice but to disqualify himself. id

       Ms. Smith was specifically told not to work the case and or look over the files. She did not

say a word about the case to anyone at the firm. When the Defondant's attorney screened Ms. Smith,

he became aware of her knowledge of this case and took the proper steps to make sure she would

not volunteer any confidential information. Despite the fact that she has complete knowledge of the

case, Ms. Smith has not broken privileged with her former employer. The legal assistants and clerk




DEFENDANT WENDELL REED ER'S RESPONSE
AND BRIEF IN SUPPORT TO PLAINTIFF'S MOTION TO lJISQUt\LIFY                                   PAGE6



                                                                                                        0087
working on the case were also instructed not to speak with Ms. Smith under any circumstances about

the case.

                                                Conclusion

        Because Ms. Smith has been properly screened and has not worked on or divulged any

confidential information concerning the matter at hand, the Defendant's attorney should not be

disqualified from working on this case. None of the actions taken by Mayo, Mendolia & Vice, LLP

violate the Texas Rules of Professional Conduct with respect to conflicts of interest. Disqualifying

the Defendant's attorney would not only severely inhibit the Defendant's case, but would violate

federal antitrust laws and keep Ms. Smith from effecti vcly providing for her family because no firms

in the Tyler, Texas area who have any working relationship wiLh the Plaintiff would hire her. Ms.

Smith was told not to work on the case and has not worked on the case. Since none of Ms. Smith's

actions while working for the Defendant's attorney endangers the Plaintiffs right to confidence, the

Defendant therefore requests that the Court deny his motion for disqualification of the Defendant's

attorney, and requests such other and further relief as to which Defendant may show himself justly

entitled.

                                              Respectfully submitted,

                                              MAYO MENDOLIA & VICE, L.L.P.
                                              I I 0 N. College Ave., Ste. 101
                                              Tyler, Texas 75702
                                              903-747-3422
                                              903-74 7-3436 fax

                                              By: Isl .!. Keith Mayo
                                                  J. KEITH MAYO
                                                  State Bar No.: 00794251

                                                  ATTORNEY FOR DEFENDANT

DEFENDANT WENDELL REED ER'S RESPONSE
AND BRIEF IN SUPPORT TO PLAINTIFF'S MOTION TO DISQUALIFY                                     PAGE7




                                                                                                        0088
                                 CERTU'ICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been delivered

in the manner stated below to all parties or their attorneys in this cause on the 22nd day of June,

2015.

Via Fax 903-597-4330
J. Bennett White
PO Box 6250
Tyler, Tx 75711
903-597-4300

                                                  Isl.!. Keith Mavo
                                                  J. KEITH MA YO




DEFENDANT WENDELL REED ER'S RESPONSE
AND BRIEF IN SUPPORT TO PLAINTIFF'S MOTION TO DISQUALIFY                                    PAGES




                                                                                                       0089
EXHIB T ''A''




                0090
                              AFFIDAVIT OF ,J. KEITH MAYO

STATE OF TEXAS                               §
                                             §
                                             §
COUNTY OF SMITH                              §

        Before me, the undersigned notary, on this day personally appeared J. Keith Mayo whose

identity is known to me. After making his oath, he said:

       "My name is J. Keith Mayo. I am more than 21 years of age and am of sound mind and

capable of making this Affidavit. I have not been convicted of a felony or a crime involving

moral turpitude and I have personal knowledge of the facts set forth in this Affidavit and each

are true and correct."

       "On April 14, 2015, Mr. Reeder retained the undersigned counsel to represent him

individually, as well as in a number of other business and litigation related matters.        The

majority of these matters were previously handled by Plaintiffs firm. On the same day as the

undersigned counsel was retained by Mr. Reeder, Plaintiff filed this suit suing Mr. Reeder for

alleged unpaid legal fees."

       "Prior to being retained by Mr. Reeder, the undersigned counsel was contacted by Ms.

Smith who inquired about a position with the undersigned's law office.I Ms. Smith was re-hired

by Mayo Mendolia & Vice, LLP on April 16, 2015."

       "Prior to the retention of Mr. Reeder as a client, there were other cases in which both the

law office of Mayo Mendolia & Vice, LLP and Plaintiff were involved. Therefore, when Ms.

Smith was re-hired by Mayo Mendolia & Vice, LLP, the undersigned counsel had already

contemplated the segregation of Ms. Smith from these files as a matter of precaution. At the


        1
      Ms. Smith had previously worked for Mayo Mendolia & Vice, LLP, and formerly for
Mayo Mendolia & Starr, LLP, from 2008 until March 2012.


AFFIDAVIT OF J. KEITH MA YO - Page I of 2

                                                                                                     0091
time of Ms. Smith's re-hire, all cases in which Mayo Mendolia & Vice, LLP were involved in

any capacity with Plaintiffs office were disclosed to Ms. Smith. Instruction was issued by the

undersigned counsel to Ms. Smith and all firm personnel that Ms. Smith was to field no calls

associated with these files, was not to access these files via the firm server or by viewing the

hard files, and was not to discuss these files, even in casual conversation, with any firm

employee or partner until further notice from the undersigned counsel. All of these files were

assigned to another legal assistant in the office and the hard files were placed in a segregated

office from Ms. Smith's office."

       "Since the commencement of Ms. Smith's employment with this office, the utmost care

has been taken to segregate Ms. Smith from any file in which she may have had prior

involvement.       To date, Ms. Smith has remained completely isolated from any file where

representation, at some point, may have been by Plaintiffs office. This statement is particularly

true in relation to the files, including this one, associated with Mr. Reeder."

       "Further Affiant Sayeth Not"

       Dated this ~ day of June, 2015.

                                                       AFFIANT:




        SUBSCRIBED AND SWORN TO BEFORE ME on this :;))_                           day of June, 2015, to
certify which witness my hand and official seal.


                CODI NICOLE FOSTER
               My CommlH ion E11plrt1
                                                       (}Q:N·1(~
                   April 28, 2019
                                                       NOTARY PUBLIC, STATE OF TEXAS




AFFIDAVIT OF J. KEITH MA YO - Page 2 of 2
                                                                                                          0092
                                                                           Filed:7/23/2015 3:04:50 PM
                                                                           Jenica Turner, District Clerk
                                                                           Wood County, Texas
                                                                           Reviewed By:Jennifer Mosher

                                      CAUSE NO. 2015-184

J. BENNETT WHITE, P.C.,                         §      IN THE DISTRICT COURT
      Plaintiff,                                §
                                                §
V.                                              §      INAND FOR
                                                §
                                                §
WENDELL REEDER,                                 §
    Defendant.                                  §      WOOD COUNTY, TEXAS


                           NOTICE OF APPEARANCE AS COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, Jack Walker of Martin Walker, P.C., and hereby files this Notice of

Appearance as Counsel for Defendant, WENDELL REEDER, in the referenced civil action. The

undersigned respectfully requests to be added as an attorney to be noticed so that he may receive

copies of all filing in this cause.


                                            Respectfully submitted,




                                            The Arcadia Theater
                                            121 N. Spring Avenue
                                            Tyler, Texas 75702
                                            (903) 526-1600 Telephone
                                            (903) 595-0796 Telefax
                                            jwalker@martinwalkerlaw.com



                                            BY: /s/ John F. (Jack) Walker, III
                                                    JOHN F. (JACK) WALKER, III
                                                    Bar No. 00785167

                                            ATTORNEY FOR DEFENDANT




                                                                                                    0093
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this the 23th day of July, 2015, I electronically filed the foregoing
with the Clerk of Court which will send notification of such filing to each counsel of record listed
below. To the extent any such counsel is not registered for such electronic delivery, the foregoing
document will be served in accordance with the Texas Rules of Civil Procedure.

J. Bennett White
J. Bennett White, P.C.
P.O. Box 6250
Tyler, TX 75711
903-597-4300
903-597-4330 Fax

J. KEITH MAYO
MAYO MENDOLIA & VICE, L.L.P.
110 N. College Ave., Suite 101
Tyler, Texas 75702
903-717-3422
903-717-3436 fax



                                                       /s/ John F. (Jack) Walker, III
                                                      JOHN F. (JACK) WALKER, III




                                                                                                        0094
                                                                          Filed:7/23/2015 3:04:50 PM
                                                                          Jenica Turner, District Clerk
                                                                          Wood County, Texas
                                                                          Reviewed By:Jennifer Mosher

                                      CAUSE NO. 2015-184

J. BENNETT WHITE, P.C.,                            §      IN THE DISTRICT COURT
      Plaintiff,                                   §
                                                   §
V.                                                 §      INAND FOR
                                                   §
                                                   §
WENDELL REEDER,                                    §
    Defendant.                                     §      WOOD COUNTY, TEXAS


        MOTION FOR CONTINUANCE OF SUMMARY JUDGMENT HEARING

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Defendant, WENDELL REEDER, in the above referenced cause of action

by and through his attorneys of record, and files this Motion for Continuance of the hearing on

Plaintiff’s Motion for Summary Judgment and would show the court the following:

                                                  I.

       The hearing on Plaintiff’s Motion for Summary Judgment is currently scheduled to take

place on August 10, 2015. Procedurally, a Motion for Summary Judgment is premature as

Defendant has had virtually no opportunity to complete or even begin discovery. A timeline of

the proceeding in this case are as follows:

       4/14/15         Plaintiff’s Original Petition filed.

       6/1/15          Defendant Wendell Reeder’s Original Answer and General Denial filed.

       6/11/15         Motion to Disqualify J. Keith Mayo and Mayo Mendolia & Vice, LLP as
                       Attorney for Defendant Wendell Reeder filed.

       6/19/15         Plaintiff’s Motion for Summary Judgment filed.

       6/23/15         Order Granting Motion to Disqualify J. Keith Mayo and Mayo Mendolia
                       & Vice, LLP as Attorney for Defendant Wendell Reeder filed.




                                                                                                  0095
       Defendant has recently retained additional counsel to represent him in this matter. A

Notice of Appearance of Additional Counsel naming Jack Walker has been filed in this matter

concurrently with this motion. As of the date of filing of this Motion for Continuance, the

Defendant has only been in the case for approximately 52 days. Defendant is entitled to the

opportunity to conduct discovery and, at a minimum obtain the deposition of the Plaintiff, J.

Bennett White with J. Bennett White, P.C. The Defendant would request that this court continue

the hearing on the summary judgment so as to allow the parties to engage in discovery. This

continuance is not sought for delay but so that justice may be done.



                                             Respectfully submitted,




                                             The Arcadia Theater
                                             121 N. Spring Avenue
                                             Tyler, Texas 75702
                                             (903) 526-1600 Telephone
                                             (903) 595-0796 Telefax
                                             jwalker@martinwalkerlaw.com



                                             BY: /s/ John F. (Jack) Walker, III
                                                     JOHN F. (JACK) WALKER, III
                                                     Bar No. 00785167

                                             ATTORNEY FOR DEFENDANT




                                                                                                 0096
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this the 23rd day of July, 2015, I electronically filed the foregoing
with the Clerk of Court which will send notification of such filing to each counsel of record
listed below. To the extent any such counsel is not registered for such electronic delivery, the
foregoing document will be served in accordance with the Texas Rules of Civil Procedure.

J. Bennett White
J. Bennett White, P.C.
P.O. Box 6250
Tyler, TX 75711
903-597-4300
903-597-4330 Fax

J. KEITH MAYO
MAYO MENDOLIA & VICE, L.L.P.
110 N. College Ave., Suite 101
Tyler, Texas 75702
903-717-3422
903-717-3436 fax

                                                       /s/ John F. (Jack) Walker, III
                                                      JOHN F. (JACK) WALKER, III

                              CERTIFICATE OF CONFERENCE

        I hereby certify that on this the 23rd day of July, 2015, I have conferred, or made a
reasonable attempt to confer, with opposing counsel regarding this motion. Counsel are unable
to reach an agreement upon the disposition of the matters raised by this motion.

J. Bennett White
J. Bennett White, P.C.
P.O. Box 6250
Tyler, TX 75711
903-597-4300
903-597-4330 Fax

J. KEITH MAYO
MAYO MENDOLIA & VICE, L.L.P.
110 N. College Ave., Suite 101
Tyler, Texas 75702
903-717-3422
903-717-3436 fax

                                                       /s/ John F. (Jack) Walker, III
                                                      JOHN F. (JACK) WALKER, III




                                                                                                         0097
                                        A_~~
                                       ~~~t
                                         '~
                                          ~ - '~J.~i)
                                        .....• ,\
                                        '(.
                                           ~~
                                                       ....
                                                            ...
                                                    " ~~. -:. s
                                                                . · ·~
                                                                   . :J




                                 402''d Judicial District Court
                                         Wood County
                                         P.O. Box 1707
G. Timothy Boswell                 Q uitman, Texas 75783                              Joy Parker, Court Coordinator
District Judge                         (903) 763-2332                                  Una Garland. Court Reporter



                                                      August 4, 2015


J. Bem1ett White
Via: email

Jack Walker
Via: email


                                        RE:                   Cause No. 20 15-1 84
                                                              Whjte vs Reeder
                                                              Wood County, Texas

Gentlemen:

       I have just learned that Judge Boswell will not be here on Monday, August 10. Therefore,
I am moving the hearing/trial in the above-referenced case to August 25, 20 15, at 9 :00 a.m.
Additionally, this would cancel the August 6 continuance hearing.

         I apologize for any inconvenience this may cause you and/or your client(s).

                                                              Very sincerely yours,


                                                            ~urt                Coordinator

/bjp




                                                                                                                      0098
                                                                               Filed:8/6/2015 12:20:34 PM
                                                                               Jenica Turner, District Clerk
                                                                               Wood County, Texas
                                                                               Reviewed By:Donna Graves

                                         CAUSE NO. 2015-184

        J. BENNETT WHITE, P.C.,                   §          IN THE DISTRICT COURT
                  Plaintiff,                      §
                                                  §
                      v.                          §                  INANDFOR
                                                  §
                                                  §
           WENDELL REEDER,                        §
                Defendant.                        §           WOOD COUNTY, TEXAS

                                   REQUEST FOR SETTING

Type of hearing requested:

       Hearing on Defendant's Motion for Continuance of Summary Judgment Hearing.

Date requesting for hearing to be set:         August 20, 2015 at 9:00 a.m.

Estimated amount of time needed for hearing to be conducted:        30 minutes

Name, mailing address, and email address, of ALL counsel and/or pro se litigants to be notified

of hearing, including the requesting party:


Jack Walker                                           J. Bennett White
Martin Walker, PC                                     J. Bennett White, P.C.
121 N. Spring Avenue                                  P.O. Box 6250
Tyler, Texas 75702                                    Tyler, TX 75711
(903) 526-1600 Telephone                              903-597-4300
(903) 595-0796 Telefax                                903-597-4330 Fax
jwalker@mmiinwalkerlaw.com                            jbw@jbwlawfirm.com

                                                      J. Keith Mayo
                                                      Mayo Mendolia & Vice, L.L.P.
                                                      110 N. College Ave., Suite 101
                                                      Tyler, Texas 75702
                                                      903-717-3422
                                                      903-717-3436 fax
                                                      jkm@mmvllp.com




                                                                                                         0099
SIGNED this the   &! t}   day of   Awpf

                                   NOTICE OF

      You are hereby notified that the above-styled and numbered cause of action is set for a

hearing on the _ _ day of _ __ _ __ _, 2015 at _ _ _                .m., in the 402 11d Judicial

District Courtroom, Wood County Courthouse, Quitman, Texas.

      SIGNED this the _ _ day of _ __ _ _, 2015.




                                                 Court Coordinator/Court Clerk




                                             2

                                                                                                   0100
                                                                               Filed:S/6/201512:20:34 PM
                                                                               Jenica Turner, District Clerk
                                                                               Wood County, Texas
                                                                               Reviewed By:Donna Graves

                                         CAUSE NO. 2015-184

        J. BENNETT WIDTE, P.C.,                   §           IN THE DISTRICT COURT
                  Plaintiff,                      §
                                                  §
                      v.                          §                   INANDFOR
                                                  §
                                                  §
           WENDELL REEDER,                        §
                Defendant.                        §            WOOD COUNTY, TEXAS

                                   REQUEST FOR SETTING

Type of hearing requested:

       Hearing on Defendant's Motion for Continuance of Summary Judgment Hearing.

Date requesting for hearing to be set:         August 20, 2015 at 9:00 a.m.

Estimated amount of time needed for hearing to be conducted:         30 minutes

Name, mailing address, and email address, of ALL counsel and/or pro se litigants to be notified

of hearing, including the requesting party:


Jack Walker                                           J. Bennett White
Martin Walker, PC                                     J. Bennett White, P.C.
121 N. Spring Avenue                                  P.O. Box 6250
Tyler, Texas 75702                                    Tyler, TX 75711
(903) 526-1600 Telephone                              903-597-4300
(903) 595-0796 Telefax                                903-597-4330 Fax
jwalker@martinwalkerlaw.com                           jbw@jbwlawfirm.com

                                                        J. Keith Mayo
                                                        Mayo Mendolia & Vice, L.L.P.
                                                        110 N. College Ave., Suite 101
                                                        Tyler, Texas 75702
                                                        903-717-3422
                                                        903-717-3436 fax
                                                      · jkm@mmvllp.com




                                                                                                         0101
SIGNED this the     u~     dayof   ~f                  '2015.




                                   NOTICE OF

       You are hereby notified that the above-styled and numbered cause of action is set for a

hearing on the   £.!2 day of Q._.,u..,,yl ,2015 at         {/:01) IJ-.m., in the 402     11
                                                                                              d   Judicial

District Courtroom, Wood County Courthouse, Quitman, Texas.

       SIGNED this the   __f_ day of ~               , 2015.




                                                                                - ··" ....
                                                                                  ~
                                                                                --·- .:-·)


                                                                                 C!- ..
                                                                                 -\~.:,




                                             2

                                                                                                             0102
                                                                          Filed:8/18/2015 9:44:31 AM
                                                                          Jenica Turner, District Clerk
                                                                          Wood County, Texas
                                                                          Reviewed By:Donna Graves

                                   CAUSE NO. 2015-184

J. BENNETT WHITE, P.C.,                        §     IN THE DISTRICT COURT
      Plaintiff,                               §
                                               §
V.                                             §     INAND FOR
                                               §
                                               §
WENDELL REEDER,                                §
    Defendant.                                 §     WOOD COUNTY, TEXAS


            RESPONSE TO SUMMARY JUDGMENT SUBJECT TO
       MOTION FOR CONTINUANCE OF SUMMARY JUDGMENT HEARING

       Defendant, Wendell Reeder responds to plaintiff’s motion for summary judgment, subject

to his separately filed motion for continuance of the hearing on plaintiff’s motion for summary

judgment as follows:

       This Court should deny White’s traditional motion for summary of judgment for
       the following reasons:

             White is not entitled to suit on sworn account treatment; this case wasn’t
              pleaded as a suit on sworn account.

             White failed to make his prima facie burden on suit on sworn account.

             White failed to establish a breach of contract action and subsequent
              entitlement to attorney fees “as a matter of law.”

             This motion is premature, as discussed in the companion motion for
              continuance; discovery needs to be conducted.




                                                                                              1




                                                                                                  0103
                                                 I. Background

         White sued Reeder for breach of contract, alleging that Reeder hired White to perform

attorney services, and failed to pay $212,597.07 in attorney fees.1 White also seeks an award of

12% interest, costs of court, and $70,000 in attorney fees for this proceeding.

         Reeder contests the fees represented to be charged by White, and contests that the fees

were reasonable and necessary for the work accomplished. Exhibit 1. Further, Reeder believes

that charges and fees charged by White and his office reflect actions taken by White that were

not in compliance with or in furtherance of the client’s particular instructions and strategies in

the case. Exhibit 1. Reeder cannot provide more specific explanation of White’s departures from

instruction until White actually provides the billing statements with description of legal services

provided and time spent. Exhibit 1.

         The hearing on Plaintiff’s Motion for Summary Judgment is currently scheduled to take

place on August 25, 2015. Procedurally, a Motion for Summary Judgment is premature as

Defendant has had virtually no opportunity to complete or even begin discovery. A timeline of

the proceeding in this case are as follows:

         4/14/15             Plaintiff’s Original Petition filed.

         6/1/15              Defendant Wendell Reeder’s Original Answer and General Denial filed.

         6/11/15             Motion to Disqualify J. Keith Mayo and Mayo Mendolia & Vice, LLP as
                             Attorney for Defendant Wendell Reeder filed.

         6/19/15             Plaintiff’s Motion for Summary Judgment filed.

         6/23/15             Order Granting Motion to Disqualify J. Keith Mayo and Mayo Mendolia
                             & Vice, LLP as Attorney for Defendant Wendell Reeder filed.



1 See Plaintiff’s Original Petition, on file.
                                                                                                    2



                                                                                                        0104
           Defendant has recently retained additional counsel to represent him in this matter. A

Notice of Appearance of Additional Counsel naming Jack Walker has been filed in this matter

concurrently with this motion. As of the date of filing of this Motion for Continuance, the

Defendant has only been in the case for approximately 52 days. Defendant is entitled to the

opportunity to conduct discovery and, at a minimum obtain the deposition of the Plaintiff, J.

Bennett White with J. Bennett White, P.C.

                                         II. Table of Exhibits

           Reeder attached the following exhibits which are incorporated by reference as if set forth

in full:

Exhibit 1         Affidavit of Wendell Reeder.

Plaintiff also relies upon and incorporates all pleadings on file.


                                       III. Standard of Review

           When a movant files a traditional motion for summary judgment based on the summary

judgment evidence, the court can grant the motion only when the movant’s evidence, “as a

matter of law,” either conclusively establishes all the elements of the movant’s affirmative

defense or conclusively disproves the facts of at least one element of the nonmovant’s claim.

M.D. Anderson Hosp. and Tumor Inst. v. Willrich, 28 S.W.3d 22, 23 (Tex. 2000); Park Place

Hosp. v. Estate of Milo, 909 S.W.2d 508, 511 (Tex. 1995). When evaluating a motion for

summary judgment based on summary judgment proof, the trial court must do the following:

           (1) Assume all the nonmovant’s proof is true. Limestone Prods. Distrib. v.
           McNamara, 71 S.W.3d 308, 311 (Tex. 2002); Nixon v. Mr. Prop. Mgmt. Co., 690
S.W.2d 546



                                                                                                    3




                                                                                                        0105
       (2) Indulge every reasonable inference in favor of the nonmovant. Provident Life
       & Acc. Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003).

       (3) Resolve all doubts about the existence of a genuine issue of a material fact
       against the movant. M.D. Anderson Hosp. v. Willrich, 28 S.W.3d 22, 23 (2000).

       The movant bears the burden of showing that no genuine issue of material fact exists and

that it is entitled to summary judgment as a matter of law. American Tobacco Co. v. Grinnell,

951 S.W.2d 420, 425 (Tex. 1997).

       The nonmovant has no burden to respond to a summary judgment motion unless the

movant conclusively establishes its cause of action. Id. If the movant meets his burden, the

burden then shifts to the non-movant to present competent summary judgment evidence creating

a genuine issue of material fact. Kaye v. Harris County Mun. Util. Dist. No. 9, 866 S.W.2d 791,

793 (Tex. App. – Houston [14th Dist.] 1993, no writ) (citing McConnell v. Southside Indep. Sch,

Dist., 858 S.W.2d 337, 341 (Tex. 1993)).

What Constitutes a Material Fact Issue?

       In deciding whether there is a material fact issue precluding summary judgment, evidence

favorable to the non-movant will be taken as true; every reasonable inference must be indulged

in favor of the non-movant and any doubts resolved in its favor. Hughes Wood Products, Inc. v.

Wagner, 18 S.W.3d 202, 205, 43 Tex. Sup. Ct. J. 595 (Tex. 2000). The evidentiary standard in

reviewing a summary judgment is well-known to this court:

       We must... view the evidence and its reasonable inferences in the light most
       favorable to the nonmovant. Great American Reserve Ins. Co. v. San Antonio
       Plumbing Supply Col, 391 S.W.2d 41, 47 (Tex. 1965). In deciding whether there
       is a material fact issue precluding summary judgment, all conflicts in the evidence
       will be disregarded and the evidence favorable to the nonmovant will be accepted
       as true. Harwell v. State Farm Mut. Auto Ins. Co., 896 S.W.2d 170, 173 (Tex.
       1995). Evidence that favors the movant’s position will not be considered
       unless it is uncontroverted. Great American, 391 S.W.2d at 47.

                                                                                                  4




                                                                                                      0106
Davis v. City of Palestine, 988 S.W.2d 854, 857 (Tex. App.—Tyler 1999, no pet.). Additionally,

“Conflicting testimony of the same witness on the same issue creates a fact issue for the fact

finder to decide.” Washington v. Aetna Cas. & Surety Co., 521 S.W.2d 313, 316 (Tex. Civ.

App.—Fort Worth 1975, no writ), emphasis added; Maleski v. Tex. Emp. Ins. Ass’n., 471 S.W.2d
416, 421 (Tex. Civ. App.—Corpus Christi 1971, no writ).

                                 IV. Argument and Authorities

       White sued Reeder for breach of contract, and has failed to establish his right to a

traditional summary judgment, “as a matter of law.”

1. White failed to plead a Suit on Sworn Account, and thus is not entitled to avail himself of
Rule 185’s procedural advantages.

       White’s claim is for breach of contract. White failed to plead breach of contract in a way

that meets Rule 185’s elements and thus is not allowed to harness a suit on sworn account’s

procedural benefits.

       Rule 185 states that an open account includes, “any claim… for personal services

rendered.” See Tex. R. Civ. P. 185; Panditi v. Apostle, 180 S.W.3d 924, 926 (Tex. App.---Dallas

2006, no pet.). Rule 185 is not a rule of substantive law, but rather, a rule of procedure regarding

the evidence necessary to establish a prima facie right of recovery for certain types of contractual

claims. Id.

       It is merely a rule of evidence which, if there is no proper denial, avoids the necessity of

proving the correctness of the account. Long v. Miken Oil, Inc., 2014 Tex. App. LEXIS 9189, at

*29 (Tex. App.---Tyler 2014, no pet.). Proof of the contract or sale that gave rise to the account

must be made as alleged. Id. at 30.


                                                                                                  5




                                                                                                       0107
          If a plaintiff’s pleading of a sworn account is defective or if the defendant files a proper

sworn denial, the plaintiff must offer proof of the sworn account. Id. In a suit on sworn account,

the plaintiff must prove:

          (1) there was a sale or delivery of the goods or services,

          (2) the charges on the account are just, that is, the prices charged are in
          accordance with an agreement or, in the absence of an agreement, are usual,
          customary and reasonable, and

          (3) the amount remains unpaid.

Id.

          The account must show with reasonable certainty the name, date and charge for each

item, and provide specifics or details as to how the figures were arrived at. Panditi, 180 S.W.3d

at 926.

          A claim is liquidated for a suit on sworn account if the amount of damages may be

accurately calculated by the trial court from the “factual, as opposed to the conclusory,”

allegations in the plaintiffs’ petition and the instrument in writing. Id. When a plaintiff’s suit on

sworn account is not based on a liquidated amount, the pleadings are neutralized and the plaintiff

must prove his case at common law. Id.

          A systematic record must have been kept on all claims brought under the rule. Id. at 31. A

suit on sworn account must be accompanied by the affidavit of the plaintiff, his agent or his

attorney, that (1) the claim is within the knowledge of the affiant, (2) that the claim is just and

true, (3) the account is due, and (4) all just and lawful offsets, payments and credits have been

allowed. Id. A defendant is not required to file a sworn denial if the plaintiff’s suit on a sworn

account is not properly pleaded. Id.


                                                                                                    6




                                                                                                         0108
a. White failed to establish his prima facie case under Rule 185, and thus is not entitled to
suit on sworn account treatment.

       White filed a petition wholly deficient of Rule 185’s requirements. Namely, the petition

was conclusory and:

      Failed to attach an affidavit establishing facts under oath

      Failed to contain facts establishing systematic record(s) of transaction(s)

      Failed to contain facts establishing that the amount charged were usual, customary and
       reasonable

      Failed to contain facts establishing a contract between the parties

      Failed to contain facts establishing the lawful payments, offsets and credits applied to the
       account.

TEX. R. CIV. P. 185; Andrews v. ETMC, 885 S.W.2d 264 (Tex. App.—Tyler 1994, no writ).

       At a minimum, the sworn information in support of a Rule 185 suit on sworn account for

attorney fees should have included statements that list the date and description of legal services

provided, the number of hours spent, etc., so that the defendant could have something more than

mere conclusions to controvert. Panditi, 180 S.W.3d at 927.

       In every way, White’s petition fails to establish its prima facie burden under Rule 185.

b. Nonetheless, Reeder has filed a sworn denial, and White is put to his burden of proof.

       Reeder is not required to file a sworn denial. “A defendant is not required to file a sworn

denial if the plaintiff’s suit on a sworn account was not properly pleaded.” Panditi, 180 S.W.3d

at 926. As explained above, because White didn’t properly plead a sworn account, this is a

breach of contract action and nothing more.




                                                                                                  7




                                                                                                      0109
        The purpose is straightforward. Defendant cannot be expected to refute allegations that

haven’t been clearly and particularly alleged and sworn under oath in the first place.

        Nonetheless, Reeder has filed a sworn denial, and White must establish his right to

recovery by common law. Where a defendant files a verified denial, he is permitted to dispute

the receipt of services and correctness of the charges. Panditi, 180 S.W.3d at 926.

        Here, Reeder has alleged in his sworn denial that the fees were improper. Ashton Grove

L.C. v. Jackson Walker L.L.P., 366 S.W.3d 790, 798 (Tex. App.—Dallas 2012, no pet.). Reeder

contests the fees represented to be charged by White, and contests that the fees were reasonable

and necessary for the work accomplished. Exhibit 1. Further, Reeder believes that charges and

fees charged by White and his office reflect actions taken by White that were not in compliance

with or in furtherance of the client’s particular instructions and strategies in the case. Exhibit 1.

Reeder cannot provide more specific explanation of White’s departures from instruction until

White actually provides the billing statements with description of legal services provided and

time spent. Exhibit 1.

3. White failed to satisfy Andersen Requirements.

        An examination of the documents attached to White’s traditional motion for summary

judgment reveals flimsy, conclusory information that cannot establish his claim as a matter of

law. In order to prevail on his motion for summary judgment, White must establish his claim for

breach of contract, the link between breach of contract and damages, and his contract damages

themselves “as a matter of law,” which he cannot do. Ashton, 366 S.W.3d at 797-98.

        As explained above, Reeder has alleged in his sworn denial that the fees were improper.

Id. at 798.


                                                                                                   8




                                                                                                        0110
          The Andersen factors apply in determining the reasonableness of attorney fees, and these

factors include: (1) the time and labor required and difficulty of the issues involved; (2) the

likelihood that acceptance of the employment will preclude other employment by the lawyer; (3)

the fees customarily charged in the locality for similar legal services; (4) the amount involved

and results obtained; (5) the time limitations imposed by the client or the circumstances; (6) the

nature and length of the professional relationship with the client; (7) the experience, reputation,

and ability of the lawyer performing the services; and (8) whether the fee is fixed or contingent

on the result obtained. Ashton, 366 S.W.3d at 799.

          In support of his motion, White attaches an affidavit with exhibits. The affidavit fails to

set forward any evidence regarding factors such as fees customarily charged for similar

circumstances, or the experience or reputation of the lawyers involved.

          White attaches documents he refers to as a “summary of account activity,” containing

conclusory information for seven matters, labeled as Exhibits 4-10. The financial records

attached fail to set forward any information regarding the actual hours worked on a particular

day on a given file, or a description of legal services provided during that time spent. They are

little more than meaningless numbers, which, in a vacuum, cannot establish a claim as a matter

of law.

4. Continuance of summary judgment hearing is appropriate.

          As explained in the companion motion, a continuance of any summary judgment hearing

is appropriate. As of the date of filing of the Motion for Continuance, the Defendant has only

been in the case for approximately 52 days. Defendant is entitled to the opportunity to conduct




                                                                                                   9




                                                                                                        0111
discovery and, at a minimum obtain the deposition of the Plaintiff, J. Bennett White with J.

Bennett White, P.C.

       The motion for continuance is adopted and incorporated as if set forth fully. And this

response is subject to the motion for continuance.

                                         V. Conclusion

       Accordingly, this Court should deny White’s motion for summary judgment.



                                             Respectfully submitted,




                                             The Arcadia Theater
                                             121 N. Spring Avenue
                                             Tyler, Texas 75702
                                             (903) 526-1600 Telephone
                                             (903) 595-0796 Telefax
                                             jwalker@martinwalkerlaw.com



                                             BY: /s/ John F. (Jack) Walker, III
                                                     JOHN F. (JACK) WALKER, III
                                                     Bar No. 00785167

                                             ATTORNEY FOR DEFENDANT




                                                                                          10




                                                                                                0112
                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 18th day of August, 2015, I electronically filed the
foregoing with the Clerk of Court which will send notification of such filing to each counsel of
record listed below. To the extent any such counsel is not registered for such electronic delivery,
the foregoing document will be served in accordance with the Texas Rules of Civil Procedure.

J. Bennett White
J. Bennett White, P.C.
P.O. Box 6250
Tyler, TX 75711
903-597-4300
903-597-4330 Fax

J. KEITH MAYO
MAYO MENDOLIA & VICE, L.L.P.
110 N. College Ave., Suite 101
Tyler, Texas 75702
903-717-3422
903-717-3436 fax

                                                      /s/ John F. (Jack) Walker, III
                                                     JOHN F. (JACK) WALKER, III




                                                                                                11




                                                                                                      0113
EXHIBIT 1




            0114
                            AFFIDAVIT OF WENDELL REEDER

ST ATE OF TEXAS                               §
                                              §
                                              §
COUNTY OF RED RIVER                           §

       Before me, the undersigned notary, on this day personally appeared Wendell Reeder

whose identity is known to me. After making his oath, he said:

       "My name is Wendell Reeder. I am more than 21 years of age and am of sound mind and

capable of making this Affidavit. I have not been convicted of a felony or a crime involving

moral turpitude imd I have personal knowledge of the facts set forth in this Affidavit and each are

true and correct.

       "I have read Defendant's First Amended Answer in this matter and have personal

knowledge of the matters contained therein and certify that contents thereof are true and correct.

       "J. Bennett White and his staff performed legal services for me, individually, in the seven

matters that are identified in paragraph 3 of Plaintiffs Motion for Summary Judgment. For an

array of reasons more specifically set forth below, I contest that the fees represented in paragraph

3 of Plaintiffs Motion for Summary Judgment, or the fees charged by Mr. White which

proceeded these fees and were paid by me, were reasonable and necessary for the work

accomplished or the tasks and strategy discussed by Mr. White and I prior to the commencement

of his work.

       "1 cannot provide specific instances of depaiiure from strategy through the billing records

at this time because I do not have a complete copy of the billing records for each of the 7 matters

listed for the life of each case. I anticipate receiving copies of the billing records for each of

these files from Mr. White's office, but have not to date due to the relative youth of this case.



AFFJJ)A VIT OF WENDELL REEDER - Page I of 2


                                                                                                       0115
       "Mr. White did not provide me with any explanation as to why he did not carry out the

particular directions and strategies that I had relayed to him and his staff regarding the above-

referenced case."

       "Mr. White and his staff did not carry out particular directions and strategies in the

above-referenced litigation and offered no explanation, legally sound or otherwise, as to why he

did not follow my desired directives or strategies."

       "Charges and fees charged to me by Mr. White and his office reflect actions taken by Mr.

White and his office that were not in compliance or in furtherance of my particular instructions

and strategies in the case."

       "Further Affiant Sayeth Not"

       Dated this 5:1¥day of August, 2015.

                                                       AFFIANT:




                                                                  c9 .
                                                       WENDELL REEDER

       SUBSCRIBED AND SWORN TO BEFORE ME on this . .:s~ day of August, 2015, to

~rtifywhkh.my=:::d,leoru                               ~(l~
                        MY COMMISSION EXPIRES
                               June8,2016              NOTARY PUBLIC, STATE OF TEXAS




AFFIDAVIT OF WENDELL REEDER - Page 2 of 2


                                                                                                    0116
                                                                               Filed:8/19/2015 8:53:52 AM
                                                                               Jenica Turner, District Clerk
                                                                               Wood County, Texas
                                                                               Reviewed By:Donna Graves

                                      CAUSE NO. 2015-184

J. BENNETT WHITE, P.C.,                           §      IN THE DISTRICT COURT
      Plaintiff,                                  §
                                                  §
v.                                                §      INANDFOR
                                                  §
                                                  §
WENDELL REEDER,                                   §
    Defendant.                                    §      WOOD COUNTY, TEXAS


                                    FIRST AMENDED ANSWER

        Defendant, WENDELL REEDER, files this first amended answer and general denial, and

affidavit in support, as follows:

                                         I. General Denial

        Defendant generally denies the allegations in plaintiffs original petition.

      II. Objection to Consideration as Suit ou Sworn Account, and Special Exceptions

        Defendant objects and specially excepts to plaintiffs petition because the claims are not

properly brought as a suit on a sworn account. This is a suit for breach of contract arising from

an attorney client relationship.

        White failed to plead breach of contract in a way that meets Rule 185' s elements and thus

is not allowed to harness a suit on sworn account's procedural benefits. His pleadings are

defective because they fail to establish by affidavit under oath any of the following:

        (!)there was a sale or delivery of the goods or services,

        (2) the charges on the account are just, that is, the prices charged are in
        accordance with an agreement or, in the absence of an agreement, are usual,
        customary and reasonable, and

        (3) the amount remains unpaid.




                                                                                                         0117
        (4) systematic records of transactions, such as the name, date and charge for each
        item, and provide specifics or details as to how the figures were anived at.

        (5) Failed to contain facts establishing the lawful payments, offsets and credits
        applied to the account.

        Defendant further objects and specially excepts to the conclusory nature of plaintiffs

allegations. The usual and customary practice for attorneys is to make separate time entries

detailing the date of service provided, amount of time spent, and description of legal service

provided. Here, the amounts listed are nothing more than conclusions. When a plaintiffs suit on

sworn account is not based on a liquidated amount, the pleadings are neutralized and the plaintiff

must prove his case at common law. Conclusory totals do not satisfy the record keeping

requirement of Rule 185.

       A defendant is not required to file a sworn denial if the plaintiffs suit on a sworn account

is not properly pleaded.

                                         III. Verified Pleas

       Defendant denies the account on which plaintiff files suit because not each and every

item of the account made the basis of plaintiffs suit is just or true. Defendant has filed an

affidavit in support of this answer, and incorporates same as if set forth fully.




                                                                                                      0118
                                             Respectfully submitted,


                                             MARTIN
                                             WALKER.r.c.
                                             The Arcadia Theater
                                             121 N. Spring Avenue
                                             Tyler, Texas 75702
                                             (903) 526-1600 Telephone
                                             (903) 595-0796 Telefax
                                             jwalker@martinwalkerlaw.com



                                             BY: Isl John F. (Jack) Walker, III
                                                     JOHN F. (JACK) WALKER, III
                                                     Bar No. 00785167

                                             ATTORNEY FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 18th day of August, 2015, I electronically filed the
foregoing with the Clerk of Court which will send notification of such filing to each counsel of
record listed below. To the extent any such counsel is not registered for such electronic delivery,
the foregoing document will be served in accordance with the Texas Rules of Civil Procedure.

J. Bennett White
J. Bennett White, P.C.
P.O. Box 6250
Tyler, TX 75711
903-597-4300
903-597-4330 Fax

J. KEITH MAYO
MAYO MENDOLIA & VICE, L.L.P.
110 N. College Ave., Suite I 0 I
Tyler, Texas 75702
903-717-3422
903-717-3436 fax

                                                      Isl John F. (Jack) Walker, III
                                                     JOHN F. (JACK) WALKER, III




                                                                                                      0119
                            AFFIDAVIT OF WENDELL REEDER

STATE OF TEXAS                                 §
                                               §
                                               §
COUNTY OF RED RIVER                           §

       Before me, the undersigned notary, on this day personally appeared Wendell Reeder

whose identity is known to me. After making his oath, he said:

       "My name is Wendell Reeder. I am more than 21 years of age and am of sound mind and

capable of making this Affidavit. I have not been convicted of a felony or a crime involving

moral turpitude ru1d I have personal knowledge of the facts set forth in this Affidavit and each are

true and correct.

       "I have read Defendant's First Amended Answer in this matter and have personal

knowledge of the matters contained therein and certify that conte11ts thereof are true and correct.

       "J. Bennett White and his staff performed legal services for me, i11dividually, in the seven

matters that are identified in paragraph J of Plaintiff's Motion for Smnmary Judgment. For an

array of reasons more specifically set forth below, I contest that the fees represented in paragraph

3 of Plaintitrs Motion for Summary Judgment, or the fees charged by Mr. White which

proceeded these fees and were paid by me, were reasonable and necessary for the work

accomplished or the tasks and strategy discussed by Mr. White and I prior to the commencement

of his work.

       "! cannot provide specific instances of depaiture from strategy through the billing records

at this time because I do not have a complete copy of the billing records for each of the 7 matters

listed for the life of each case. I anticipate receiving copies of the billing records for each of

these files from Mr. White's office, but have not to dale due to the relative youth of this case.


AFFIDAVIT OF WENDELL REEDER-Pngc I of2




                                                                                                       0120
       "Mr. White did not pl'ovide me with any explanation as to why he did not ca1ry out the

particular directions and strategies that I had relayed to him and his staff regarding the above-

referenced case."

       "Mr. White and his staff did not carry out particular directions and strategies in the

above-referenced litigation and offered no explanation, legally sound or otherwise, as to why he

did not follow my desired directives or strategies."

       "Charges and fees charged to me by Mr. White and his office reflect actions taken by Mr.

White and his office that were not in compliance or in furtherance of my particular instructions

and strategies in the case."

       "Further Affiant Sayeth Not"

       Dated this .5:fo-day of August, 2015.

                                                       AFFIANT:



                                                                  r9 •
                                                       WENDELL REEDER

      SUBSCRIBED AND SWORN TO BEFORE ME on this s~ day of August, 2015, to
mtify whioh wim= my hood ..i otliciru ""'· ~


                               ROBERTA.HIU.            ~ (l~
                        MYCOM.:.~~1EJ                                                               1



1                        REPORTER'S RECORD
                      VOLUME ___ OF ___ VOLUMES
 2
                   TRIAL COURT CAUSE NO. 2015-184
 3

 4     J. BENNETT WHITE, P.C.      ) IN THE DISTRICT COURT
                                   )
5                                  )
      VS.                          ) WOOD COUNTY, TEXAS
6                                  )
                                   )
7                                  )
      WENDELL REEDER               ) 402ND JUDICIAL DISTRICT
8

 9

10

11

12                 ------------------------------

13                      MOTION TO DISQUALIFY

14                 ------------------------------

15

16

17

18          On the 23rd day of June, 2015, the following

19   proceedings came on to be heard in the above-entitled

20   and numbered cause before the Honorable G. Timothy

21   Boswell, Judge presiding, held in Quitman, Wood County,

22   Texas;

23

24          Proceedings reported by machine shorthand.

25




                                                                   0122
                                               2



 1                     A P P E A R A N C E S

 2
     FOR THE PLAINTIFF:
 3        SBOT NO. 21309800
          MR. J. BENNETT WHITE
 4        J. BENNETT WHITE, P.C.
          P.O. Box 6250
 5        Tyler, Texas 75711-6250
          903.597.4300
 6

 7
     FOR THE DEFENDANT:
 8        SBOT NO. 00794251
          MR. J. KEITH MAYO
 9        MAYO, MENDOLIA & VICE, L.L.P.
          110 N. Collage Avenue
10        Suite 101
          Tyler, Texas 75702-7221
11        903.747.3422

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                           3



 1                      CHRONOLOGICAL INDEX
                         VOLUME ___ OF ___
 2                    (MOTION TO DISQUALIFY)
     JUNE 23, 2015
 3                                               Page   Vol.

 4   Motion to Disqualify
          BY MR. WHITE. . . . . . . . . . . .      4     --
 5
     Response to Motion to Disqualify
 6        BY MR. MAYO . . . . . . . . . . . .      4     --

 7   Rebuttal BY MR. WHITE. . . . . . . . . .      6     --

 8   Further response to Motion to Disqualify
          BY MR. MAYO . . . . . . . . . . . .     11     --
 9
     Motion to Disqualify, granted
10        BY THE COURT. . . . . . . . . . . .     12     --

11   Adjournment. . . . . . . . . . . . . . .     13     --

12   Court Reporter's Certificate. . . . .   .    14     --

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                4



 1                      P R O C E E D I N G S

 2                   THE COURT:    2015-184, White versus

 3   Reeder.   I just have this down as a motions hearing.

 4   What are we dealing with?

 5                   MR. WHITE:    Your Honor, my law firm filed

 6   a lawsuit against Mr. Reeder for collection of fees.

 7   Mr. Mayo's firm has been hired to represent Mr. Reeder.

 8   One of my formal legal assistants has gone to work for

 9   Mr. Mayo.   Since she both has prior confidences being

10   both employed by my firm and my client, we've moved to

11   disqualify Mr. Mayo, so we're here on our motion to

12   disqualify.

13                   MR. MAYO:    Your Honor, we filed a

14   response, and in the response, we believe that we have

15   met the criteria for isolating this particular

16   nonlawyer/paralegal in the manner prescribed by the law.

17   In the Phoenix Founders case, the Court's very clear

18   with regard to what needs to be done by the law firm

19   hiring the incoming paralegal.

20                   The Court discusses the fact that there

21   doesn't need to be a chilling effect on the hiring of

22   paralegals simply because of the fact a paralegal has

23   worked in another law office prior to coming to this law

24   office, and they've set out the difference between

25   paralegals and lawyers.
                                                                   5



 1                  Your Honor, I would direct you to Page --

 2   in the Phoenix case, Page 4, beginning on Page 4 in the

 3   second column, and it's really the first full paragraph

 4   beginning with, "Underlying..."   It talks about the

 5   criteria that's looked at by the Supreme Court.      And as

 6   long as my firm can satisfy the burden -- well, it's the

 7   Movant's burden to prove that there is a basis for

 8   disqualification, but my response to that, in responding

 9   to that, I simply have to show that there's a screening

10   done with the employee, which there was -- I've included

11   in my affidavit attached to my response -- that there

12   have been measures taken within the office to isolate

13   the employee from these files, which there has been.

14   We've removed the files and segregated those particular

15   files in another office from hers.    She has also

16   instructed, as has our staff and other paralegals, not

17   to discuss this case within the office with this

18   paralegal.

19                  Ms. Smith is very capable paralegal, a

20   single mother, and needs the job.    The Court, not

21   wanting to impose a chilling effect in the hiring of

22   capable legal professionals as long as these criteria

23   been met and we have met this criteria and we believe

24   there's no basis for disqualification, Your Honor.

25                  THE COURT:   Thank you.
                                                                  6



 1                   Mr. White.

 2                   MR. WHITE:   Thank you, Your Honor.   May

 3   approach, Your Honor?

 4                   THE COURT:   Yes.

 5                   MR. WHITE:   I've printed off this.   It's

 6   the same court opinion that Mr. Mayo provided, although

 7   I did highlight three paragraphs that are a little bit

 8   different place where Mr. Mayo called the Court's

 9   attention to.

10                   Essentially, where the opinion goes to

11   Page 836, the Supreme Court sets forth the criteria

12   that's to be looked at.   And essentially, what this case

13   does is it draws a distinction between the lawyer and

14   the legal assistant whereas the lawyer is presumed,

15   conclusively presumed to share whatever confidences they

16   have to other people in the firm.

17                   The Court Supreme has said that if we want

18   to indulge that conclusive presumption as to a legal

19   assistant, but it says it is inevitable that we should

20   presume some sharing.   On the left-hand column there, it

21   talks about the court will presume some sharing in a

22   case of a legal assistant, but that can be rebutted,

23   which that's the fact that it has to be rebutted by the

24   firm seeking to be -- or the firm -- this -- the target

25   of the disqualification, it would be their burden to
                                                                7



 1   prove there are adequate safeguards in place, but when

 2   you go over to the next column, you go over the factors

 3   and the circumstances that exist here.

 4                   The first factor is the substantiality of

 5   the relationship between the former and the current

 6   matters.   Well, Your Honor, when Ms. Smith was working

 7   for my firm, there is some portion of the work that's

 8   been sued on here today in this lawsuit that was work

 9   that she provided, so she's a fact witness about work

10   she did that is reflected in the billing.

11                   She worked for my firm which is both the

12   Plaintiff and plaintiff's counsel, so she got

13   confidences of both the employee of the party as well as

14   an employee of the party's attorney.   Well, the matter

15   we are here today is the very same matter that she

16   helped work on right before she left which was

17   accounting for Mr. Reeder's time, reconciling the

18   billing, making sure the amount we were claiming against

19   him was correctly calculated, and so she's got direct

20   involvement in the matter while she worked for my firm,

21   and this is the same exact matter that Mr. Mayo is

22   representing Mr. Reeder on.

23                   The next factor the Supreme Court talks

24   about is the time elapsing between the matters.   This

25   isn't where she did work for me years ago on something
                                                                 8



 1   that's remote in time from what we're on here today.

 2   This is all bang, bang; March-April of this year.

 3   There's no gap in-between the two.

 4                    The next factor the Supreme Court talks

 5   about is the size of the law firm.    In that case, they

 6   made not that the legal assistant involved was going to

 7   work at Thompson & Knight.    There was the ability to put

 8   her in different departments in different floors.    The

 9   firm was large enough it was easy to lose her among the

10   bodies so there was not much chance that her information

11   would be drawn upon accidentally or improperly.

12   Mr. Mayo's office is a small office.    My office is a

13   small office.    This factor does not weigh in favor of

14   denying our motion.

15                    The next factor says the number of persons

16   presumed to have confidential information.    Mr. Mayo in

17   his responses has indicated he's got three for four

18   employees in his office.    If there's anybody that's

19   presumed to have shared confidences, it would be a

20   substantial percentage of that office.    It's not in this

21   case where the paralegal had shared information with

22   maybe her supervising attorney who had nothing to do

23   with the ongoing matters that were the subject of this

24   qualification.

25                    The next factor is the nature involvement
                                                                9



 1   in the former matter.    Well, the former matter is the

 2   same matter that we're -- that has resulted in this

 3   case.   She was completely involved in that.

 4                    The next factor is the timing and features

 5   of measures to reduce the dangers of disclosure.

 6   Mr. Mayo has indicated what he believes those to be, and

 7   the Supreme Court goes on to say a little further, the

 8   last part I've highlighted there, the fact that the

 9   present case involves representation of adverse parties

10   in the same proceeding rather than two separate

11   proceedings increases the danger that some improper

12   disclosure may have occurred.    We're here in exactly

13   that scenario.

14                    So to the extent the Supreme Court lowered

15   the boundary or -- or the raised the burden for

16   disqualification to some extent, the manner in which

17   they've raised it simply does not apply to the facts

18   that we have here, and not only that, but this speaks

19   solely to the person being affected as having been an

20   employee of the law firm, not as having been employed by

21   the client.

22                    I mean, we can just imagine in a personal

23   injury case, if a former employee of the defendant goes

24   to work for the plaintiff's law firm.    That -- that

25   would hardly be appropriate.    And Mr. Mayo talks about
                                                                10



 1   her ability to get a job, he can hire whoever he wants o

 2   hire.   We're not saying he cannot hire her.   It's just

 3   that he has to chose between hiring her and keeping this

 4   case.   He doesn't have to fire her.   He can be

 5   disqualified which would allow her to keep her job which

 6   would protect her from being exposed.

 7                    But the problem we have right now, Your

 8   Honor, she is a fact witness.    She has knowledge that

 9   bears upon the legitimacy of our claim against Mr.

10   Mayo's client.    Mr. Mayo is obligated to zealously

11   defend his client and there's no way for him to

12   zealously defend his client if he's taking a hands-off

13   approach with a fact witness because she happens to work

14   for him.

15                    If she has to testify, she's going to be

16   extremely torn between the truthfulness of the work that

17   she did as reflected in our claim and the loyalty she

18   feels to Mr. Mayo by being employed by him and the

19   loyalty she'll feel for her client as her client, and so

20   that's unfair to do.

21                    If Mr. Reeder has got legitimate defenses,

22   there are plenty other lawyers that can take this case.

23   There's no necessity to keep Mr. Mayo, but under these

24   circumstances and under the facts that exists here,

25   disqualification would be appropriate, and we ask the
                                                                11



 1   Court to grant our motion and disqualify Mr. Mayo and

 2   his firm.

 3                  THE COURT:    Any further response?

 4                  MR. MAYO:    Just briefly, Your Honor.    The

 5   Phoenix case deals specifically with -- and the Supreme

 6   Court is dealing specifically with what Mr. White has

 7   urged in his motion.    In the Phoenix case, the Supreme

 8   Court says we're lowing the standard because we do not

 9   want to have that effect from hiring capable paralegals

10   simply because they've worked on a case in another firm.

11                  The size of the firm is a criteria.

12   However, in this particular case, to disqualify our firm

13   would be to presume that we haven't given all of these

14   warnings, which I've sworn to an affidavit and attached

15   to my response that we did, and we haven't taken these

16   precautions in my office to isolate Ms. Smith from any

17   exposure to the file.

18                  THE COURT:    Yes, sir.

19                  Let me just say that the Court works on

20   the assumption that everything in the affidavit is

21   correct --

22                  MR. MAYO:    Yes, sir.

23                  THE COURT:    -- and you've taken all those

24   steps and is acting in good faith.      I think Mr. White is

25   correct in what he's saying for the reason that this
                                                                 12



 1   is -- well, especially for the reason that this is a

 2   case where's it's not representing -- in other words,

 3   this has to do with the law firm itself as visa-vis

 4   Mr. Reeder as opposed to Mr. White.    In other words, I

 5   think it gets too directly into the fact especially she

 6   might be called -- potentially be called as a witness,

 7   and I know she may not necessarily be called as a

 8   witness, but where she could be, this really puts this

 9   in a much more difficult situation that it would be

10   otherwise.

11                  I'm going to -- well, what is our

12   timetable?

13                  MR. MAYO:    It's just begun.   He filed a

14   motion for summary judgement, but other than that, the

15   case has just been filed.

16                  THE COURT:    The summary judgement is

17   going to be heard when?

18                  MR. WHITE:    I don't think we have a

19   setting.

20                  THE COURT:    I'm going to find that,

21   Mr. Mayo, that your firm needs to either withdraw within

22   30 days -- in other words, if the matter isn't resolved

23   some other way within 30 days, that your firm would need

24   to withdraw.

25                  MR. WHITE:    Your Honor, is that a final
                                                                  13



 1   order?    I presume the Court understands why because I

 2   understand Mr. Reeder is going to ask me to have this

 3   decision reviewed, I feel confident.

 4                    THE COURT:    And, you know, I know

 5   mandamus isn't used as much as it used to be, but if

 6   it's available, why certainly, that's you need to take

 7   advantage of if you feel like that's what needs to be

 8   done.    So I guess let me make that -- just put it on the

 9   basis of the fact changing that to where I'm saying that

10   I find there is a conflict and that --

11                    MR. MAYO:    Even though it's the same

12   client?    That's okay.

13                    THE COURT:    Yes, sir.   And that -- and so

14   you've got something real clear to deal with.

15                    If you'll reduce that to a properly

16   written form, and if counsel signs off it approving as

17   to form, I'll sign it when I get it.

18                    MR. WHITE:    I will prepare the proposed

19   order.

20                    THE COURT:    Yes, sir.

21                    (End of proceedings.)

22

23

24

25
                                                              14



 1                    REPORTER'S CERTIFICATE

 2   THE STATE OF TEXAS          )
     COUNTY OF WOOD         )
 3

 4        I, Una B. Garland, Official Court Reporter in and

 5   for the 402nd District Court of Wood County, State of

 6   Texas, do hereby certify that the above and foregoing

 7   contains a true and correct transcription of all

 8   portions of evidence and other proceedings requested in

 9   writing by counsel for the parties to be included in

10   this volume of the Reporter's Record, in the

11   above-styled and numbered cause, all of which occurred

12   in open court or in chambers and were reported by me.

13        I further certify that this Reporter's Record of

14   the proceedings truly and correctly reflects the

15   exhibits, if any, admitted by the respective parties.

16        I further certify that the total cost for the

17   preparation of this Reporter's Record is $200.00 and was

18   paid by DEFENDANT.

19        WITNESS MY OFFICIAL HAND this the 18TH day of

20   AUGUST, 2015.

21

22                     /S/ UNA B. GARLAND
                       Una B. Garland, Texas CSR 5856
23                     Expiration Date: 12/31/2015
                       Official Court Reporter
24                     402nd District Court
                       Wood County, Texas
25                     Quitman, Texas 75783